Exhibit 10.2

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

Dated as of February 6, 2009

among

PUGET SOUND ENERGY, INC.

as Borrower,

BARCLAYS BANK PLC

as Facility Agent,

THE LENDERS PARTY HERETO

and

THE ISSUING BANKS REFERRED TO HEREIN

as Issuing Banks

 

 

DRESDNER BANK AG NEW YORK BRANCH

as Syndication Agent

and

BAYERISCHE LANDESBANK, NEW YORK BRANCH

CAIXA GERAL DE DEPOSITOS, NEW YORK BRANCH

EXPORT DEVELOPMENT CANADA

as Co-Documentation Agents

 

 

BARCLAYS CAPITAL, the investment banking division of Barclays Bank PLC and

DRESDNER BANK AG NEW YORK BRANCH

as Joint Mandated Lead Arrangers and Joint Bookrunners

 

 

 

Puget Opco Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I Definitions and Accounting Terms

   1

SECTION 1.01.

   Defined Terms    1

SECTION 1.02.

   Other Interpretive Provisions    33

SECTION 1.03.

   Accounting Terms and Principles    34

SECTION 1.04.

   Rounding    34

SECTION 1.05.

   References to Agreements, Laws, Etc.    35

SECTION 1.06.

   Times of Day    35

SECTION 1.07.

   Timing of Payment of Performance    35

SECTION 1.08.

   Authorized Officers    35

ARTICLE II The Commitments and Credit Extensions and Continuations

   35

SECTION 2.01.

   The Loans    35

SECTION 2.02.

   Borrowings    36

SECTION 2.03.

   Prepayments; Reduction and Termination of Commitments    37

SECTION 2.04.

   Repayment of Loans    39

SECTION 2.05.

   Interest    40

SECTION 2.06.

   Fees    40

SECTION 2.07.

   Computation of Interest and Fees    41

SECTION 2.08.

   Evidence of Indebtedness    42

SECTION 2.09.

   Payments Generally.    43

SECTION 2.10.

   Sharing of Payments    45

SECTION 2.11.

   Incremental Facility    45

SECTION 2.12.

   Liquidity Letters of Credit.    46

SECTION 2.13.

   Energy Hedging Letters of Credit.    51

SECTION 2.14.

   Existing Letters of Credit.    56

ARTICLE III Taxes, Increased Costs Protection and Illegality

   57

SECTION 3.01.

   Taxes.    57

SECTION 3.02.

   Illegality    59

SECTION 3.03.

   Inability to Determine Rates    60

SECTION 3.04.

   Increased Cost and Reduced Return; Capital Adequacy; Reserves on LIBO Rate
Loans    60

SECTION 3.05.

   Matters Applicable to All Requests for Compensation    61

SECTION 3.06.

   Replacement of Lenders Under Certain Circumstances    62

SECTION 3.07.

   Survival    62

ARTICLE IV Conditions Precedent

   62

SECTION 4.01.

   Effective Date    62

SECTION 4.02.

   Financial Closing Date    64

 

   i    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

SECTION 4.03.

   Conditions to All Borrowings    67

ARTICLE V Representations and Warranties

   68

SECTION 5.01.

   Existence, Qualification and Power; Compliance with Laws    68

SECTION 5.02.

   Binding Effect    68

SECTION 5.03.

   Authorization; No Contravention    68

SECTION 5.04.

   Governmental Authorization; Other Consents    68

SECTION 5.05.

   Taxes    69

SECTION 5.06.

   No Default    69

SECTION 5.07.

   Financial Statements; No Material Adverse Effect; Indebtedness    69

SECTION 5.08.

   Ranking    70

SECTION 5.09.

   Ownership of Assets    70

SECTION 5.10.

   No Other Business    70

SECTION 5.11.

   Insurance    70

SECTION 5.12.

   Disclosure    70

SECTION 5.13.

   Subsidiaries; Equity Interests    71

SECTION 5.14.

   Affiliate Transactions    71

SECTION 5.15.

   Litigation    71

SECTION 5.16.

   Solvency    71

SECTION 5.17.

   Margin Regulations; Investment Company Act; USA PATRIOT Act; Federal Power
Act    71

SECTION 5.18.

   ERISA Compliance    72

SECTION 5.19.

   Environmental Compliance    72

SECTION 5.20.

   Labor Disputes    73

ARTICLE VI Affirmative Covenants

   73

SECTION 6.01.

   Financial Statements    73

SECTION 6.02.

   Compliance Certificate    75

SECTION 6.03.

   Notices    75

SECTION 6.04.

   Inspection Rights    76

SECTION 6.05.

   Compliance with Laws    76

SECTION 6.06.

   Preservation of Existence, Etc.    77

SECTION 6.07.

   Compliance with Environmental Laws    77

SECTION 6.08.

   Maintenance of Properties; Ownership of the Borrower    77

SECTION 6.09.

   Maintenance of Insurance    77

SECTION 6.10.

   Use of Proceeds    78

SECTION 6.11.

   Capital Expenditures    78

SECTION 6.12.

   Maintenance of Ratings    78

SECTION 6.13.

   Payment of Obligations    78

SECTION 6.14.

   Cooperation    78

SECTION 6.15.

   Books and Records    78

SECTION 6.16.

   Financing Documents; Material Documents    78

 

   ii    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

ARTICLE VII Negative Covenants

   79

SECTION 7.01.

   Liens    79

SECTION 7.02.

   Dispositions    82

SECTION 7.03.

   Indebtedness    83

SECTION 7.04.

   Investments    85

SECTION 7.05.

   Restricted Payments.    86

SECTION 7.06.

   Fundamental Changes    86

SECTION 7.07.

   Operating Leases    86

SECTION 7.08.

   Nature of Business    86

SECTION 7.09.

   Transactions with Affiliates; Affiliate Services Agreements    87

SECTION 7.10.

   Subsidiaries    87

SECTION 7.11.

   Accounting Changes    87

SECTION 7.12.

   Restrictive Agreements    88

SECTION 7.13.

   Abandonment    88

SECTION 7.14.

   Certain Financial Covenants    89

SECTION 7.15.

   Existing Indebtedness    89

SECTION 7.16.

   Preservation of Rights    89

SECTION 7.17.

   Equity Issuance    89

ARTICLE VIII Events of Default and Remedies

   89

SECTION 8.01.

   Events of Default    89

SECTION 8.02.

   Remedies Upon Event of Default    92

SECTION 8.03.

   Application of Funds    92

SECTION 8.04.

   Equity Investors’ Right to Cure    93

ARTICLE IX Facility Agent and Other Agents

   94

SECTION 9.01.

   Appointment and Authorization of Agents    94

SECTION 9.02.

   Delegation of Duties    94

SECTION 9.03.

   Liability of Agents    94

SECTION 9.04.

   Reliance by Agents    95

SECTION 9.05.

   Notice of Default    95

SECTION 9.06.

   Credit Decision; Disclosure of Information by Agents    96

SECTION 9.07.

   Indemnification of Agents and Issuing Banks    96

SECTION 9.08.

   Agents in Their Individual Capacities    97

SECTION 9.09.

   Successor Agents    97

SECTION 9.10.

   Facility Agent May File Proofs of Claim    98

SECTION 9.11.

   Other Agents; Arrangers and Managers    99

ARTICLE X Miscellaneous

   99

SECTION 10.01.

   Amendments, Etc.    99

SECTION 10.02.

   Notices and Other Communications; Facsimile Copies    100

SECTION 10.03.

   No Waiver; Cumulative Remedies    101

SECTION 10.04.

   Attorney Costs and Expenses    101

 

   iii    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

SECTION 10.05.

   Indemnification by the Borrower    101

SECTION 10.06.

   Payments Set Aside    103

SECTION 10.07.

   Successors and Assigns    103

SECTION 10.08.

   Confidentiality    106

SECTION 10.09.

   Setoff    107

SECTION 10.10.

   Counterparts    107

SECTION 10.11.

   Integration    108

SECTION 10.12.

   Survival of Representations and Warranties    108

SECTION 10.13.

   Severability    108

SECTION 10.14.

   GOVERNING LAW    108

SECTION 10.15.

   WAIVER OF RIGHT TO TRIAL BY JURY    109

SECTION 10.16.

   Binding Effect    109

SECTION 10.17.

   Lender Action    109

SECTION 10.18.

   USA PATRIOT Act    109

SCHEDULES

 

1.01A

   Initial Material Adverse Effect

1.01B

   Scheduled Base CapEx

1.01C

   Issuing Banks

2.01

   Commitments

5.04

   Governmental Authorizations; Other Consents

5.13A

   Subsidiaries

5.13B

   Equity Interests

5.14

   Equity Investor Affiliate Transactions

5.15

   Existing Litigation

5.19

   Environmental Matters

6.08

   Dispositions

6.09

   Insurance

7.01(b)

   Existing Liens

7.03(b)

   Existing Indebtedness

7.04(m)

   Existing Investments

10.02

   Facility Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

A-1

   Form of Borrowing Request

A-2

   Form of Letter of Credit Request

B-1

   Form of Capital Expenditure Loan Note

B-2

   Form of Energy Hedging Loan Note

B-3

   Form of Liquidity Loan Note

C

   Form of Assignment and Assumption

D-1

   Form of Latham & Watkins LLP Financial Closing Date Opinion

D-2

   Form of Perkins Coie LLP Financial Closing Date Opinion

E

   Form of Financial Condition Certificate

F

   Terms of Subordination

 

   iv    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

 

   v    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of February 6, 2009,
among PUGET SOUND ENERGY, INC., a Washington corporation (the “Borrower”),
BARCLAYS BANK PLC, as Facility Agent, each Person from time to time party hereto
as Issuing Banks and each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”).

RECITALS

The Borrower has requested that the Lenders extend credit to the Borrower in the
form of (i) revolving loans in an aggregate amount of up to $400,000,000 to fund
ongoing Utility Capital Expenditures (as further described herein, the “Capital
Expenditure Facility”), (ii) revolving loans in an aggregate amount of up to
$350,000,000 to support energy purchases and hedging activities and for the
issuance of letters of credit in respect thereof (as further described herein,
the “Energy Hedging Facility”), and (iii) revolving loans in an aggregate amount
of up to $400,000,000 to refinance certain existing indebtedness of the
Borrower, for general corporate purposes and for the issuance of letters of
credit (as further described herein, the “Liquidity Facility,” and together with
the Capital Expenditure Facility and the Energy Hedging Facility, the
“Facilities”) and the Lenders have indicated their willingness to extend credit
to the Borrower on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Additional Lender” has the meaning specified in Section 2.11(b).

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Affiliate Service Agreements” means any contract or agreement between the
Borrower or any Subsidiary and an Affiliate thereof providing for accounting,
tax, treasury, advisory or other professional services to the Borrower or any
Subsidiary.

“AFUDC” means the cost of both the debt and equity funds used to finance utility
plant additions during the construction period for such additions, determined in
accordance with GAAP.

“Agent” means the Facility Agent.

 

      Puget Opco Credit Agreement



--------------------------------------------------------------------------------

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agreement” means this Credit Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, and (b) the Federal Funds Rate in
effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate due to
a change in the Prime Rate or the Federal Funds Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Rate, respectively.

“Alternate Base Rate Loan” means any Loan which bears interest at the Alternate
Base Rate.

“Anti-Terrorism Order” has the meaning specified in Section 5.17(c).

“Applicable Margin” means a percentage per annum determined as follows based
upon the lower of the ratings for the Facilities from Moody’s and S&P listed for
the applicable agency in the table below; provided, however, to the extent the
then applicable ratings (x) from both Moody’s and S&P are Investment Grade or
higher, the Applicable Margin will be based on the higher of such ratings or
(y) from either Moody’s or S&P are lower than Investment Grade, the Applicable
Margin will be based on the lower of such ratings; provided, further, if the
then applicable ratings from Moody’s and S&P are two or more levels apart, the
higher of such ratings shall be deemed to be one level above the lower of the
two ratings (for example only, if the ratings for the Facilities are BB from S&P
and Baa3 from Moody’s, the Baa3 rating from Moody’s shall be deemed to be Ba1
from Moody’s):

 

Rating

   Applicable Margin for
LIBO Rate Loans
(% per annum)     Applicable Margin
for Alternate Base
Rate Loans
(% per annum)     Commitment Fee
(% per annum)  

A- or A3

   0.55 %   0.00 %   0.17 %

BBB+ or Baa1

   0.70 %   0.00 %   0.21 %

BBB or Baa2

   0.85 %   0.00 %   0.26 %

BBB- or Baa3

   1.00 %   0.00 %   0.30 %

BB+ or Ba1 or below or unrated by either Moody’s or S&P

   1.50 %   0.50 %   0.45 %

“Approved Bank” has the meaning specified in clause (c) of the definition of
“Cash Equivalents”.

 

   2    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered, advised or managed by a
Lender or an Affiliate of a Lender.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit C.

“Attorney Costs” means and includes, as the context requires, all reasonable and
documented fees, expenses and disbursements of any external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Authorized Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or assistant treasurer or
other similar officer of the Borrower or any Subsidiary and, as to any document
delivered on the Financial Closing Date, any secretary or assistant secretary of
the Borrower or any Subsidiary.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Blackout Period” has the meaning specified in Section 10.07(b).

“Borrower” has the meaning specified in the recitals to this Agreement.

“Borrower Affiliate” means any Affiliate of the Borrower other than Macquarie
Affiliates.

“Borrower Hybrid Debt” means the $250,000,000 Series A Enhanced Junior
Subordinated Notes of the Borrower due June 2067.

“Borrowing” means a Capital Expenditure Loan Borrowing, an Energy Hedging Loan
Borrowing or a Liquidity Loan Borrowing, as the context may require.

“Borrowing Request” means each loan request and certificate duly executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit A-1
hereto, delivered to the Facility Agent.

 

   3    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

“Business Day” means any day:

(a) which is neither a Saturday or Sunday nor a legal holiday on which banks are
authorized or required to be closed in New York, New York or Bellevue,
Washington; and

(b) relative to the making, continuing, prepaying or repaying of any LIBO Rate
Loans, on which dealings in Dollars are carried on in the London interbank
market.

“Business Plan” has the meaning specified in Section 6.01(d).

“Capital Expenditure Availability Period” means the period from and including
the Financial Closing Date until the earlier of (a) the date of termination of
the Capital Expenditure Commitments in accordance with this Agreement and
(b) the Final Maturity Date.

“Capital Expenditure Commitment” means, as to any Capital Expenditure Lender,
its obligation to make Capital Expenditure Loans to the Borrower in an aggregate
principal amount not to exceed the amount set forth opposite such Capital
Expenditure Lender’s name on Schedule 2.01 hereto under the caption “Capital
Expenditure Commitment” or in the Assignment and Assumption pursuant to which
such Capital Expenditure Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. The
aggregate amount of the Capital Expenditure Commitments of all Capital
Expenditure Lenders as of the Effective Date is $400,000,000.

“Capital Expenditure Facility” has the meaning specified in the recitals hereto.

“Capital Expenditure Lender” means, at any time, any Lender that has a Capital
Expenditure Commitment or that holds a Capital Expenditure Loan at such time.

“Capital Expenditure Loan” means a Loan made pursuant to Section 2.01(a).

“Capital Expenditure Loan Borrowing” means a borrowing consisting of Capital
Expenditure Loans of the same Type and, in the case of LIBO Rate Loans, having
the same Interest Period made by each of the Capital Expenditure Lenders
pursuant to Section 2.01(a).

“Capital Expenditure Note” means a promissory note of the Borrower payable to
any Capital Expenditure Lender, in substantially the form of Exhibit B-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Capital
Expenditure Lender resulting from the Capital Expenditure Loans made by such
Capital Expenditure Lender.

“Capital Expenditures” means, with respect to any Person, the aggregate of
(a) all expenditures (whether paid in cash or accrued as liabilities) by such
Person that, in conformity with GAAP, are required to be included as additions
during such period to Property, plant or equipment reflected in the balance
sheet of such Person and (b) the value of all assets under Capitalized Leases
incurred by such Person.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of

 

   4    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

obligations under any Capitalized Lease shall be the amount thereof accounted
for as a liability in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the Facility
Agent, for the benefit of the Issuing Banks and the Lenders, as collateral for
the LC Exposure, cash or deposit account balances pursuant to documentation in
form and substance reasonably satisfactory to the Facility Agent and the Issuing
Banks (which documents are hereby consented to by the Lenders).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Operating Company Subsidiary:

(a) Dollars held by it from time to time in the ordinary course of business;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States
or having maximum maturities of not more than one (1) year from the date of
acquisition thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) (A) (x) is
organized under the Laws of the United States or any state thereof, and is a
member of the Federal Reserve System and (y) has combined capital and surplus of
at least $1,000,000,000 and has outstanding unguaranteed and unsecured long-term
indebtedness that is rated A-/A3 or better by S&P and/or Moody’s, or (B) is one
of the twenty-five largest banks in the United States ranked by deposits and
having a short-term deposit rating of A-1 (or the equivalent thereof) or better
by S&P or P-1 (or the equivalent thereof) or better by Moody’s (any such bank in
the foregoing clause (i) or (ii) being an “Approved Bank”), in each case with
maximum maturities of not more than one (1) year from the date of acquisition
thereof;

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
or commercial paper and variable or fixed rate notes issued by, or guaranteed
by, a corporation rated A-1 (or the equivalent thereof) or better by S&P or P-1
(or the equivalent thereof) or better by Moody’s, in each case with maximum
maturities of not more than two hundred seventy (270) days from the date of
acquisition thereof; provided that no more than $50,000,000 in the aggregate of
such commercial paper per issuer shall be outstanding at any time;

(e) repurchase agreements fully secured by obligations described in clause (b)
above with any Approved Bank; and

(f) Investments with maximum maturities of twelve (12) months or less from the
date of acquisition in (i) money market funds rated AAA (or the equivalent
thereof) or better by S&P or Aaa (or the equivalent thereof) or better by
Moody’s that are registered under the Investment Company Act of 1940, as
amended, and which are administered by an Approved Bank, and the portfolios of
which are limited solely to Investments of the character, quality and maturity
described in the foregoing clauses (b),

 

   5    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

(c), (d) and (e) or (ii) the Federal Municipal Obligations Fund (or its
successors) so long as such fund is rated AA (or the equivalent thereof) or
better by S&P or Fitch Ratings Ltd. at the time of such Investment.

“Cash Interest Expense” means, for any period, with respect to the Operating
Company Group determined on a consolidated basis without duplication in
accordance with GAAP, the total interest expense (which for the avoidance of
doubt, shall not include the benefit of AFUDC) of the Operating Company Group
for such period, less the sum of (a) interest on any debt that is not payable in
cash during such period, including any capitalized interest, (b) amortization of
debt issuance costs, debt discount or premium and other financing fees and
expenses incurred by any member of the Operating Company Group during such
period and (c) all other non-cash items included in such calculation of interest
expense during such period.

“Cash Management Obligations” means obligations owed by any Operating Company
Group Member to any Lender or any Affiliate of a Lender in respect of any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds.

“Casualty Event” means any event or any series or related events that gives rise
to the receipt by any Operating Company Group Member of any insurance proceeds
or condemnation awards in respect of any equipment, fixed assets or real
property (including any improvements thereon) to replace or repair such
equipment, fixed assets or real property.

“CFO” means the chief financial officer of the Borrower or person holding a
similar position.

“Change in Law” means (a) the adoption of any law, rule or regulation, (b) any
change in law, rule or regulation or in the interpretation or application
thereof by any Governmental Authority, or (c) the adoption or making of any
interpretation, request, guideline or directive applying to any Lender or
Issuing Bank (or, for purposes of Section 3.04 of this Agreement, to any Lending
Office of such Lender or Issuing Bank or to such Lender’s or Issuing Bank’s
holding company, if any) (whether or not having the force of law) by any
Governmental Authority made or issued after the Effective Date in each of
clause (a), (b), or (c) first made effective and applicable to a Lender or
Issuing Bank after the Effective Date (or in the case of a Lender or Issuing
Bank that becomes a party to this Agreement after the Effective Date, after the
date such Lender or Issuing Bank becomes a party hereto).

“Change of Control” means the earliest to occur of (a) Macquarie shall fail to
own and control, directly or indirectly, in the aggregate at least 33.33% of the
issued and outstanding common Equity Interests in the Parent or the Holding
Company, (b) the Holding Company ceases to hold 100% of the issued and
outstanding Equity Interests in the Borrower except for the Operating Company
Preferred Shares outstanding as of May 16, 2008, or (c) in the event that
Macquarie shall fail to own and control, directly or indirectly, in the
aggregate more than 50.1% of the issued and outstanding common Equity Interests
in the Parent or the Holding Company, the Board of Directors (or comparable
governing body) of the Parent or the Holding Company, as the case may be, have
not entered into arrangements, after such failure by Macquarie to provide in all
material respects that with respect to the Parent and the Holding Company

 

   6    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

(i) amendments to the constitutive documents, (ii) mergers, (iii) acquisition,
disposition or encumbrance of material assets or assets with value in excess of
$75,000,000 (as adjusted annually for inflation), (iv) reductions or
replenishments of capital with a value in excess of $75,000,000 (as adjusted
annually for inflation), (v) liquidation, dissolution or bankruptcy, and
(vi) change in business lines, will require the approval of the members of the
Board of Directors (or comparable governing body) representing holders of, or
holders of common Equity Interests representing more than, 66.67% of the issued
and outstanding common Equity Interests in the Parent or the Holding Company, as
the case may be.

“Claim” has the meaning specified in Section 10.05(b).

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Capital Expenditure Loans,
Energy Hedging Loans or Liquidity Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Capital Expenditure
Commitment, an Energy Hedging Commitment or a Liquidity Commitment.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and rules and regulations related thereto.

“Co-Documentation Agents” means, collectively, Bayerische Landesbank New York
Branch, Caixa Geral De Depositos, New York Branch and Export Development Canada,
each in its capacity as a documentation agent hereunder.

“Commitment” means, with respect to any Lender, the sum of the Capital
Expenditure Commitments, the Energy Hedging Commitments and the Liquidity
Commitments of such Lender.

“Commitment Fee” has the meaning specified in Section 2.06(a).

“Company Representations” has the meaning specified in Section 4.03(c)(i).

“Compensation Period” has the meaning specified in Section 2.09(b)(ii).

“Completion Date” means the date of consummation of the Merger.

“Conservation Amortization” means at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “conservation
amortization” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date.

“Conservation Expenditures” means at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “energy efficiency
expenditures” (or any like caption) on a consolidated statement of cash flows of
the Borrower and its Subsidiaries at such date.

“Consolidated Current Assets” means, at any date, all amounts (without
duplication) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Subsidiaries at such date

 

   7    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

(other than (i) cash and Cash Equivalents, (ii) purchased gas adjustment
receivables, (iii) unrealized gains on derivative instruments, (iv) prepaid
taxes and (v) any current portion of deferred income taxes).

“Consolidated Current Liabilities” means, at any date, all amounts (without
duplication) that would, in conformity with GAAP, be set forth opposite the
caption “total current liabilities” (or any like caption) on a consolidated
balance sheet of the Borrower and its Subsidiaries at such date (other than
(i) the current portion of any funded Indebtedness, (ii) without duplication of
clause (i) above, all Indebtedness consisting of revolving loans to the extent
otherwise included therein, (iii) unrealized losses on derivative instruments,
(iv) any current portion of deferred taxes, (v) accrued expenses related to
taxes and interest, (vi) purchased gas adjustment payables and (vii) all amounts
set forth opposite the caption “other current liabilities” on the consolidated
balance sheet of the Borrower and its Subsidiaries for the relevant period).

“Consolidated Tangible Net Assets” means at any date, the total of all assets of
the Operating Company Group (including revaluations thereof as a result of
commercial appraisals, price level restatement or otherwise) as set forth on the
balance sheet most recently delivered to the Lenders pursuant to Section 6.01
net of applicable reserves and deductions but excluding goodwill, trade names,
trademarks, unamortized debt discount and all other like intangible assets
(which term shall not be construed to include such revaluations) less the
aggregate of the consolidated current liabilities of the Operating Company Group
appearing on such balance sheet.

“Consolidated Working Capital” means, at any date, the difference of
(a) Consolidated Current Assets on such date less (b) Consolidated Current
Liabilities on such date. Consolidated Working Capital at any date may be a
positive or negative number. Consolidated Working Capital increases when it
becomes more positive or less negative and decreases when it becomes less
positive or more negative.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person, or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controls”, “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means (a) with respect to any Liquidity Lender at any time,
the sum of the outstanding principal amount of such Liquidity Lender’s Liquidity
Loans and its Liquidity LC Exposure at such time, and (b) with respect to any
Energy Hedging Lender at any time, the sum of the outstanding principal amount
of such Energy Hedging Lender’s Energy Hedging Loans and its Energy Hedging LC
Exposure at such time.

“Cure Amount” has the meaning specified in Section 8.04(a).

“Cure Right” has the meaning specified in Section 8.04(a).

 

   8    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) in the case of past due principal of any Loan, the
interest rate otherwise applicable to such Loan hereunder plus 2.0% per annum or
(b) in the case of any other past due amount, the Alternate Base Rate plus the
Applicable Margin plus 2.0% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Capital Expenditure Loans, the Energy Hedging Loans or the Liquidity Loans
required to be funded by it hereunder on the date required to be funded by it
hereunder, unless the subject of a good faith dispute or subsequently cured,
(b) has otherwise failed to pay over to the Facility Agent or any other Lender
any other amount required to be paid by it hereunder on the date when due,
unless the subject of a good faith dispute or subsequently cured, or (c) has
been deemed insolvent or becomes the subject of a bankruptcy or insolvency
proceeding.

“Disposition” or “Dispose” means the sale, assignment, transfer or other
disposition (including any sale and leaseback transaction and any termination of
business lines) of any Property by the Borrower or any of its Subsidiaries to
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dividend Prohibition” means, with respect to any Subsidiary, contractual
restrictions permitted pursuant to Section 7.12 or existing under applicable Law
that prohibit such Subsidiary from using the Net Cash Proceeds from any Casualty
Event to make a distribution, dividend or other return of capital to the
Borrower (directly or indirectly).

“Dollar” and “$” mean lawful money of the United States.

“EBITDA” means, for any period, with respect to the Operating Company Group, as
determined on a consolidated basis without duplication in accordance with GAAP,
net income (or loss) of the Operating Company Group for such period,

(a) plus, without duplication, and to the extent deducted in determining such
net income (or loss), the sum of (i) total interest for such period,
(ii) consolidated income tax expense for such period in respect of the operation
of the Operating Company Group, (iii) all amounts attributable to depreciation
and amortization (including Conservation Amortization) for such period and
(iv) any extraordinary charges or non-cash charges for such period (provided
that any cash payment made with respect to any such non-cash charge shall be
subtracted in computing EBITDA during the period in which such cash payment is
made), and

 

   9    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

(b) minus, without duplication, and to the extent included in determining such
net income, (i) any non-cash gains or extraordinary gains for such period,
(ii) AFUDC, (iii) cash interest income, (iv) the income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary of the Borrower or is merged
into or consolidated with the Borrower or any of its Subsidiaries or that
Person’s assets are acquired by the Borrower or any of its Subsidiaries and
(v) the income of any Subsidiary of the Borrower acquired or created after the
date hereof to the extent that the declaration or payment of dividends or
similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary.

“Effective Date” means the date that this Agreement is executed and all the
conditions precedent in Section 4.01 are satisfied or waived in accordance with
the terms of this Agreement.

“Energy Hedging Availability Period” means the period from and including the
Financial Closing Date until the earlier of (a) the date of termination of the
Energy Hedging Commitments in accordance with this Agreement and (b) the Final
Maturity Date.

“Energy Hedging Commitment” means, as to any Energy Hedging Lender, its
obligation to make Energy Hedging Loans to the Borrower in an aggregate
principal amount not to exceed the amount set forth opposite such Energy Hedging
Lender’s name on Schedule 2.01 hereto under the caption “Energy Hedging
Commitment” or in the Assignment and Assumption pursuant to which such Energy
Hedging Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Energy Hedging Commitments of all Energy Hedging Lenders as of the
Effective Date is $350,000,000, a portion of which, referred to herein as the
Energy Hedging Letter of Credit Sublimit shall be available for the
participation in Energy Hedging Letters of Credit.

“Energy Hedging Facility” has the meaning specified in the recitals hereto.

“Energy Hedging Incremental Loans” has the meaning specified in Section 2.11(a).

“Energy Hedging Issuing Bank” means (a) each Energy Hedging Lender identified as
a “Energy Hedging Issuing Bank” on Schedule 1.01C, in its capacity as the issuer
of Energy Hedging Letters of Credit hereunder, and its successors and assigns in
such capacity as provided in Section 2.13 and (b) (i) each other Energy Hedging
Lender designated by the Borrower as an “Energy Hedging Issuing Bank” hereunder
that has agreed to such designation (and is reasonably acceptable to the
Facility Agent) and that specifies its maximum Energy Hedging Issuing Bank
Fronting Amount or (ii) any other Energy Hedging Lender (acting directly or
through an Affiliate) that has agreed in form and substance satisfactory to the
Borrower and the Facility Agent that such other Energy Hedging Lender (or its
Affiliate) will act as “Energy Hedging Issuing Bank” hereunder and that
specifies its maximum Energy Hedging Issuing Bank Fronting Amount. Any Energy
Hedging Issuing Bank may, in its discretion, arrange for one or more Energy
Hedging Letters of Credit to be issued by Affiliates of such Energy Hedging
Issuing Bank, in which case the term “Energy Hedging Issuing Bank” shall include
any such Affiliate with respect to Energy Hedging Letters of Credit issued by
such Affiliate. Each reference to

 

   10    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

“Energy Hedging Issuing Bank” herein shall be a reference to each and any Energy
Hedging Issuing Bank.

“Energy Hedging Issuing Bank Fronting Amount” means the dollar amount set forth
on Schedule 1.01C opposite the name of each Energy Hedging Issuing Bank, as such
amount may be increased or decreased pursuant to the written agreement of the
Borrower, the applicable Energy Hedging Issuing Banks and the Facility Agent and
reflected in the Register maintained by the Facility Agent; provided that, the
Energy Hedging Issuing Bank Fronting Amount of an Energy Hedging Issuing Bank
shall be increased at the written request of the Borrower by the unutilized
portion of such Energy Hedging Issuing Bank’s Liquidity Issuing Bank Fronting
Amount to an amount not to exceed, together with the Energy Hedging Issuing Bank
Fronting Amounts of all other Energy Hedging Issuing Banks, the aggregate amount
of the Energy Hedging Commitments.

“Energy Hedging LC Disbursement” means a payment made by any Energy Hedging
Issuing Bank pursuant to an Energy Hedging Letter of Credit.

“Energy Hedging LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Energy Hedging Letters of Credit at such time
plus (b) the aggregate amount of all Energy Hedging LC Disbursements that have
not yet been reimbursed or financed by or on behalf of the Borrower at such
time. The Energy Hedging LC Exposure of any Energy Hedging Lender at any time
shall be its pro rata share of the total Energy Hedging LC Exposure at such
time, based upon the respective Energy Hedging Commitments of the Energy Hedging
Lenders.

“Energy Hedging Lender” means, at any time, any Lender that has an Energy
Hedging Commitment or that holds an Energy Hedging Loan at such time.

“Energy Hedging Letter of Credit” has the meaning specified in Section 2.01(c)
hereof.

“Energy Hedging Letter of Credit Sublimit” means, on any date of determination,
the sum of the Energy Hedging Issuing Bank Fronting Amount for each Energy
Hedging Issuing Bank; provided that the aggregate amount thereof shall at no
time exceed the then aggregate amount of the Energy Hedging Commitments.

“Energy Hedging Loan” means revolving loans (and including, for greater
certainty, any Energy Hedging Incremental Loans) incurred by the Borrower for
the purpose of supporting energy purchases and hedging activities of the
Borrower and made by each of the Energy Hedging Lenders and Energy Hedging
Incremental Lender pursuant to Sections 2.01(b), Section 2.11 or Section 2.13.

“Energy Hedging Note” means a promissory note of the Borrower payable to any
Energy Hedging Lender, in substantially the form of Exhibit B-2 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Energy Hedging
Lender resulting from the Energy Hedging Loans made by such Energy Hedging
Lender.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, initiatives,
decrees, permits, concessions,

 

   11    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

grants, franchises, licenses, agreements or governmental restrictions relating
to pollution, the protection of the environment, natural resources, or, to the
extent relating to exposure to Hazardous Materials, human health or safety or to
the release of any Hazardous Materials into the environment, including air
emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries resulting
from (a) the actual or alleged violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release, or presence of any Hazardous Materials into the environment
or (e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required from any Governmental Authority under
any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
membership interests, rights, participations or other equivalents (however
designated) of capital stock of (or other ownership or profit interests or units
in) such Person and all of the warrants, options or other rights for the
purchase, acquisition or exchange from such Person of any of the foregoing
(including through convertible securities).

“Equity Investors” means, on any date, each Person that owns on such date any
issued and outstanding Equity Interests of Puget Holdings.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and rules and regulations related thereto.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with the Borrower, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(b),
(c), (m) or (o) of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower, any of its Subsidiaries or any ERISA Affiliate from
a Pension Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal, within the
meaning of Section 4203 or 4205 of ERISA, respectively (and for purposes of
clarification, not including a transaction described in Section 4204 of ERISA),
by the Borrower, any of its Subsidiaries or any ERISA Affiliate from a
Multiemployer Plan; (d) the filing of a notice of intent to terminate a Pension
Plan or the treatment of a Pension Plan amendment as a termination, in either
case under Section 4041(c) of ERISA, or the commencement of proceedings by the
PBGC to terminate a Pension Plan under Section 4042 of ERISA; (e) the conditions
for imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Pension Plan; (f) a determination that any Pension Plan is in “at
risk” status

 

   12    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

(within the meaning of Section 303 of ERISA); or (g) the imposition of any
material liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to any Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
Obligation of the Borrower, (a) income, franchise or similar taxes imposed on
(or measured in whole or in part by reference to) its net or overall gross
income by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender or any Issuing Bank, in which its applicable
Lending Office is located, or a jurisdiction in which such Agent, Lender,
Issuing Bank or other recipient is engaged in business, other than a business
deemed to arise solely from such recipient having entered into, received a
payment under or enforced any Financing Document and activities incidental
thereto, (b) any taxes attributable to a Lender’s or an Issuing Bank’s failure
to comply with Section 3.01(f) of this Agreement, (c) any branch profits taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction in which the applicable Lender or Issuing Bank or recipient is
located, (d) in the case of a Foreign Lender (other than an Assignee pursuant to
a request by the Borrower under Section 3.06(b) of this Agreement), any tax that
is imposed on amounts payable to such Foreign Lender that is attributable to
such Foreign Lender’s failure to comply with Section 3.01(e) of this Agreement
and, (e) in the case of any Agent, Lender, Issuing Bank or other recipient, any
United States withholding tax imposed on amounts payable to such recipient at
the time such recipient becomes a party to this Agreement except to the extent
that such recipient (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such tax pursuant to Section 3.01(a)
of this Agreement. For purposes of this paragraph, the term “taxes” means all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities (including additions to
tax, penalties and interest) with respect thereto.

“Existing Indebtedness” means (a) Indebtedness of the Borrower or any Subsidiary
that is outstanding on the Effective Date and listed on Schedule 7.03(b) and
(b) any Permitted Refinancing Indebtedness thereof.

“Existing Letters of Credit” means the letters of credit outstanding under the
Existing Revolving Credit Agreement on the Financial Closing Date; provided that
the aggregate amount of all outstanding Existing Letters of Credit shall not
exceed the aggregate amount, with respect to (x) Energy Hedging Facility, the
Energy Hedging Letter of Credit Sublimit and (y) the Liquidity Facility, the
Liquidity Letter of Credit Sublimit.

“Existing Revolving Credit Agreement” means the $500,000,000 Amended and
Restated Credit Agreement, dated as of March 29, 2007 by and among Puget Sound
Energy, Inc., as Borrower, the Lenders party thereto, Wachovia Bank, National
Association, as Administrative Agent, Citibank, National Association, as
Syndication Agent, and Wachovia Capital Markets, LLC and Citigroup Global
Markets Inc., as Co-Lead Arrangers and Joint Bookrunners.

 

   13    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

“Extraordinary Taxes” means taxes paid in connection with Dispositions and other
non-recurring events.

“Facility” means any of the facilities provided in Article II for the making of
the Capital Expenditure Loans, the Energy Hedging Loans and the Liquidity Loans,
and “Facilities” means all of such facilities in the aggregate.

“Facility Agent” means Barclays Bank PLC, acting in its capacity as Facility
Agent for the Lenders hereunder, or any successor Facility Agent.

“Facility Agent’s Office” means the Facility Agent’s address as set forth on
Schedule 10.02 or such other address as the Facility Agent may from time to time
notify the Borrower and the Lenders.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the immediately preceding Business
Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to the Facility Agent on such day on such
transactions as determined by the Facility Agent.

“Fee Letters” means (i) the Fee Letter dated as of October 26, 2007 between
Puget Holdings and Barclays Bank PLC, and (ii) the Fee Letter dated as of
October 26, 2007 between Puget Holdings and Dresdner Bank AG New York Branch.

“Final Maturity Date” means the fifth (5th) anniversary of the Financial Closing
Date.

“Financial Closing Date” means the first date to occur on or prior to the
Termination Date on which all the conditions precedent in Section 4.02 are
satisfied or waived in accordance with the terms of this Agreement and the
Merger is consummated.

“Financial Model” means the “Model” referred to in the letter dated February 15,
2008 with reference number MACQMSU-08PaduaReport0215 from KPMG to James Wilson,
Division Director, Macquarie Securities (USA) Inc.

“Financing Documents” means, collectively, (i) this Agreement, (ii) the Fee
Letters, and (iii) the Notes.

“First Mortgage Bond Documents” means, collectively, (i) the First and Refunding
Mortgage dated as of June 2, 1924 issued by the Borrower (as successor to Puget
Sound Power & Light Company) in favor of U.S. Bank National Association (as
successor to State Street Bank and Trust Company, as successor to Old Colony
Trust Company), as trustee, and (ii) the Indenture of First Mortgage dated as of
April 1, 1957 issued by the Borrower (as successor to Puget Sound Power & Light
Company) in favor of BNY Midwest Trust Company (as successor

 

   14    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

to Harris Trust and Savings Bank), as trustee and any supplemental indenture
issued pursuant thereto.

“Foreign Lender” means any Lender or Issuing Bank that is organized under the
laws of a jurisdiction other than the United States of America, any State
thereof or the District of Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of business.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, consistently applied.

“Good Utility Practice” means any of the practices, methods, and acts engaged in
or approved by a significant portion of the electric or gas utility industry in
the State of Washington during the relevant time period, or any of the
practices, method and acts which, in the exercise of reasonable judgment in
light of the facts known at the time the decision was made, could have been
expected to accomplish the desired result at a reasonable cost consistent with
good business practices, reliability, safety, economy, and expedition and in a
manner consistent with applicable Laws. Good Utility Practices is not intended
to be limited to the optimum practice, methods, or act to the exclusion of all
others, but rather to be acceptable practices, methods, or acts generally
accepted in the region.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “Primary Obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the Primary Obligor so as to enable
the Primary Obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person,

 

   15    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

whether or not such Indebtedness or other monetary obligation is assumed by such
Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien); provided that the term “Guarantee” shall
not include endorsement for a collection or deposit in the ordinary course of
business. The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials, toxic mold,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
such substances or wastes defined in or otherwise regulated as “hazardous” or
“toxic” wastes or substances under applicable Environmental Law.

“Holding Company” means, prior to the effective time of the Merger, Merger Sub
and after the effective time of the Merger, Puget Energy, Inc., a Washington
corporation.

“Hybrid Debt Securities” means (i) any securities, trust preferred securities,
or deferrable interest subordinated debt, which, in each such case, provides for
the optional or mandatory deferral of interest or distributions, issued by any
Operating Company Group Member, or (ii) any business trusts, limited liability
companies, limited partnerships or similar entities (a) substantially all of the
common equity, general partner or similar interests of which are owned (either
directly or indirectly through one or more Subsidiaries) at all times by any
Operating Company Group Member, (b) that have been formed for the purpose of
issuing securities, trust preferred securities or deferrable interest
subordinated debt of the type described in clause (i) above, and
(c) substantially all the assets of which consist of (i) subordinated debt
issued by any Operating Company Group Member, and (ii) payments made from time
to time on such subordinated debt.

“Immaterial Subsidiary” means any Subsidiary designated on the Effective Date on
Schedule 5.13A or designated as such by the Borrower after the Effective Date in
a notice delivered to the Facility Agent; provided that at no time shall all
Immaterial Subsidiaries so designated have in the aggregate (x) total assets
(excluding intercompany receivables) at the relevant time of determination
having a gross asset value in excess of 1% of the consolidated total assets of
the Borrower Group or (y) total consolidated revenues for the twelve (12) months
ending at the relevant time of determination in excess of 1% of the consolidated
total revenues of the Borrower Group; provided, further, that (1) in the event
that a Subsidiary no longer qualifies as an Immaterial Subsidiary pursuant to
clauses (x) and (y) above, the Borrower shall advise the Facility Agent thereof
in a notice delivered to the Facility Agent and (2) in the event that the
Subsidiaries designated as Immaterial Subsidiaries at the relevant time of
determination in the aggregate do not comply with the first proviso, the
Borrower shall designate one of more of such Subsidiaries as an Operating
Company Subsidiary and not an Immaterial Subsidiary in a notice delivered to the
Facility Agent.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

   16    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, including, without limitation, Hybrid Debt Securities
(including the Borrower Hybrid Debt);

(b) letters of credit (including standby and commercial), bankers’ acceptances,
bank guaranties and similar instruments issued or created by or for the account
of such Person;

(c) net obligations of such Person under any Interest Hedging Agreement (the
amount of any such net obligation to be the amount that is or would be payable
upon settlement, liquidation, termination or acceleration thereof at the time of
calculation);

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) accrued expenses in the ordinary course of business,
(iii) any earn-out obligation until such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP and (iv) obligations with
respect to commodity purchase contracts);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness; and

(g) all Obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Redeemable Equity Interests in such
Person (including, without limitation, Operating Company Preferred Shares) or
any other Person or any warrants, rights or options to acquire such Equity
Interests, valued, in the case of Redeemable Preferred Interests, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of Indebtedness referred to in any
of the foregoing clauses (a) through (g).

“Indemnified Liabilities” has the meaning specified in Section 10.05(a).

“Indemnified Parties” has the meaning specified in Section 10.05(a).

“Information” has the meaning specified in Section 10.08.

“Information Memorandum” means the information memorandum dated as of January
2008 used by the Joint Mandated Lead Arrangers in connection with the
syndication of the Commitments.

 

   17    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

“Initial Lenders” means Barclays Bank PLC and Dresdner Bank AG New York Branch.

“Initial Material Adverse Effect” means a “Company Material Adverse Effect”, as
such term is defined in the Merger Agreement, which definition for convenience
is set forth in Schedule 1.01A.

“Intercompany Loans” means loans, advances or other extensions of credit by the
Holding Company to any member of the Operating Company Group or by any member of
the Operating Company Group to any other member of the Operating Company Group.

“Interest Hedging Agreements” means any rate swap, cap or collar agreement or
similar arrangement between the Borrower and one or more interest rate hedge
providers designed to protect such Person against fluctuations in interest
rates. For purposes of this Agreement and the other Financing Documents, the
Indebtedness at any time of the Borrower under an Interest Hedging Agreement
shall be determined at such time in accordance with the methodology set forth in
such Interest Hedging Agreement.

“Interest Payment Date” means, (a) as to any Loan other than an Alternate Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
Final Maturity Date; provided that if any Interest Period exceeds three (3)
months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates, and
(b) as to any Alternate Base Rate Loan, each Quarter End Date and the Final
Maturity Date.

“Interest Period” means, the period beginning on (and including) the date on
which a Loan is made, converted or continued and shall end on (but exclude) the
day which numerically corresponds to such date one, two, three or six months
thereafter or such other periods as may be agreed by the Facility Agent and the
Borrower if available to all Lenders (or, if such month has no numerically
corresponding day, on the last Business Day of such month), in either case as
the Borrower may select in its relevant notice pursuant to Section 2.02(a) or
Section 2.05(d); provided, however, that (a) if such Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next succeeding Business Day (or, if such next succeeding Business
Day falls on the next succeeding calendar month, on the next preceding Business
Day) and (b) no Interest Period may end later than the Final Maturity Date.

“Interest Rate” means, for any Interest Period, (i) the LIBO Rate for such
Interest Period plus the Applicable Margin or (ii) in the event that (a) the
LIBO Rate is unavailable as a result of the occurrence of the events described
in Section 3.02 and Section 3.03, (b) in the case of a Capital Expenditure Loan,
an Energy Hedging Loan or a Liquidity Loan, the Borrower elects in the related
Borrowing Request that such Capital Expenditure Loan, Energy Hedging Loan or
Liquidity Loan, as applicable, be made as an Alternate Base Rate Loan or
(c) such Interest Period would have a duration of less than one month, the
Alternate Base Rate plus the Applicable Margin, as the context may require.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or Indebtedness of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of Indebtedness of,
or purchase or other acquisition of any other debt or Equity

 

   18    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

Interest in, another Person, including any partnership or joint venture interest
in such other Person or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“Investment Grade” shall mean with respect to the Moody’s corporate credit
rating system a rating of at least Baa3 and with respect to the S&P corporate
credit rating system a rating of at least BBB-.

“Issuance” means any issuance or sale after the Financial Closing Date by any
member of the Operating Company Group of any of its Preferred Interests, common
Equity Interests or Indebtedness; provided that Issuance shall not include
(i) any capital contribution from, any Equity Investor or any equity issued to
such Equity Investors in respect of such capital contribution, in each case to
pay for Utility Capital Expenditures or which are applied in the exercise of a
Cure Right, (ii) any common Equity Interests sold or issued to management or
employees of an Operating Company Subsidiary from the exercise of options and
warrants held by them, (iii) any issuance of Equity Interests pursuant to
“anti-dilution” provisions applicable to Equity Interests outstanding at the
time of such issuance or (iv) any issuance, sale or incurrence of Indebtedness
permitted under Section 7.03.

“Issuing Bank” means a Liquidity Issuing Bank or an Energy Hedging Issuing Bank,
as applicable. As used herein, the term “Issuing Bank” shall refer to each
Issuing Bank.

“Joint Mandated Lead Arrangers” means Barclays Capital, the investment banking
division of Barclays Bank PLC, and Dresdner Bank AG New York Branch, each in its
capacity as a Mandated Lead Arranger.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, as applicable, (a) the Energy Hedging LC
Exposure, or (b) the Liquidity LC Exposure.

“Lender” means, at any time, any Person that has a Commitment or a Loan at such
time.

“Lending Office” means, as to any Lender or Issuing Bank, the office or offices
of such Lender or Issuing Bank (or of an Affiliate of such Lender or Issuing
Bank) designated for such

 

   19    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

Lender’s Loans, or such Issuing Bank’s Letters of Credit or such other office or
offices as a Lender or Issuing Bank may from time to time notify the Borrower
and the Facility Agent.

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement and any standby Existing Letter of Credit.

“LIBO Rate” shall mean, with respect to any Loan for any Interest Period, the
rate appearing on Moneyline Telerate Markets Page 3750 (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Facility Agent from time to time
for purposes of providing quotations of interest rates applicable to Dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, on the day that is two (2) Business Days prior to the commencement of such
Interest Period, as the rate for the offering of Dollar deposits with a maturity
comparable to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the Facility Agent will request the Reference Banks to provide the
Facility Agent with their offer quotations for deposits in Dollars for such
Interest Period to prime banks in the London interbank market at approximately
11:00 a.m. (London time) on such second Business Day in a representative amount
and for a period approximately equal to such Interest Period and the Facility
Agent shall calculate LIBOR using the average of such quotations. Each
determination of the LIBO Rate by the Facility Agent pursuant to this definition
shall be conclusive absent manifest error.

“LIBO Rate Loan” means any Loan which bears interest at a rate determined by
reference to the LIBO Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement, of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Liquidity Availability Period” means the period from and including the
Financial Closing Date until the earlier of (a) the date of termination of the
Liquidity Commitments in accordance with this Agreement and (b) the Final
Maturity Date.

“Liquidity Commitment” means, as to any Liquidity Lender, its obligation to make
Liquidity Loans to the Borrower in an aggregate principal amount not to exceed
the amount set forth opposite such Liquidity Lender’s name on Schedule 2.01
hereto under the caption “Liquidity Commitment” or in the Assignment and
Assumption pursuant to which such Liquidity Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The aggregate amount of the Liquidity Commitments of all
Liquidity Lenders as of the Effective Date is $400,000,000, a portion of which,
referred to herein as the Liquidity Letter of Credit Sublimit, shall be
available for the participation in Liquidity Letters of Credit.

 

   20    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

“Liquidity Facility” has the meaning specified in the recitals hereto.

“Liquidity Issuing Bank” means (a) each Liquidity Lender identified as a
“Liquidity Issuing Bank” on Schedule 1.01C, in its capacity as the issuer of
Liquidity Letters of Credit hereunder, and its successors and assigns in such
capacity as provided in Section 2.12 and (b) (i) each other Liquidity Lender
designated by the Borrower as a “Liquidity Issuing Bank” hereunder that has
agreed to such designation (and is reasonably acceptable to the Facility Agent)
and that specifies its maximum Liquidity Issuing Bank Fronting Amount or
(ii) any other Liquidity Lender (acting directly or through an Affiliate) that
has agreed in form and substance satisfactory to the Borrower and the Facility
Agent that such other Liquidity Lender (or its Affiliate) will act as “Liquidity
Issuing Bank” hereunder and that specifies its maximum Liquidity Issuing Bank
Fronting Amount. Any Liquidity Issuing Bank may, in its discretion, arrange for
one or more Liquidity Letters of Credit to be issued by Affiliates of such
Liquidity Issuing Bank, in which case the term “Liquidity Issuing Bank” shall
include any such Affiliate with respect to Liquidity Letters of Credit issued by
such Affiliate. Each reference to “Liquidity Issuing Bank” herein shall be a
reference to each and any Liquidity Issuing Bank.

“Liquidity Issuing Bank Fronting Amount” means the dollar amount set forth on
Schedule 1.01C opposite the name of each Liquidity Issuing Bank, as such amount
may be increased or decreased pursuant to the written agreement of the Borrower,
the applicable Liquidity Issuing Banks and the Facility Agent and reflected in
the Register maintained by the Facility Agent; provided that, the Liquidity
Issuing Bank Fronting Amount of a Liquidity Issuing Bank shall be increased at
the written request of the Borrower by the unutilized portion of such Liquidity
Issuing Bank’s Energy Hedging Issuing Bank Fronting Amount to an amount not to
exceed, together with the Liquidity Issuing Bank Fronting Amounts of all other
Liquidity Issuing Banks, the aggregate amount of the Liquidity Commitments.

“Liquidity LC Disbursement” means a payment made by any Liquidity Issuing Bank
pursuant to a Liquidity Letter of Credit.

“Liquidity LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all Liquidity Letters of Credit at such time plus (b) the aggregate
amount of all Liquidity LC Disbursements that have not yet been reimbursed or
financed by or on behalf of the Borrower at such time. The Liquidity LC Exposure
of any Liquidity Lender at any time shall be its pro rata share of the total
Liquidity LC Exposure at such time, based upon the respective Liquidity
Commitments of the Liquidity Lenders.

“Liquidity Lender” means, at any time, any Lender that has a Liquidity
Commitment or that holds a Liquidity Loan at such time.

“Liquidity Letter of Credit” has the meaning specified in Section 2.01(e)
hereof.

“Liquidity Letter of Credit Sublimit” means, on any date of determination, the
sum of the Liquidity Issuing Bank Fronting Amount for each Liquidity Issuing
Bank; provided that the aggregate amount thereof shall at no time exceed the
then aggregate amount of the Liquidity Commitments.

“Liquidity Loan” means a Loan made pursuant to Section 2.01(d) or Section 2.12.

 

   21    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

“Liquidity Note” means a promissory note of the Borrower payable to any
Liquidity Lender, in substantially the form of Exhibit B-3 hereto, evidencing
the aggregate Indebtedness of the Borrower to such Liquidity Lender resulting
from the Liquidity Loans made by such Liquidity Lender.

“Loan” means a Capital Expenditure Loan, an Energy Hedging Loan or a Liquidity
Loan as the context requires.

“Macquarie” means The Macquarie Capital Group, which includes Macquarie Capital
Group Limited, its direct or indirect subsidiaries, and the funds (or similar
vehicles) they manage.

“Macquarie Affiliates” means Macquarie Finance Americas Inc. and Affiliates of
Macquarie that are offshore banking units.

“Majority Lenders” means, as of any date of determination (a) Lenders having
more than 50% of the sum of the Total Outstandings, (b) aggregate unused
Commitments and (c) LC Exposure at such time; provided that for the purposes of
determining Majority Lenders, such calculation shall at all times be made by
excluding the Total Outstandings and the unused Commitments of all Lenders that
are Borrower Affiliates or Macquarie Affiliates.

“Management Fees” means, for any period, the aggregate amount of all payments
(including all fees, salaries and other compensation, but excluding amounts
payable under Affiliate Service Agreements) paid or incurred by the Borrower and
its Subsidiaries during such period to any of their Affiliates (including
Macquarie) and not otherwise a Restricted Payment; provided that Management Fees
shall not include amounts payable to an Affiliate (i) in its capacity as a
Lender pursuant to this Agreement or any Financing Document, (ii) in its
capacity as an interest rate hedge provider pursuant to an Interest Hedging
Agreement to the extent such Interest Hedging Agreement complies with
Section 7.09(a)(i) or (iii) in its capacity as a lender pursuant to other
Indebtedness permitted under Section 7.03 to the extent such arrangements comply
with Section 7.09(a)(i) and such Affiliate is not an arranger, agent or
underwriter of such Indebtedness.

“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, property, assets or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole, (ii) the ability of the
Borrower and its Subsidiaries, taken as a whole, to perform its obligations
under any of the Financing Documents, or (iii) the validity or enforceability of
any of the Financing Documents or the material rights and remedies of any Lender
or Agent-Related Person under any of the Financing Documents.

“Material Communications” means, any communication by the Borrower or any of its
Subsidiaries with any Governmental Authority regarding an event or circumstance
that could reasonably be expected to result in a Material Adverse Effect.

“Material Notices” means, with respect to any material Contractual Obligation,
any notice sent or received by the Borrower or any of its Subsidiaries regarding
a material event or circumstance, including the occurrence of any default under
such Contractual Obligation or

 

   22    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

termination of such Contractual Obligation or any other development that could
reasonably be expected to result in a Material Adverse Effect.

“Maximum Energy Hedging Incremental Facility Amount” means, on any date,
$525,000,000.

“Merger” means the merger by which the separate existence of the Merger Sub
shall cease and the Merger Sub shall be merged with and into Puget Energy, Inc.
pursuant to the terms of the Merger Agreement.

“Merger Agreement” means the Agreement and Plan of Merger dated as of
October 25, 2007, by and among Puget Energy, Inc., Puget Intermediate Holdings
Inc., Puget Holdings, the Merger Sub and the other parties thereto.

“Merger Sub” means Puget Merger Sub Inc., a Washington corporation.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) of the type described in Section 4001(a)(3) of
ERISA, to which the Borrower or any ERISA Affiliate makes or is obligated to
make contributions, or during the preceding three (3) plan years, has made or
been obligated to make contributions.

“Net Cash Proceeds” means with respect to any Casualty Event, the gross proceeds
of all cash actually received by such Operating Company Group Member in
connection with such Casualty Event; provided that (i) Net Cash Proceeds shall
be net of (a) the amount of any legal, advisory, title, transfer and recording
tax expenses, commissions and other fees and expenses paid by the Borrower or
the applicable Subsidiary in connection with such Casualty Event and (b) any
Federal, state and local income or other taxes estimated to be payable by Puget
Holdings, the Borrower or the applicable Subsidiary as a result of such Casualty
Event (but only to the extent that such estimated taxes are in fact paid to the
relevant Federal, state or local Governmental Authority when due; provided that
at the time such taxes are paid, an amount equal to the amount, if any, by which
such estimated taxes exceed the amount of taxes actually paid shall constitute
“Net Cash Proceeds” for all purposes hereunder), (ii) with respect to any
Casualty Event, Net Cash Proceeds shall be net of any repayments by the Borrower
or the applicable Subsidiary of Indebtedness to the extent that (x) such
Indebtedness is secured by a Lien permitted by Section 7.01 on the Property that
is the subject of such Casualty Event and (y) the transferee of (or holder of a
Lien on) such Property requires that such Indebtedness be repaid, (iii) “Net
Cash Proceeds” shall be net of any cash or Cash Equivalents received upon the
disposition of any non-cash consideration by any Operating Company Group Member
as a result of any Casualty Event and (iv) if the applicable cash payments are
in the first instance received by a Subsidiary that is not a wholly-owned
Subsidiary, the related Net Cash Proceeds shall be net of the proportionate
share of the common Equity Interests of such Subsidiary (and of any intermediate
Subsidiary) owned by Persons that are not wholly-owned Subsidiaries of the
Borrower.

“Newco” has the meaning specified in the definition of Permitted Acquisition.

 

   23    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

“Note” means a Capital Expenditure Note, Energy Hedging Note or Liquidity Note,
as the context requires, issued by the Borrower to the Lenders under this
Agreement.

“Obligations” means all (a) advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Financing Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower, of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding, and
(b) Cash Management Obligations. Without limiting the generality of the
foregoing, the Obligations of the Borrower under the Financing Documents include
(x) the obligation to pay principal, interest, reimbursement obligations,
charges, expenses, fees, Attorney Costs, indemnities and other amounts payable
by the Borrower under any Financing Document and (y) the obligation of the
Borrower to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of the
Borrower.

“OECD” means the Organisation for Economic Co-Operation and Development.

“OECD Member Bank” means a bank that (a) is organized under the laws of a
country that is a member of the OECD and (b) has outstanding unguaranteed and
unsecured long-term indebtedness that is rated A- or better by S&P and A3 or
better by Moody’s.

“Operating Company Cash Interest Expense” means, for any period, with respect to
the Borrower determined in accordance with GAAP exclusive of any consolidated
subsidiaries of the Borrower, the total interest expense (which for the
avoidance of doubt, shall not include the benefit of AFUDC) of the Borrower for
such period, less the sum of (in each case, to the extent included in
determining total interest expense) (a) interest on any debt of the Borrower
that is not payable in cash during such period, including any capitalized
interest, (b) amortization of debt issuance costs, debt discount or premium and
other financing fees and expenses incurred by the Borrower during such period
and (c) all other non-cash items included in such calculation of interest
expense during such period.

“Operating Company FFO” means, for any period, the consolidated EBITDA of the
Operating Company Group for such period plus without duplication and in each
case to the extent deducted in the calculation of such EBITDA (if such item was
included in the calculation of EBITDA) (a) decreases in the Consolidated Working
Capital of the Operating Company Group for such period, (b) cash interest
income, and minus and in each case to the extent included in the calculation of
such EBITDA (if such item was included in the calculation of EBITDA)
(c) consolidated cash income tax paid by the Operating Company Group for such
period or by the Parent, Parent Holdco (to the extent such Person is not Puget
Holdings) or Puget Holdings in respect of the operations of the Operating
Company Group for such period (excluding any Extraordinary Taxes),
(d) Conservation Expenditures for such period and (e) increases in the
Consolidated Working Capital of the Operating Company Group for such period, in
each case determined on a consolidated basis in accordance with GAAP.

 

   24    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

“Operating Company FFO Coverage Ratio” means, for any Test Period, the ratio of
(a) Operating Company FFO for such Test Period minus Scheduled Base CapEx for
such Test Period, to (b) Operating Company Interest for such Test Period.

“Operating Company FFO Leverage Ratio” means, for any Test Period, the ratio of
(a) Operating Company FFO for such Test Period minus Operating Company Interest
for such Test Period, to (b) Operating Company Net Debt outstanding as of the
Quarter End Date on which such Test Period ends.

“Operating Company Group” means the Borrower and each other Subsidiary of the
Borrower other than any Immaterial Subsidiary and, for the avoidance of doubt,
the term Operating Company Group shall include Puget Western, Inc.; “Operating
Company Group Member” means any member of the Operating Company Group.

“Operating Company Interest” means, for any period, the aggregate Cash Interest
Expense of the Operating Company Group for such period, including the portion of
any payments made in respect of Capitalized Lease liabilities allocable to
interest expense, plus the aggregate scheduled recurring fees in respect of
Indebtedness of the Operating Company Group for such period, plus the net amount
payable (or minus the net amount receivable) by the Operating Company Group
under Interest Hedging Agreements relating to interest during such period (other
than any such amount payable or receivable by the Operating Company Group as a
result of the termination or reduction of the notional amount of any Interest
Hedging Agreements to the extent such amount payable or receivable is not
already included in Cash Interest Expense), in each case calculated on a
consolidated basis in accordance with GAAP. For the avoidance of doubt,
Operating Company Interest shall exclude make whole payments.

“Operating Company Net Debt” means consolidated Indebtedness of the Operating
Company Group minus the amount of cash and Cash Equivalents of the Borrower or
any Operating Company Subsidiary (other than any segregated cash and Cash
Equivalents the use of which is restricted by Contractual Obligation or Law to
any specified purpose and which is specifically identified on the consolidated
balance sheet of the Operating Company Group).

“Operating Company Preferred Shares” means the second series 4.70% preferred
shares ($100 par value) and the third series 4.84% preferred shares ($100 par
value) of the Borrower.

“Operating Company Subsidiary” means a Subsidiary or Subsidiaries of the
Borrower (other than any Immaterial Subsidiary).

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the

 

   25    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Other Hedging Agreements” means any swap, cap or collar agreement or similar
arrangement between any Operating Company Group Member designed to protect any
Operating Company Group Member against fluctuations in currency exchange rates
or commodity prices.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means with respect to Capital Expenditure Loans, the Energy
Hedging Loans and the Liquidity Loans, on any date, the aggregate outstanding
unpaid principal amount thereof after giving effect to any Borrowings
(including, without limitation, issuances of Letters of Credit) and prepayments
or repayments of Capital Expenditure Loans, Energy Hedging Loans and Liquidity
Loans, as the case may be, on such date.

“Overnight Rate” means, for any day, the Federal Funds Rate.

“Parent” means the Person that is the direct owner of 100% of the Equity
Interests of the Holding Company, which as of the Effective Date, is Puget
Intermediate Holdings, Inc., a Washington corporation; provided that the Parent
shall be a direct or indirect wholly-owned Subsidiary of Puget Holdings.

“Parent Holdco” means the Person that is the direct owner of 100% of the Equity
Interests of the Parent.

“Participant” has the meaning specified in Section 10.07(e).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding three (3) plan years.

“Permitted Acquisition” means an acquisition consummated by or through Borrower
(including any newly formed wholly-owned Subsidiary of Borrower that is an
Operating Company Subsidiary (a “Newco”)), of all or substantially all of the
assets of, or shares or other Equity Interests in, a Person, or division or line
of business of a Person (other than inventory, leases, materials and equipment
in the ordinary course of business), in each case that is engaged in
substantially the same general line of business or businesses as those in which
Borrower (not including any of its Subsidiaries for this purpose) is engaged or
businesses reasonably related thereto; provided that:

(i) such acquisition shall be consensual and shall have been approved by the
board of directors (or similar governing body) of the Person whose Equity
Interests or assets are proposed to be acquired and shall not have been preceded
by an unsolicited

 

   26    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

tender offer for such Equity Interests by, or proxy contest initiated by,
Borrower or any of its Subsidiaries;

(ii) the aggregate purchase price paid by the Operating Company Group for any
such acquisition shall not exceed $600,000,000;

(iii) an Authorized Officer of the Borrower shall have delivered a certificate
substantially in the form of Exhibit E, attesting to the Solvency of the
Borrower and its Subsidiaries (taken as a whole, including the acquired Person
or assets, after giving effect to such acquisition);

(iv) any Liens or Indebtedness assumed in connection with such acquisition are
otherwise permitted under Section 7.01 or Section 7.03, respectively;

(v) any expenditures in connection with such acquisition are Utility Capital
Expenditures;

(vi) such acquisition would either be made pursuant to a competitive
solicitation process or would be expected to promote the Borrower’s ability to
meet current and future needs for electric or gas service at a reasonable cost;
and

(vii) no Default or Event of Default shall exist immediately prior to such
acquisition or, after giving effect to such acquisition, shall have occurred and
be continuing, or would result from the consummation of the proposed
acquisition.

“Permitted Refinancing Indebtedness” means any Indebtedness of any Operating
Company Group Member, as applicable, issued in exchange for, or the Net Cash
Proceeds of which are used to refund, refinance, replace, defease or discharge
Existing Indebtedness or Indebtedness referred to under Section 7.03(a);
provided, that for the avoidance of doubt, Permitted Refinancing Indebtedness
shall not include Indebtedness incurred to repay revolving loans or similar
Indebtedness without a corresponding permanent reduction in commitments for such
loans or similar Indebtedness; provided, further, that:

(i) The principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accredited
value, if applicable) of the Indebtedness extended, refinanced, renewed,
replaced, defeased or refunded (plus all refinancing expenses incurred in
connection therewith including, without limitation, closing fees, agency fees,
premiums, make-whole amounts or original issue discount);

(ii) Such Permitted Refinancing Indebtedness has weighted average life to
maturity equal to or greater than the weighted average life to maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;

(iii) If the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Facilities, such
Permitted Refinancing Indebtedness is subordinated in right of payment to the
Facilities on terms, taken as whole, at least as favorable to the Lenders as the
subordination terms contained

 

   27    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

in the documentation governing the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded; provided that a certificate of an
Authorized Officer of the Borrower is delivered to the Facility Agent at least
five (5) Business Days (or such shorter period as the Facility Agent may
reasonably agree) prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
subordination terms or drafts of the documentation relating thereto, stating
that the Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirement shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Facility Agent
notifies the Borrower within such period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees);

(iv) Such Indebtedness is incurred by the Person who is the obligor on the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;

(v) (A) If the maturity of the Indebtedness being refinanced, renewed, replaced,
defeased or refunded is earlier than the Final Maturity Date, the Permitted
Refinancing Indebtedness has a maturity no earlier than the maturity of the
Indebtedness being refinanced, renewed, replaced, defeased or refunded or (B) if
the maturity of the Indebtedness being refinanced, renewed, replaced, defeased
or refunded is equal to or later than the Final Maturity Date, the Permitted
Refinancing Indebtedness has a maturity at least 365 days later than the Final
Maturity Date;

(vi) The Permitted Refinancing Indebtedness is not secured by any collateral not
granted to the holders of the Indebtedness being financed, renewed, replaced,
defeased or refunded; and

(vii) Such Permitted Refinancing Indebtedness shall have terms which shall be no
more restrictive, and shall not, taken as a whole, be materially less favorable,
in any respect on the Borrower or the Operating Company Subsidiaries than the
provisions of the Indebtedness being refinanced, renewed, replaced, defeased or
refunded; provided, however, that a certificate of an Authorized Officer of the
Borrower is delivered to the Facility Agent at least five (5) Business Days (or
such shorter period as the Facility Agent may reasonably agree) prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Facility Agent notifies the Borrower within such period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees); provided, further, the pricing terms may be
less favorable where such Indebtedness has matured or is scheduled to mature
within six (6) months and is being refinanced at then-prevailing market price.

“Permitted Replacement Lender” means (i) a Lender, (ii) an Affiliate of a
Lender, (iii) an Issuing Bank, (iv) a commercial bank organized under the laws
of the United States, or any State thereof, and having total assets in excess of
$250,000,000, (v) a savings and loan association or

 

   28    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

savings bank organized under the laws of the United States, or any State
thereof, and having deposits in excess of $250,000,000, (vi) a commercial bank
organized under the laws of any other country that is a member of the OECD or
has concluded special lending arrangements with the International Monetary Fund
associated with its General Arrangements to borrow or a political subdivision of
any such country, and having total assets in excess of $250,000,000, (vii) the
central bank of any country that is a member of the OECD, (viii) a finance
company, insurance company or other financial institution or fund (whether a
corporation, partnership, trust or other entity) that is engaged in making,
purchasing or otherwise investing in commercial loans in the ordinary course of
its business and having total assets in excess of $250,000,000, and (ix) any
other Person approved by the Facility Agent; provided that neither the Borrower
nor any Affiliate of the Borrower shall qualify as a Permitted Replacement
Lender; provided, further that any Permitted Replacement Lender in respect of
the Energy Hedging Facility and Liquidity Facility shall require the prior
approval of the relevant Issuing Bank for such approval.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or any of its Subsidiaries
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate, and with respect to which the Borrower
or any of its Subsidiaries is reasonably expected to have any material
liabilities.

“Planned Indebtedness” means Indebtedness incurred by the Borrower between the
date of the Merger Agreement and the Financial Closing Date in an amount not to
exceed $250,000,000; provided, however, that (i) such Indebtedness has scheduled
payment terms which are consistent with the Financial Model provided pursuant to
Section 4.02(o)(i); and (ii) such Indebtedness shall have terms which shall be
no more restrictive, and shall not, taken as a whole, be materially less
favorable, in any respect on the Borrower or the Operating Company Subsidiaries
than the provisions of any Existing Indebtedness in each case of clauses (i) and
(ii) as certified by the CFO to the Facility Agent as of the Financial Closing
Date; provided further that pricing terms may be at then-prevailing market
price.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Primary Obligor” has the meaning specified in the definition of Guarantee.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Barclays Bank PLC as its prime rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Projections” has the meaning specified in Section 6.01(c).

 

   29    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

“Property” means any right or interest in or to property of any kind whatsoever,
whether real or personal, or mixed and whether tangible or intangible, and
including, for the avoidance of doubt, revenues and contractual rights.

“Public Service Property” means property that, pursuant to applicable Laws, is
used and useful or intended to be used and useful for the Borrower’s provision
of gas or electric service to its customers and the capital invested in such
property is reasonably expected to be found to be prudently incurred (if
applicable) and recoverable in all material respects through the Borrower’s
rates at the first opportunity for regulatory approval, including a power cost
only rate case to the extent that such an accelerated approval process is
available and appropriate for such property.

“Puget Holdings” means Puget Holdings LLC, a Delaware limited liability company.

“Quarter End Date” means March 31, June 30, September 30 and December 31 of each
year.

“Redeemable” means, with respect to any Equity Interest, any such Equity
Interest that (a) the issuer has undertaken to redeem at a fixed or determinable
date or dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

“Reference Banks” means, collectively, Barclays Bank PLC and Dresdner Bank AG
New York Branch.

“Register” has the meaning specified in Section 10.07(d).

“Regulatory Approval” means (a) any authorization, consent, approval, license,
ruling, permit, tariff, certification, waiver, exemption, filing required by
chapter 80.08 or 80.12 RCW, variance, order, judgment or decree of, by, or by
any Operating Company Group Member, the Parent, Parent Holdco (to the extent
such Person is not Puget Holdings), the Holding Company or Puget Holdings with,
(b) any required notice by any Operating Company Group Member, (c) any
declaration containing material obligations of any Operating Company Group
Member made or filed with, or (d) any Operating Company Group Member
registration by or with, any Governmental Authority.

“Reportable Event” means any of the events specified in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the
thirty (30) day notice period has been waived.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property, other than common Equity Interests in the
Borrower) on account of any Equity Interest of any Operating Company Group
Member, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interest, or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Persons
thereof); provided that dividend payments on Operating Company Preferred Shares
and payments made to Affiliates pursuant to transactions permitted by
Section 7.09(a) shall not constitute Restricted Payments.

 

   30    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Scheduled Base CapEx” means the amount for Capital Expenditures for the
applicable periods set forth on Schedule 1.01B.

“Shareholder Funding” means equity investments and/or other funding sources
contributed or made to Puget Holdings, Parent Holdco (to the extent such Person
is not Puget Holdings) or the Parent by the Equity Investors in an aggregate
amount of not less than 40% of the Total Capitalization of the Holding Company
immediately after giving effect to the Merger; provided that (a) such
investments and fundings shall not be secured by any assets of the Parent, the
Holding Company or any Operating Company Group Member or be recourse to the
Holding Company or any Operating Company Group Member, and (b) any such
investments and fundings made as loans or indebtedness to the Parent shall be on
terms and conditions set forth in the Shareholder Loan Subordination Agreement.

“Shareholder Loan Subordination Agreement” means a subordination agreement among
the Parent, the Facility Agent and any Person providing Shareholder Funding in
the form of loans or indebtedness in a form reasonably satisfactory to Barclays
Bank, PLC, in its capacity as Collateral Agent.

“Signing Date” means, (a) October 26, 2007 and (b) for purposes of Section 2.06,
with respect to the Initial Lenders, October 26, 2007, and, with respect to each
other Lender (i) on or prior to the Effective Date, the earlier of (x) the date
such Lender agrees to purchase a portion of an Initial Lender’s Commitment
hereunder (in a manner satisfactory to such Initial Lender) and (y) the date
such Lender become party hereto and (ii) thereafter, the date such Lender
becomes a party hereto.

“Solvent” and “Solvency” means, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Representations” has the meaning specified in Section 4.03(c)(i).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are

 

   31    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

at the time beneficially owned or controlled by such Person. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.

“Syndication Agent” means Dresdner Bank AG New York Branch, in its capacity as a
syndication agent hereunder.

“Tax-Free Debt” means Indebtedness of the Borrower to a state, territory or
possession of the United States or any political subdivision thereof issued in a
transaction in which such state, territory, possession or political subdivision
issued obligations the interest on which is excludable from gross income
pursuant to the provisions of Section 103 of the Code (or similar provisions),
as in effect at the time of issuance of such obligations, and debt to a bank
issuing a Letter of Credit with respect to the principal of or interest on such
obligations.

“Taxes” has the meaning specified in Section 3.01(a).

“Termination Date” means the earlier of (i) April 30, 2009 and (ii) the date of
termination of the Merger Agreement.

“Termination Payment” means any amount payable to or by the Borrower or any of
its Subsidiaries in connection with a termination (whether as a result of the
occurrence of an event of default or other termination event) of any Interest
Hedging Agreement; provided that for the avoidance of doubt, “Termination
Payment” shall not include regularly scheduled payments due under any Interest
Hedging Agreement.

“Test Period” means the period commencing twelve (12) months prior to and
including each Quarter End Date; provided, (i) the first Test Period shall be
the period commencing twelve (12) months prior to the first Quarter End Date
that is at least six (6) months after the Financial Closing Date and (ii) the
second Test Period shall be the period commencing twelve (12) months prior to
the first Quarter End Date that is at least nine (9) months after the Financial
Closing Date. Any financial ratio or compliance with any covenant in respect of
any Test Period shall be determined, as of the Quarter End Date on which such
Test Period ends, on the date on which the financial statements pursuant to
Section 6.01(a) or Section 6.01(b) have been, or should have been, delivered for
the applicable fiscal period ending on such Quarter End Date.

“Total Capitalization” means, at any time, the sum of (a) Total Shareholders’
Equity at such time and (b) Total Indebtedness at such time.

“Total Indebtedness” means, at any time, consolidated Indebtedness of the
Operating Company Group (excluding Intercompany Loans), in each case, excluding
make-whole payments.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Total Shareholders’ Equity” means, at any time, the amount of total
shareholders’ equity of the Operating Company Group (determined on a
consolidated basis without duplication in accordance with GAAP).

 

   32    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

“Transaction Costs” means finance fees, commissions, costs and expenses, in each
case incurred by or on behalf of the Borrower in connection with the Merger.

“Transaction Documents” means (a) the Merger Agreement and all other material
documents, instruments and certificates delivered in connection with the Merger
Agreement, and (b) the Financing Documents.

“Type” when used in respect of any Loan, shall refer to its nature as an
Alternate Base Rate Loan or LIBO Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Letter of Credit Amounts” means the aggregate amount of all Letter
of Credit drawings for which the applicable Issuing Bank has not yet been
reimbursed.

“Unused Capital Expenditure Revolving Credit Commitment” means, with respect to
any Capital Expenditure Lender at any time, (a) such Capital Expenditure
Lender’s Commitment at such time minus (b) such Capital Expenditure Loans at
such time.

“Unused Energy Hedging Revolving Credit Commitment” means, with respect to any
Energy Hedging Lenders at any time, (a) such Energy Hedging Lender’s Commitment
at such time minus (b) such Energy Hedging Lender’s Credit Exposure at such
time.

“Unused Liquidity Revolving Credit Commitment” means, with respect to any
Liquidity Lenders at any time, (a) such Liquidity Lender’s Commitment at such
time minus (b) such Liquidity Lender’s Credit Exposure at such time.

“USA PATRIOT Act” has the meaning specified in Section 5.17(c).

“Utility Capital Expenditures” means (i) Capital Expenditures of the Borrower
and (ii) other expenditures of the Borrower, in each case of clauses (i) and
(ii), which Capital Expenditures and other expenditures are incurred in the
acquisition, renewal or replacement of Public Service Property, in accordance
with Good Utility Practice; provided, however, clause (ii) of the foregoing
shall not include operating expenditures or expenditures for working capital or
general corporate purposes, in each case that arise in the ordinary course of
business.

“wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(a) director’s qualifying shares and (b) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Financing Document, unless otherwise specified herein or in such
other Financing Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

   33    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

(b) The words “herein”, “hereto”, “hereof” and “hereunder” and words of similar
import when used in any Financing Document shall refer to such Financing
Document as a whole and not to any particular provision thereof.

(i) Article, Section, Exhibit and Schedule references are to the Financing
Document in which such reference appears.

(ii) The term “including” is by way of example and not limitation.

(iii) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(d) Section headings herein and in the other Financing Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Financing Document.

SECTION 1.03. Accounting Terms and Principles.

(a) Except as set forth below, all accounting terms not specifically or
completely defined herein shall be construed in conformity with GAAP and all
accounting determinations required to be made pursuant hereto (including for
purpose of measuring compliance with Section 7.14) shall, unless expressly
otherwise provided herein, be made in conformity with GAAP.

(b) If any change in the accounting principles used in the preparation of the
financial statements referred to in Section 6.01 is hereafter required or
permitted by the rules, regulations, pronouncements and opinions of the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or any successors thereto) and such change is adopted by the
Borrower with the agreement of the Borrower’s accountants and results in a
change in any of the calculations required by Article VII (including
Section 7.14) that would not have resulted had such accounting change not
occurred, the Facility Agent and the Borrower agree (upon the request of the
Facility Agent or the Borrower) to enter into negotiations in order to amend
such provisions so as to equitably reflect such change such that the criteria
for evaluating compliance with such covenants by the Borrower shall be the same
after such change as if such change had not been made; provided, however, that
no change in GAAP that would affect a calculation that measures compliance with
any covenant contained in Article VII (including Section 7.14) shall be given
effect until such provisions are amended with the consent of the Majority
Lenders to reflect such changes in GAAP. Calculations with respect to any fiscal
quarter or any fiscal year of any Person shall reference the respective fiscal
quarters or fiscal years of such Person.

SECTION 1.04. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the

 

   34    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organizational Documents, agreements
(including the Financing Documents) and other contractual instruments shall be
deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Financing Document; and (b) references to any Law shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07. Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

SECTION 1.08. Authorized Officers. Any document delivered hereunder that is
signed by an Authorized Officer of any Operating Company Group Member shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Operating Company Group
Member and such Authorized Officer shall be conclusively presumed to have acted
on behalf of such Operating Company Group Member.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS AND CONTINUATIONS

SECTION 2.01. The Loans.

(a) The Capital Expenditure Facility. Each Lender severally agrees, on the terms
and conditions hereinafter set forth, to make advances to the Borrower from time
to time on any Business Day during the Capital Expenditure Availability Period
in an amount for each such Borrowing not to exceed such Lender’s Unused Capital
Expenditure Revolving Credit Commitment at such time. Within the limits of each
Lender’s Unused Capital Expenditure Revolving Credit Commitment, amounts
borrowed under this Section 2.01(a) and repaid or prepaid may be reborrowed.

(b) The Energy Hedging Facility. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make advances to the Borrower from time to
time on any Business Day during the Energy Hedging Availability Period in an
amount for each such

 

   35    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

Borrowing not to exceed such Lender’s Unused Energy Hedging Revolving Credit
Commitment at such time. Within the limits of each Lender’s Unused Energy
Hedging Revolving Credit Commitment, amounts borrowed under this Section 2.01(b)
and repaid or prepaid may be reborrowed.

(c) The Energy Hedging Facility Letters of Credit. Each Energy Hedging Issuing
Bank agrees, on terms and conditions hereinafter set forth, to issue (or cause
its Affiliate that is a commercial bank to issue on its behalf) Letters of
Credit (each, an “Energy Hedging Letter of Credit”) in U.S. Dollars for the
account of the Borrower from time to time on any Business Day during the Energy
Hedging Availability Period in an aggregate Available Amount (i) for all Energy
Hedging Letters of Credit issued by such Energy Hedging Issuing Bank not to
exceed at any time its Energy Hedging Issuing Bank Fronting Amount at such time
and (ii) for each such Energy Hedging Letter of Credit not to exceed an amount
equal to the aggregate Unused Energy Hedging Revolving Credit Commitments of the
Energy Hedging Lenders at such time.

(d) The Liquidity Facility. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make advances to the Borrower from time to
time on any Business Day during the Liquidity Availability Period in an amount
for each such Borrowing not to exceed such Lender’s Unused Liquidity Revolving
Credit Commitment at such time. Within the limits of each Lender’s Unused
Liquidity Revolving Credit Commitment, amounts borrowed under this
Section 2.01(d) and repaid or prepaid may be reborrowed.

(e) The Liquidity Facility Letters of Credit. Each Liquidity Issuing Bank
agrees, on terms and conditions hereinafter set forth, to issue (or cause its
Affiliate that is a commercial bank to issue on its behalf) Letters of Credit
(each a “Liquidity Letter of Credit”) in U.S. Dollars for the account of the
Borrower from time to time on any Business Day during the Liquidity Availability
Period in an aggregate Available Amount (i) for all Liquidity Letters of Credit
issued by such Liquidity Issuing Bank not to exceed at any time its Liquidity
Issuing Bank Fronting Amount at such time and (ii) for each such Liquidity
Letter of Credit not to exceed an amount equal to the aggregate Unused Liquidity
Revolving Credit Commitments of the Liquidity Lenders at such time.

SECTION 2.02. Borrowings.

(a) Each of the Capital Expenditure Loan Borrowings, Energy Hedging Loan
Borrowings and Liquidity Loan Borrowings shall be made upon the delivery by the
Borrower of an irrevocable Borrowing Request (or telephonic or email notice
promptly confirmed by delivery of an irrevocable Borrowing Request) to the
Facility Agent (which shall give to each Lender prompt notice thereof by
facsimile transmission), given no later than 1:00 p.m., New York City time, at
least four (4) Business Days prior to the requested date of any Capital
Expenditure Loan Borrowing, Energy Hedging Loan Borrowing or Liquidity Loan
Borrowing; provided that if such Loan is to be made as an Alternate Base Rate
Loan, such notice shall be so delivered no later than 1:00 p.m., New York City
time, at least one (1) Business Day prior to the requested date of any Capital
Expenditure Loan Borrowing, Energy Hedging Loan Borrowing or Liquidity Loan
Borrowing. Each such Borrowing Request shall specify (i) whether the Borrower is
requesting a Capital Expenditure Loan Borrowing, Energy Hedging Loan Borrowing
or Liquidity Loan Borrowing, (ii) the requested date of such Borrowing (which
shall be a Business

 

   36    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

Day), (iii) in the case of a Capital Expenditure Loan Borrowing, Energy Hedging
Loan Borrowing or Liquidity Loan Borrowing, whether the related Capital
Expenditure Loan, Energy Hedging Loan or Liquidity Loan is to be made as an
Alternate Base Rate Loan or a LIBO Rate Loan, (iv) if the related Loan is to be
made as a LIBO Rate Loan, the initial Interest Period applicable to such
Borrowing, and (v) the aggregate principal amount of Loans to be borrowed (and,
subject to the terms and conditions set forth herein, the principal amount to be
borrowed from each Lender shall be its ratable share of such aggregate principal
amount, based upon the respective Commitments of each of the Lenders at such
time).

(b) Borrowings of any Capital Expenditure Loans, Energy Hedging Loans and
Liquidity Loans shall be in minimum amounts of $1,000,000 and increments of
$500,000 in excess thereof; provided that with respect to each Facility,
(i) there shall be no more than sixty (60) Borrowings, and (ii) there shall be
no more than five (5) different Interest Periods at any one time for each such
Facility.

(c) In the case of each Borrowing, each Lender shall make the amount of the Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds not later than 11:00 a.m., New York City time, to
the account of the Facility Agent most recently designated by it for such
purpose by notice to the Lenders. Upon satisfaction of the applicable conditions
set forth in Section 4.02 and Section 4.03, the Facility Agent shall make all
funds so received available not later than 1:00 p.m., New York City time, by
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Facility Agent by the Borrower.

(d) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

SECTION 2.03. Prepayments; Reduction and Termination of Commitments.

(a) Optional. The Borrower may, upon notice to the Facility Agent, at any time
or from time to time voluntarily prepay the Loans and/or terminate the
Commitments in whole or in part (provided, however, prior to the Financial
Closing Date, the Borrower shall be permitted to reduce the Commitments in part
but not in whole) without premium or penalty subject however to (x) any breakage
costs due in accordance with Section 2.07 and (y) the payment of any accrued
Commitment Fees and the fees set forth in the Fee Letters; provided that (i) in
the case of LIBO Rate Loans, such notice must be received by the Facility Agent
not later than 11:00 a.m., New York City time, three (3) Business Days prior to
any date of prepayment or termination, (ii) in the case of Alternate Base Rate
Loans, such notice must be received by the Facility Agent not later than 11:00
a.m., New York City time, one (1) Business Day prior to any date of prepayment
or three (3) Business Days prior to any date of termination and (iii) any
partial prepayment of the Loans shall be in an aggregate minimum amount of
$500,000 and in integral multiples of $500,000 in excess thereof, or if less,
the entire principal amount thereof then outstanding. Each such notice shall
specify the date and amount of such prepayment or termination and the Type(s) of
Loans to be prepaid and/or Commitments to be terminated. The

 

   37    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

Facility Agent will promptly notify each Lender of its receipt of each such
notice, and of the amount of such Lender’s ratable share of such prepayment or
termination. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Each prepayment of the Loans pursuant to
this Section 2.03(a) shall be paid to the Lenders in accordance with their
respective ratable share.

(b) Mandatory. (i) The Borrower shall be required to prepay all or a portion of
the Loans and/or reduce the Commitments, in each case as provided in clause (ii)
below:

(A) unless otherwise agreed by the Majority Lenders, the Borrower shall prepay
the Loans in full and terminate the Commitments upon the occurrence of a Change
of Control after the Financial Closing Date;

(B) unless otherwise agreed by the Lenders, within three (3) Business Days after
any date on which any Operating Company Group Member receives Net Cash Proceeds
of any Casualty Event occurring after the Financial Closing Date to the extent
that such Net Cash Proceeds exceed $5,000,000 individually or in the aggregate
in any fiscal year; provided that the foregoing shall not apply (1) to proceeds
under business interruption insurance, (2) to the Net Cash Proceeds of any
Casualty Event required to be applied otherwise under the terms and conditions
of Existing Indebtedness, the Operating Company Facilities or Permitted
Refinancing Indebtedness or, in the case of any such Net Cash Proceeds received
by the Borrower or its Subsidiaries, applicable Law, (3) to the extent that
(I) the Borrower advises the Facility Agent at the time of the receipt of the
relevant Net Cash Proceeds that it intends to use such Net Cash Proceeds to
repair or replace the Property subject to such Casualty Event or to reinvest in
Utility Capital Expenditures, (II) such Net Cash Proceeds are held by the
Borrower or the applicable Operating Company Subsidiary in a segregated
investment or other account until so used to repair or replace such Property or
invest in such Utility Capital Expenditures and (III) such Net Cash Proceeds are
committed to be applied to repair or replace such Property (or invest in Utility
Capital Expenditures) within one hundred and eighty (180) days of the receipt of
such Net Cash Proceeds (it being understood that, in the event Net Cash Proceeds
from more than one Casualty Event are held by the Borrower or the applicable
Operating Company Subsidiary such Net Cash Proceeds shall be deemed to be
utilized in the same order in which such Net Cash Proceeds were so received and,
accordingly, any such Net Cash Proceeds not so committed to be applied within
one hundred and eighty (180) days of receipt or not so applied within
twelve (12) months of receipt shall be forthwith applied to the prepayment of
Loans as provided above), (4) with respect to Net Cash Proceeds which the CFO
certifies are being paid to the Borrower or the applicable Operating Company
Group Member to reimburse the Borrower or Operating Company Group Member (as
applicable) for expenditures previously incurred to repair or replace the
Property which was the subject of such Casualty Event, (5) to the extent that a
Dividend Prohibition applies with respect to the applicable Operating Company
Subsidiary, except that if and to the extent that such Dividend Prohibition
subsequently ceases to apply the prepayment otherwise required by this
clause (B) shall be reinstated, or (6) to the extent that such prepayment would
reasonably be likely to have an adverse impact on (I) any of the Borrower’s
regulatory

 

   38    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

approvals (or any applications for or renewals thereof), (II) the Borrower’s
standing with any applicable regulatory agency, (III) the ability of the
Borrower to achieve debt to equity ratios consistent with those of similarly
situated companies in the conduct of the Borrower’s business, or (IV) the rating
of any of the Borrower’s indebtedness or the ability of the Borrower to obtain
credit in the ordinary course of its business.

(C) (I) The Liquidity Letter of Credit Sublimit shall be permanently reduced
from time to time on the date of each reduction in the Liquidity Facility by the
amount, if any, by which the amount of the Liquidity Letter of Credit Sublimit
exceeds the Liquidity Facility after giving effect to such reduction of the
Liquidity Facility; and (II) The Energy Hedging Letter of Credit Sublimit shall
be permanently reduced from time to time on the date of each reduction in the
Energy Hedging Facility by the amount, if any, by which the amount of the Energy
Hedging Letter of Credit Sublimit exceeds the Energy Hedging Facility after
giving effect to such reduction of the Energy Hedging Facility.

(ii) (A) In the case of any required prepayment or reduction of the Facilities
pursuant to Section 2.03(b)(i) on or after the Financial Closing Date the
applicable amount determined pursuant to Section 2.03(b)(i) shall be applied on
the date of receipt with respect to Net Cash Proceeds, the applicable Quarter
End Date or such other date specified in Section 2.03(b)(i) and shall be applied
first, ratably to the Unreimbursed Letter of Credit Amounts, second, ratably to
prepay the outstanding Loans and reduce the Commitments in a corresponding
amount, and, third, to Cash Collateralize the remaining LC Exposure. Upon the
drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrower) to reimburse the relevant Issuing Bank or the
Lenders, as applicable; and

(D) The Borrower shall notify the Facility Agent in writing of any mandatory
prepayment of the Facilities required to be made pursuant to this
Section 2.03(b) at least three (3) Business Days prior to the date of such
prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Facility Agent will promptly notify each Lender of the contents of the
Borrower’s prepayment notice and of such Lender’s ratable share of the
prepayment.

(c) Accrued Interest; Funding Losses, Etc. All prepayments under this
Section 2.03 shall be made together with all accrued and unpaid interest on the
amount to be prepaid and, in the event that any such prepayment is made on a
date other than the last day of an Interest Period therefor, any amounts owing
in respect of such Loan pursuant to Section 2.07(b).

SECTION 2.04. Repayment of Loans. The Borrower shall repay to the Facility Agent
for the ratable account of the Lenders on the Final Maturity Date, the aggregate
principal amount of the Loans outstanding on such date.

 

   39    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.05. Interest.

(a) Subject to the provisions of Section 2.05(b) the Borrower hereby agrees to
pay to the Facility Agent for the account of each Lender interest on the unpaid
principal amount of each Loan made by such Lender for the period from and
including the date of such Loan to but excluding the date such Loan shall be
paid in full at the rate equal to the Interest Rate.

(b) Notwithstanding the provisions of Section 2.05(a) to the contrary, the
Borrower hereby agrees that all past due amounts hereunder shall bear interest
at a rate per annum equal to the Default Rate for the period from and including
the date such past due amount was due to but excluding the date such amount is
paid in full. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) Notices by the Borrower to the Facility Agent of a change in the duration of
Interest Periods or of the conversion of an Alternate Base Rate Loan to a LIBO
Rate Loan or of a LIBO Rate Loan to an Alternate Base Rate Loan, shall be
irrevocable and shall be effective only if received by the Facility Agent not
later than 1:00 p.m., New York City time, three (3) Business Days prior to the
first day of each subsequent Interest Period. Each such notice shall specify the
Loans to which such Interest Period is to relate. The Facility Agent shall
promptly notify the Lenders of the contents of each such notice.

SECTION 2.06. Fees.

(a) Commitment Fee. The Borrower shall pay to the Facility Agent for the ratable
account of each Lender a commitment fee (the “Commitment Fee”) on the daily
average unutilized amount of such Lender’s aggregate Commitments (as such
Commitments may be reduced from time to time under Section 2.03) at a rate per
annum equal to the Commitment Fee rate set forth in the definition of
“Applicable Margin” at such time, for the period from and including the Signing
Date to but excluding the Final Maturity Date; provided that any Commitment Fee
accrued with respect to any of the Commitments of a Defaulting Lender during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such Commitment Fee shall otherwise
have been due and payable by the Borrower prior to such time and; provided,
further, that no Commitment Fee shall accrue on any of the Commitments of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
Commitment Fee shall accrue at all times from and including the Signing Date to
but excluding the Final Maturity Date. The accrued Commitment Fee shall become
due and payable upon the Completion Date (whether or not the Merger is financed
by proceeds from the Facilities), and thereafter shall become payable in arrears
on each Quarter End Date commencing on the first Quarter End Date following the
Financial Closing Date until the earlier of the date all remaining Commitments
are terminated or the Final Maturity Date. If the Merger Agreement is

 

   40    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

terminated, any Commitment Fee accrued from and including the Signing Date to
but excluding such termination date shall become due and payable solely to the
extent of any break up, topping or similar fee or the payment of any other form
of consideration (including reimbursement of expenses) received by Puget
Holdings, Parent Holdco (to the extent such Person is not Puget Holdings), the
Parent, the Holding Company or the Borrower prior to the application of such fee
or other consideration for any other uses; provided, however, if the amount of
such fee or other consideration is insufficient to pay the Commitment Fee
accrued until the date of payment pursuant to this Section 2.06 and any
commitment fees owed to the lenders committed to the facilities of the Holding
Company, then a portion of such fee or other consideration shall be applied to
the payment of the Commitment Fee under this Section 2.06 and a portion to the
payment of commitment fees owed to the lenders committed to the facilities of
the Holding Company, on a pro rata basis. Notwithstanding the foregoing, prior
to the Facility Agent’s receipt of evidence of the ratings referred to in
Section 4.02(g), the Commitment Fee shall be 0.30% per annum.

(b) The Borrower agrees to pay (i) to the Facility Agent for the account of each
Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the Applicable Margin for LIBO Rate Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Financial Closing Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to any Issuing Bank of any such Letter
of Credit a fronting fee, which shall accrue at the rate of 0.125% per annum on
the average daily amount of the LC Exposure with respect to such Letter of
Credit (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Financial Closing Date
to but excluding the later of the date of termination of the Commitments and the
date on which there ceases to be any LC Exposure with respect to such Letter of
Credit, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of such Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Financial Closing Date; provided that all
such fees shall be payable on the date on which the Commitments terminate and
any such fees accruing after the date on which the Commitments terminate shall
be payable on demand. Any other fees payable to any Issuing Bank pursuant to
this paragraph shall be payable within ten (10) days after written demand.

(c) Other Fees. The Borrower shall pay such fees as shall have been separately
agreed upon in writing including, without limitation, pursuant to the Fee
Letters, in the amounts and at the times so specified.

SECTION 2.07. Computation of Interest and Fees.

(a) All computations of interest and fees shall be made on the basis of a
three-hundred-and-sixty (360) day year and actual days elapsed, except that
interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in

 

   41    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.09(a), bear interest for one (1) day. Each determination by the
Facility Agent of an interest rate or fee hereunder shall be conclusive and
binding for all purposes, absent manifest error.

(b) In the event of (i) the payment of any principal of any Loan other than on
the last day of the Interest Period for that Loan (including under Section 2.03
or as a result of an Event of Default or otherwise), (ii) the failure to borrow
on the date specified in any Borrowing Request or failure to repay or prepay any
Loan on any scheduled repayment or prepayment date or (iii) the assignment of
any Loan other than on the last day of its Interest Period as a result of a
request by the Borrower pursuant to Section 3.06, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to any such event. Such loss, cost or expense to any Lender shall
be deemed to include an amount reasonably determined by such Lender to be the
excess, if any, of (x) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred for the period from
the date of such event to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow, for the period that would
have been the Interest Period for such Loan) over (y) the amount of interest
that would accrue on such principal amount for that period at the interest rate
that such Lender would bid were it to bid, at the commencement of that period,
for Dollar deposits of a comparable amount and period from other banks in the
eurodollar market; provided, however, that such amount shall exclude any
anticipated profit of such Lender. The Borrower shall, upon demand of any Lender
(with a copy to the Facility Agent) which demand shall be accompanied by a
calculation, in reasonable detail, of the amounts so demanded, promptly pay such
Lender the amounts due and payable hereunder.

SECTION 2.08. Evidence of Indebtedness.

(a) The Borrowings provided by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Facility Agent, in each case in the
ordinary course of business. The accounts or records maintained by the Facility
Agent and each Lender shall be prima facie evidence absent manifest error of the
amount of the Borrowings provided by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. Each Issuing
Bank’s Energy Hedging Issuing Bank Fronting Amount or Liquidity Issuing Bank
Fronting Amount (and any assignment thereof), as applicable, shall be evidenced
by one or more accounts or records maintained by such Issuing Bank and evidenced
by one or more entries in the Register maintained by the Facility Agent. The
accounts or records maintained by the Facility Agent of an Issuing Bank’s Energy
Hedging Issuing Bank Fronting Amount or Liquidity Issuing Bank Fronting Amount,
as applicable, shall be prima facie evidence absent manifest error of such
amount. In the event of any conflict between the accounts and records maintained
by any Lender and the accounts and records of the Facility Agent in respect of
the foregoing matters, the accounts and records of the Facility Agent shall
control in the absence of manifest error. Upon the request of any Lender

 

   42    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

made through the Facility Agent, the Borrower shall execute and deliver to such
Lender (through the Facility Agent) a Note, payable to such Lender, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.

(b) Entries made in good faith by the Facility Agent in the Register pursuant to
Section 2.08(a), and by each Lender in its account or accounts pursuant to
Section 2.08(a), shall be prima facie evidence of the amount of principal and
interest due and payable or to become due and payable from the Borrower to, in
the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement and the other Financing Documents,
absent manifest error; provided that the failure of the Facility Agent or such
Lender to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit or otherwise affect the
Obligations of the Borrower under this Agreement and the other Financing
Documents.

SECTION 2.09. Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. All payments by
the Borrower hereunder shall be made by wire transfer in immediately available
funds to the Facility Agent (or to the relevant Issuing Bank, in the case of
fees payable to it), for the account of the respective Lenders to which such
payment is owed, not later than 2:00 p.m., New York City time, on the date
specified herein. The Facility Agent will promptly distribute to each Lender its
ratable share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Facility Agent after 2:00 p.m., New York City time,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.

(b) Unless the Borrower or any Lender has notified the Facility Agent, prior to
the date any payment is required to be made by it to the Facility Agent
hereunder, that the Borrower or such Lender, as the case may be, will not make
such payment, the Facility Agent may assume that the Borrower or such Lender, as
the case may be, has timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a corresponding amount to the
Person entitled thereto. If, and to the extent that, such payment was not in
fact made to the Facility Agent in immediately available funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Facility Agent the portion of such assumed payment that was
made available to such Lender in immediately available funds, together with
interest thereon in respect of each day from and including the date such amount
was made available by the Facility Agent to such Lender to the date such amount
is repaid to the Facility Agent in immediately available funds at the Federal
Funds Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Facility Agent the amount thereof in immediately available
funds, together with interest thereon for the period from the date such amount
was made

 

   43    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

available by the Facility Agent to the Borrower to the date such amount is
recovered by the Facility Agent (the “Compensation Period”) at a rate per annum
equal to the Federal Funds Rate from time to time in effect. When such Lender
makes payment to the Facility Agent (together with all accrued interest
thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount forthwith upon the Facility Agent’s demand therefor, the
Facility Agent may make a demand therefor upon the Borrower, and the Borrower
shall pay such amount to the Facility Agent, together with interest thereon for
the Compensation Period at a rate per annum equal to the rate of interest
applicable to the applicable Borrowing. Nothing herein shall be deemed to
relieve any Lender from its obligation to fulfill its Commitment or to prejudice
any rights which the Facility Agent or the Borrower may have against any Lender
as a result of any default by such Lender hereunder.

A notice of the Facility Agent to any Lender or the Borrower with respect to any
amount owing under this Section 2.09(b) shall be conclusive, absent manifest
error.

(c) If any Lender makes available to the Facility Agent funds for any Loan to be
made by such Lender as provided in the foregoing provisions of this Article II,
and such funds are not made available to the Borrower by the Facility Agent
because the conditions to the applicable Borrowing set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Facility Agent
shall promptly return such funds to such Lender, without interest.

(d) The obligations of the Lenders hereunder to make Loans and purchase
participations in Letters of Credit are several and not joint. The failure of
any Lender to make any Loan or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation.

(e) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(f) Whenever any payment received by the Facility Agent under this Agreement or
any of the other Financing Documents is insufficient to pay in full all amounts
due and payable to the Facility Agent and the Lenders under or in respect of
this Agreement and the other Financing Documents on any date, such payment shall
be distributed by the Facility Agent and applied by the Facility Agent and the
Lenders in the order of priority set forth in Section 8.03. If the Facility
Agent receives funds for application to the Obligations of the Borrower under or
in respect of the Financing Documents under circumstances for which the
Financing Documents do not specify the manner in which such funds are to be
applied, the Facility Agent may, but at the direction of Majority Lenders shall,
elect to distribute such funds to each of the Lenders in accordance with such
Lender’s ratable share of the sum of the Outstanding Amount of all Loans and
other Obligations outstanding at such time in repayment or prepayment of such of
the outstanding Loans or other Obligations then owing to such Lender.

 

   44    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

(g) Except to the extent otherwise provided herein: (i) each Borrowing of a
particular Class shall be made from the relevant Lenders and each termination or
reduction of the amount of the Commitments of a particular Class shall be
applied to the respective Commitments of such Class of the relevant Lenders, pro
rata according to the amounts of their respective Commitments of such Class,
(ii) each Borrowing of any Class shall be allocated pro rata among the relevant
Lenders according to the amounts of their respective Commitments of such Class
(in the case of the making of Loans) or their respective Loans of such Class
that are to be included in such Borrowing (in the case of conversions and
continuations of Loans), (iii) each payment or prepayment of principal of Loans
of any Class by the Borrower shall be made for account of the relevant Lenders
pro rata in accordance with the respective unpaid principal amounts of the Loans
of such Class held by them, and (iv) each payment of interest on Loans or any
Class by the Borrower shall be made for account of the relevant Lenders pro rata
in accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders.

SECTION 2.10. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Facility Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Loans, pro rata
with each of them; provided that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (x) the amount of such
paying Lender’s required repayment to (y) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Facility Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.10 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.10 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

SECTION 2.11. Incremental Facility.

(a) From time to time upon at least 30 days’ prior written notice to the
Facility Agent (which notice shall be promptly transmitted by the Facility Agent
to each of the Lenders), the Borrower shall have the right, subject to the terms
and conditions set forth below, to increase the aggregate amount of the Energy
Hedging Commitment (any such increase referred to herein, as

 

   45    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

an “Energy Hedging Incremental Loan”); provided that, (i) at the time of any
such request and upon the effectiveness of any such Energy Hedging Incremental
Loan, no Default or Event of Default shall exist or would exist after giving
effect thereto, (ii) such increase must be in a minimum amount of $50,000,000
and in integral multiples of $5,000,000 above such amount, (iii) the aggregate
Energy Hedging Commitment shall not be increased to an amount greater than the
Maximum Energy Hedging Incremental Facility Amount without the prior written
consent of the Majority Lenders, (iv) no individual Lender’s Commitment may be
increased without such Lender’s written consent, (v) the Borrower shall execute
and deliver a Note or Notes as are necessary and requested by the applicable
Lenders to reflect the increase in the Energy Hedging Commitment, (vi) Schedule
2.01 shall be amended to reflect the revised Commitments of the Lenders and
(vii) if any Loans are outstanding at the time of an increase in the Energy
Hedging Commitment, the Borrower will prepay (provided that any such prepayment
shall be subject to Section 2.03), one or more existing Energy Hedging Loans in
an amount necessary such that after giving effect to the increase in the Energy
Hedging Commitment, each Energy Hedging Lender will hold its pro rata share
(based on its share of the revised Energy Hedging Commitment) of outstanding
Energy Hedging Loans.

(b) Any such increase in the Energy Hedging Commitment shall apply, at the
option of the Borrower, to (x) the Energy Hedging Commitment of one or more
existing Lenders; provided that each Energy Hedging Issuing Bank and any Lender
whose Energy Hedging Commitment is being increased must consent in writing
thereto and/or (y) the creation of a new Energy Hedging Commitment to one or
more bank or other financial institution (any such other bank or other financial
institution being called an “Additional Lender”); provided that, any such
Additional Lender (A) must be approved by the Borrower and the Facility Agent
(such approval not to be unreasonably withheld) and each Energy Hedging Issuing
Bank and (B) must become a Lender under this Agreement by execution and delivery
of an Assignment and Assumption Agreement; provided further that, in no event or
at any time shall any Borrower Affiliate or Macquarie Affiliate be a Lender for
any Energy Hedging Incremental Loans (including by means of assignment or
participation pursuant to Section 10.07).

(c) The Borrower shall use the proceeds of the Energy Hedging Incremental Loans
solely for the purpose for which the proceeds of the Energy Hedging Loans may be
used.

(d) Except as otherwise set forth in this Section 2.11, all Energy Hedging
Incremental Loans shall be subject to the terms and conditions set forth herein
including any Applicable Margin.

SECTION 2.12. Liquidity Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
shall be entitled to request from any Liquidity Issuing Bank the issuance of
Liquidity Letters of Credit in lieu of Borrowings from amounts available under
the Liquidity Facility, at any time and from time to time until the date that is
seven (7) Business Days prior to the Final Maturity Date; provided that the
Borrower shall not be entitled to request Liquidity Letters of Credit from any
Liquidity Issuing Bank that exceeds such Liquidity Issuing Bank’s Liquidity
Issuing Bank Fronting Amount and no Liquidity Issuing Bank shall be required to
issue Liquidity Letters of Credit in an aggregate amount in excess of its
Liquidity Issuing Bank Fronting Amount. The

 

   46    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

Borrower shall at all times be the account party under any Liquidity Letter of
Credit and all Liquidity Letters of Credit shall be issued in a form reasonably
acceptable to the Borrower, the Facility Agent and such Liquidity Issuing Bank.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, any Liquidity Issuing Bank relating to any Liquidity Letter
of Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Liquidity Letter of Credit (or the amendment, renewal
or extension of an outstanding Liquidity Letter of Credit), the Borrower shall
hand deliver or telecopy (provided, however, (i) the Borrower may transmit by
electronic communication, if arrangements for doing so have been approved by the
relevant Liquidity Issuing Bank and (ii) any Letter of Credit Request delivered
to Dresdner Bank AG New York Branch shall be confirmed by facsimile and e-mail
to the persons referred to in Exhibit A-2) to such Liquidity Issuing Bank and
the Facility Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a Letter of Credit Request, substantially in
the form of Exhibit A-2 hereto, requesting the issuance of a Liquidity Letter of
Credit, or identifying the Liquidity Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Liquidity Letter of
Credit is to expire (which shall comply with clause (c) of this Section), the
amount of such Liquidity Letter of Credit (which amount shall not be in excess
of the applicable Liquidity Issuing Bank’s Liquidity Issuing Bank Fronting
Amount), the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such
Liquidity Letter of Credit. Such Letter of Credit Request shall be delivered no
later than 1:00 p.m., New York City time, at least four (4) Business Days prior
to the requested date of issuance, amendment, renewal or extension or such
shorter period of time as shall be acceptable to the applicable Issuing Bank. If
requested by such Liquidity Issuing Bank, the Borrower also shall submit a
letter of credit application on such Liquidity Issuing Bank’s standard form in
connection with any request for a Liquidity Letter of Credit. A Liquidity Letter
of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Liquidity Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the stated amount of the
Liquidity Letter of Credit, together with the amount of the unused Liquidity
Issuing Bank Fronting Amount, shall not exceed the Liquidity Issuing Bank’s
Liquidity Issuing Bank Fronting Amount, (ii) the Liquidity LC Exposure of all
Liquidity Lenders shall not exceed the Liquidity Letter of Credit Sublimit and
(iii) the sum of the total Credit Exposure of all Liquidity Lenders shall not
exceed the aggregate Liquidity Commitments.

(c) Expiration Date. Each Liquidity Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Liquidity Letter of Credit (or in the case of any renewal
or extension thereof, one year after such renewal or extension), and in such
case may provide for automatic renewal or extension thereof if notice to the
contrary is not delivered by the relevant Liquidity Issuing Bank and (ii) the
date that is one (1) Business Day prior to the Final Maturity Date.

 

   47    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Liquidity Letter of Credit (or an
amendment to a Liquidity Letter of Credit increasing the amount thereof) and
without any further action on the part of the relevant Liquidity Issuing Bank or
the Liquidity Lenders, the relevant Liquidity Issuing Bank hereby grants to each
Liquidity Lender, and each Liquidity Lender hereby acquires from such Liquidity
Issuing Bank, a participation in such Liquidity Letter of Credit equal to such
Liquidity Lender’s pro rata share (based upon the respective Liquidity
Commitments of the Liquidity Lenders) of the aggregate amount available to be
drawn under such Liquidity Letter of Credit. In consideration and in furtherance
of the foregoing, each Liquidity Lender hereby absolutely and unconditionally
agrees to pay to the Facility Agent, for the account of such Liquidity Issuing
Bank, such Liquidity Lender’s pro rata share of each Liquidity LC Disbursement
made by such Liquidity Issuing Bank and not reimbursed by the Borrower on the
date due as provided in clause (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Liquidity
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Liquidity Letters of Credit is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Liquidity Letter of Credit
or the occurrence and continuance of a Default or reduction or termination of
the Commitment, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If a Liquidity Issuing Bank shall make any Liquidity LC
Disbursement in respect of a Liquidity Letter of Credit, the Borrower shall
reimburse such Liquidity LC Disbursement by paying to the Facility Agent an
amount equal to such Liquidity LC Disbursement not later than 12:00 p.m., New
York City time, on the date that such Liquidity LC Disbursement is made, if the
Borrower shall have received notice of such Liquidity LC Disbursement prior to
10:00 a.m., New York City time, on the Business Day immediately preceding such
date, or, if such notice has not been received by the Borrower prior to such
time on such date, then not later than 12:00 p.m., New York City time, on the
Business Day immediately following the day that the Borrower receives notice of
such Liquidity LC Disbursement prior to 10:00 a.m. New York City time, provided
that the Borrower shall be entitled, subject to the conditions to borrowing
Loans set forth in this Agreement, to apply the proceeds of a Borrowing to the
repayment of such Liquidity LC Disbursement. Any Liquidity LC Disbursement not
reimbursed by the Borrower on the date of such Liquidity LC Disbursement shall
constitute a Liquidity Loan until paid in accordance with the preceding
sentence, which Liquidity Loan shall accrue interest at an Interest Rate
referred to in clause (h) below. If the Borrower fails to make such payment when
due, the Facility Agent shall notify each Liquidity Lender of the applicable
Liquidity LC Disbursement, the payment then due from the Borrower in respect
thereof and such Liquidity Lender’s pro rata share thereof. Promptly following
receipt of such notice, each Liquidity Lender shall pay to the Facility Agent
its pro rata share of the payment then due from the Borrower, in the same manner
as provided in Section 2.02(c) with respect to Liquidity Loans made by such
Liquidity Lender (and Section 2.02(c) shall apply, mutatis mutandis, to the
payment obligations of the Liquidity Lenders), and the Facility Agent shall
promptly pay to such Liquidity Issuing Bank the amounts so received by it from
the Liquidity Lenders. Promptly following receipt by the Facility Agent of any
payment from the Borrower pursuant to this paragraph, the Facility Agent shall
distribute such payment to such Liquidity Issuing Bank or, to the extent that
Liquidity Lenders have made payments pursuant to this paragraph to reimburse
such Liquidity Issuing Bank, then to such

 

   48    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

Liquidity Lenders and such Liquidity Issuing Bank as their interests may appear.
Any payment made by a Liquidity Lender pursuant to this paragraph to reimburse a
Liquidity Issuing Bank for any Liquidity LC Disbursement shall not relieve the
Borrower of its obligation to reimburse such Liquidity LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse Liquidity LC
Disbursements as provided in clause (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Liquidity
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Liquidity Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by any Liquidity Issuing Bank
under a Liquidity Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Liquidity Letter of Credit,
(iv) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower in respect of any Liquidity
Letter of Credit related document or any other amendment or waiver of or any
consent to departure from all or any of the Liquidity Letter of Credit related
documents; (v) the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of a
Liquidity Letter of Credit (or any Persons for which any such beneficiary or any
such transferee may be acting), any Liquidity Issuing Bank or any other Person,
whether in connection with the transactions contemplated by the Liquidity Letter
of Credit related documents or any unrelated transaction; (vi) any exchange,
release or non perfection of any collateral or any release or amendment or
waiver of or consent to departure from any guarantee, for all or any of the
Obligations of the Borrower in respect of the Liquidity Letter of Credit related
documents or (vii) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.12 constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder. Neither the Facility
Agent, the Liquidity Lenders nor any Liquidity Issuing Bank, nor any of their
related parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Liquidity Letter of Credit or
any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Liquidity Letter of
Credit (including any document required to make a drawing thereunder), any error
in interpretation of technical terms or any consequence arising from causes
beyond the control of any Liquidity Issuing Bank; provided that the foregoing
shall not be construed to excuse such Liquidity Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable Law) suffered by the Borrower that are caused by
such Liquidity Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Liquidity Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of a Liquidity Issuing
Bank (as finally determined by a court of competent jurisdiction), such
Liquidity Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance

 

   49    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

with the terms of a Liquidity Letter of Credit, the relevant Liquidity Issuing
Bank may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Liquidity Letter of Credit.

(g) Disbursement Procedures. Each Liquidity Issuing Bank in respect of a
Liquidity Letter of Credit shall, promptly following its receipt thereof,
examine all documents purporting to represent a demand for payment under such
Liquidity Letter of Credit. The relevant Liquidity Issuing Bank shall promptly
notify the Facility Agent and the Borrower by telephone (confirmed by telecopy)
of such demand for payment and whether any Liquidity Issuing Bank has made or
will make a Liquidity LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Liquidity Issuing Bank and the Liquidity Lenders
with respect to any such Liquidity LC Disbursement.

(h) Interim Interest. If any Liquidity Issuing Bank shall make any Liquidity LC
Disbursement, then, unless the Borrower shall reimburse such Liquidity LC
Disbursement in full on the date such Liquidity LC Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such Liquidity LC Disbursement is made to but excluding the date that the
Borrower reimburses such Liquidity LC Disbursement, at the Alternate Base Rate
plus the Applicable Margin; provided that, if the Borrower fails to reimburse or
finance such Liquidity LC Disbursement when due pursuant to clause (e) of this
Section, then interest shall be paid on such past due amounts at the Default
Rate. Interest accrued pursuant to this paragraph shall be for the account of
such Liquidity Issuing Bank, except that interest accrued on and after the date
of payment by any Liquidity Lender pursuant to clause (e) of this Section to
reimburse such Liquidity Issuing Bank shall be for the account of such Liquidity
Lender to the extent of such payment.

(i) Replacement of, and Assignments by, Liquidity Issuing Banks. A Liquidity
Issuing Bank may be replaced by, or assign all or a portion of its Liquidity
Issuing Bank Fronting Amount pursuant to, written agreement among the Borrower,
the Facility Agent, the replaced Liquidity Issuing Bank and the successor
Liquidity Issuing Bank. The Facility Agent shall notify the Liquidity Lenders of
any such replacement of, or assignment by, such Liquidity Issuing Bank. At the
time any such replacement or assignment shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Liquidity
Issuing Bank pursuant to Section 2.06(b), and in the case of an assignment, the
Liquidity Issuing Banks party to such assignment shall pay a processing and
recordation fee of $3,500 to the Facility Agent. From and after the effective
date of any such replacement or assignment, (i) the successor Liquidity Issuing
Bank shall have all the rights and obligations of a Liquidity Issuing Bank under
this Agreement with respect to Liquidity Letters of Credit to be issued
thereafter and (ii) references herein to the term “Liquidity Issuing Bank” shall
be deemed to refer to such successor, assignor, assignee or to any previous
Liquidity Issuing Bank, or to such successor, assignor, assignee and all
previous Liquidity Issuing Banks, as the context shall require. After the
replacement of a Liquidity Issuing Bank hereunder, the replaced Liquidity
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of a Liquidity Issuing Bank under this Agreement with
respect to Liquidity Letters of Credit issued by it prior to such replacement or
assignment, but shall not be required to issue additional Liquidity Letters

 

   50    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

of Credit (unless it shall have assigned only a portion of its Liquidity Issuing
Bank Fronting Amount hereunder). Each replacement or assignment pursuant to this
Section 2.12(i) shall be recorded by the Facility Agent in the Register.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Facility Agent or the Majority Lenders (or, if the maturity of the Loans has
been accelerated, Liquidity Lenders with Liquidity LC Exposure representing
greater than 50% of the total Liquidity LC Exposure) demanding the deposit of
cash collateral pursuant to this clause (j), the Borrower shall immediately
deposit in an account with the Facility Agent, in the name of the Facility Agent
and for the benefit of the Liquidity Issuing Banks and the Liquidity Lenders, an
amount in cash equal to 103% of the Liquidity LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
pursuant to Section 8.01(f). Such deposit shall be held by the Facility Agent as
collateral for the payment and performance of the reimbursement obligations of
the Borrower under this Agreement for the Liquidity LC Exposure. The Facility
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Facility Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Facility Agent to reimburse any Liquidity Issuing Bank for
Liquidity LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the Liquidity LC Exposure at such time, but
shall not be applied for any other purpose. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three (3) Business Days following the earlier
of (i) the cure or waiver of all Events of Default or (ii) the date there is no
longer any outstanding Liquidity LC Exposure.

SECTION 2.13. Energy Hedging Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
shall be entitled to request from any Energy Hedging Issuing Bank the issuance
of Energy Hedging Letters of Credit in lieu of Borrowings from amounts available
under the Energy Hedging Facility, at any time and from time to time until the
date that is seven (7) Business Days prior to the Final Maturity Date; provided
that the Borrower shall not be entitled to request Energy Hedging Letters of
Credit from any Energy Hedging Issuing Bank that exceeds such Energy Hedging
Issuing Bank’s Energy Hedging Issuing Bank Fronting Amount and no Energy Hedging
Issuing Bank shall be required to issue Energy Hedging Letters of Credit in an
aggregate amount in excess of its Energy Hedging Issuing Bank Fronting Amount.
The Borrower shall at all times be the account party under any Energy Hedging
Letter of Credit and all Energy Hedging Letters of Credit shall be issued in a
form reasonably acceptable to the Borrower, the Facility Agent and such Energy
Hedging Issuing Bank. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit

 

   51    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, any Energy Hedging Issuing Bank relating to any Energy
Hedging Letter of Credit, the terms and conditions of this Agreement shall
control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of an Energy Hedging Letter of Credit (or the amendment,
renewal or extension of an outstanding Energy Hedging Letter of Credit), the
Borrower shall hand deliver or telecopy (provided, however, (i) the Borrower may
transmit by electronic communication, if arrangements for doing so have been
approved by the relevant Energy Hedging Issuing Bank and (ii) any Letter of
Credit Request delivered to Dresdner Bank AG New York Branch shall be confirmed
by facsimile and e-mail to the persons referred to in Exhibit A-2) to such
Energy Hedging Issuing Bank and the Facility Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a Letter of Credit
Request, substantially in the form of Exhibit A-2 hereto, requesting the
issuance of an Energy Hedging Letter of Credit, or identifying the Energy
Hedging Letter of Credit to be amended, renewed or extended, and specifying the
date of issuance, amendment, renewal or extension (which shall be a Business
Day), the date on which such Energy Hedging Letter of Credit is to expire (which
shall comply with clause (c) of this Section), the amount of such Energy Hedging
Letter of Credit (which amount shall not exceed the Energy Hedging Issuing
Bank’s Energy Hedging Issuing Bank Fronting Amount), the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Energy Hedging Letter of Credit. Such Letter of
Credit Request shall be delivered no later than 12:00 Noon, New York City time,
at least four (4) Business Days prior to the requested date of issuance,
amendment, renewal or extension or such shorter period of time as shall be
acceptable to the applicable Issuing Bank. If requested by such Energy Hedging
Issuing Bank, the Borrower also shall submit a letter of credit application on
such Energy Hedging Issuing Bank’s standard form in connection with any request
for an Energy Hedging Letter of Credit. An Energy Hedging Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Energy Hedging Letter of Credit the Borrower shall
be deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the stated amount of the Energy Hedging
Letter of Credit, together with the amount of the unused Energy Hedging Issuing
Bank Fronting Amount, shall not exceed the Energy Hedging Issuing Bank’s Energy
Hedging Issuing Bank Fronting Amount, (ii) the Energy Hedging LC Exposure of all
Energy Hedging Lenders shall not exceed the Energy Hedging Letter of Credit
Sublimit and (iii) the sum of the total Credit Exposure of all Energy Hedging
Lenders shall not exceed the aggregate Energy Hedging Commitments.

(c) Expiration Date. Each Energy Hedging Letter of Credit shall expire at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Energy Hedging Letter of Credit (or in the case of
any renewal or extension thereof, one year after such renewal or extension), and
in such case may provide for automatic renewal or extension thereof if notice to
the contrary is not delivered by the relevant Energy Hedging Issuing Bank and
(ii) the date that is one (1) Business Day prior to the Final Maturity Date.

(d) Participations. By the issuance of an Energy Hedging Letter of Credit (or an
amendment to an Energy Hedging Letter of Credit increasing the amount thereof)
and without any further action on the part of the relevant Energy Hedging
Issuing Bank or the Energy

 

   52    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

Hedging Lenders, the relevant Energy Hedging Issuing Bank hereby grants to each
Energy Hedging Lender, and each Energy Hedging Lender hereby acquires from such
Energy Hedging Issuing Bank, a participation in such Energy Hedging Letter of
Credit equal to such Energy Hedging Lender’s pro rata share (based upon the
respective Energy Hedging Commitments of the Energy Hedging Lenders) of the
aggregate amount available to be drawn under such Energy Hedging Letter of
Credit. In consideration and in furtherance of the foregoing, each Energy
Hedging Lender hereby absolutely and unconditionally agrees to pay to the
Facility Agent, for the account of such Energy Hedging Issuing Bank, such Energy
Hedging Lender’s pro rata share of each Energy Hedging LC Disbursement made by
such Energy Hedging Issuing Bank and not reimbursed by the Borrower on the date
due as provided in clause (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Energy Hedging
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Energy Hedging Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Energy Hedging
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitment, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Energy Hedging Issuing Bank shall make any Energy
Hedging LC Disbursement in respect of an Energy Hedging Letter of Credit, the
Borrower shall reimburse such Energy Hedging LC Disbursement by paying to the
Facility Agent an amount equal to such Energy Hedging LC Disbursement not later
than 12:00 p.m., New York City time, on the date that such Energy Hedging LC
Disbursement is made, if the Borrower shall have received notice of such Energy
Hedging LC Disbursement prior to 10:00 a.m., New York City time, on the Business
Day immediately preceding such date, or, if such notice has not been received by
the Borrower prior to such time on such date, then not later than 12:00 p.m.,
New York City time, on the Business Day immediately following the day that the
Borrower receives notice of such Energy Hedging LC Disbursement prior to 10:00
a.m. New York City time; provided that the Borrower shall be entitled, subject
to the conditions to borrowing Loans set forth in this Agreement, to apply the
proceeds of a Borrowing to the repayment of such Energy Hedging LC Disbursement.
Any Energy Hedging LC Disbursement not reimbursed by the Borrower on the date of
such Energy Hedging LC Disbursement shall constitute an Energy Hedging Loan
until paid in accordance with the preceding sentence, which Energy Hedging Loan
shall accrue interest at an Interest Rate referred to in clause (h) below. If
the Borrower fails to make such payment when due, the Facility Agent shall
notify each Energy Hedging Lender of the applicable Energy Hedging LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Energy Hedging Lender’s pro rata share thereof. Promptly following receipt of
such notice, each Energy Hedging Lender shall pay to the Facility Agent its pro
rata share of the payment then due from the Borrower, in the same manner as
provided in Section 2.02(c) with respect to Energy Hedging Loans made by such
Energy Hedging Lender (and Section 2.02(c) shall apply, mutatis mutandis, to the
payment obligations of the Energy Hedging Lenders), and the Facility Agent shall
promptly pay to such Energy Hedging Issuing Bank the amounts so received by it
from the Energy Hedging Lenders. Promptly following receipt by the Facility
Agent of any payment from the Borrower pursuant to this paragraph, the Facility
Agent shall distribute such payment to such Liquidity Issuing Bank or, to the
extent that Energy Hedging Lenders have made payments pursuant to this paragraph
to reimburse such Energy Hedging Issuing Bank, then to such Energy Hedging
Lenders and such Energy Hedging

 

   53    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

Issuing Bank as their interests may appear. Any payment made by an Energy
Hedging Lender pursuant to this paragraph to reimburse an Energy Hedging Issuing
Bank for any Energy Hedging LC Disbursement shall not relieve the Borrower of
its obligation to reimburse such Energy Hedging LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse Energy Hedging
LC Disbursements as provided in clause (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Energy Hedging
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under an Energy Hedging Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) payment by any Energy
Hedging Issuing Bank under an Energy Hedging Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Energy Hedging Letter of Credit, (iv) any change in the time, manner or
place of payment of, or in any other term of, all or any of the Obligations of
the Borrower in respect of any Energy Hedging Letter of Credit related document
or any other amendment or waiver of or any consent to departure from all or any
of the Energy Hedging Letter of Credit related documents; (v) the existence of
any claim, set-off, defense or other right that the Borrower may have at any
time against any beneficiary or any transferee of an Energy Hedging Letter of
Credit (or any Persons for which any such beneficiary or any such transferee may
be acting), any Energy Hedging Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the Energy Hedging Letter of
Credit related documents or any unrelated transaction; (vi) any exchange,
release or non perfection of any collateral or any release or amendment or
waiver of or consent to departure from any guarantee, for all or any of the
Obligations of the Borrower in respect of the Energy Hedging Letter of Credit
related documents or (vii) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section 2.13 constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder. Neither the
Facility Agent, the Energy Hedging Lenders nor any Energy Hedging Issuing Bank,
nor any of their related parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Energy Hedging
Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Energy Hedging Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of any Energy Hedging Issuing
Bank; provided that the foregoing shall not be construed to excuse such Energy
Hedging Issuing Bank from liability to the Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable Law)
suffered by the Borrower that are caused by such Energy Hedging Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under an Energy Hedging Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Energy Hedging Issuing Bank
(as finally determined by a court of competent jurisdiction), such Energy
Hedging Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting

 

   54    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of an Energy Hedging Letter of Credit, the relevant Energy Hedging Issuing
Bank may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Energy Hedging Letter of Credit.

(g) Disbursement Procedures. Each Energy Hedging Issuing Bank in respect of an
Energy Hedging Letter of Credit shall, promptly following its receipt thereof,
examine all documents purporting to represent a demand for payment under such
Energy Hedging Letter of Credit. The relevant Energy Hedging Issuing Bank shall
promptly notify the Facility Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether any Energy Hedging Issuing Bank
has made or will make an Energy Hedging LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Energy Hedging Issuing Bank and the
Energy Hedging Lenders with respect to any such Energy Hedging LC Disbursement.

(h) Interim Interest. If any Energy Hedging Issuing Bank shall make any Energy
Hedging LC Disbursement, then, unless the Borrower shall reimburse such Energy
Hedging LC Disbursement in full on the date such Energy Hedging LC Disbursement
is made, the unpaid amount thereof shall bear interest, for each day from and
including the date such Energy Hedging LC Disbursement is made to but excluding
the date that the Borrower reimburses such Energy Hedging LC Disbursement, at
the Alternate Base Rate plus the Applicable Margin; provided that, if the
Borrower fails to reimburse or finance such Energy Hedging LC Disbursement when
due pursuant to clause (e) of this Section, then interest shall be paid on such
past due amounts at the Default Rate. Interest accrued pursuant to this
paragraph shall be for the account of such Energy Hedging Issuing Bank, except
that interest accrued on and after the date of payment by any Energy Hedging
Lender pursuant to clause (e) of this Section to reimburse such Energy Hedging
Issuing Bank shall be for the account of such Energy Hedging Lender to the
extent of such payment.

(i) Replacement of, and Assignments by, Energy Hedging Issuing Banks. An Energy
Hedging Issuing Bank may be replaced by, or assign all or a portion of its
Energy Hedging Issuing Bank Fronting Amount pursuant to, written agreement among
the Borrower, the Facility Agent, the replaced or assigning Energy Hedging
Issuing Bank and the successor Energy Hedging Issuing Bank. The Facility Agent
shall notify the Energy Hedging Lenders of any such replacement of, or
assignment by, such Energy Hedging Issuing Bank. At the time any such
replacement or assignment shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Energy Hedging Issuing Bank
pursuant to Section 2.06(b), and in the case of an assignment, the Energy
Hedging Issuing Banks party to such assignment shall pay a processing and
recordation fee of $3,500 to the Facility Agent. From and after the effective
date of any such replacement or assignment, (i) the successor Energy Hedging
Issuing Bank shall have all the rights and obligations of an Energy Hedging
Issuing Bank under this Agreement with respect to Energy Hedging Letters of
Credit to be issued thereafter and (ii) references herein to the term “Energy
Hedging Issuing Bank” shall be deemed to refer to such successor, assignor,
assignee or to any previous Energy Hedging Issuing Bank, or

 

   55    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

to such successor, assignor, assignee and all previous Energy Hedging Issuing
Banks, as the context shall require. After the replacement of an Energy Hedging
Issuing Bank hereunder, the replaced Energy Hedging Issuing Bank shall remain a
party hereto and shall continue to have all the rights and obligations of an
Energy Hedging Issuing Bank under this Agreement with respect to Energy Hedging
Letters of Credit issued by it prior to such replacement or assignment, but
shall not be required to issue additional Energy Hedging Letters of Credit
(unless it shall have assigned only a portion of its Energy Hedging Issuing Bank
Fronting Amount hereunder). Each replacement or assignment pursuant to this
Section 2.13(i) shall be recorded by the Facility Agent in the Register.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Facility Agent or the Majority Lenders (or, if the maturity of the Loans has
been accelerated, Energy Hedging Lenders with Energy Hedging LC Exposure
representing greater than 50% of the total Energy Hedging LC Exposure) demanding
the deposit of cash collateral pursuant to this clause (j), the Borrower shall
immediately deposit in an account with the Facility Agent, in the name of the
Facility Agent and for the benefit of the Energy Hedging Issuing Banks and the
Energy Hedging Lenders, an amount in cash equal to 103% of the Energy Hedging LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower pursuant to Section 8.01(f). Such deposit shall be
held by the Facility Agent as collateral for the payment and performance of the
reimbursement obligations of the Borrower under this Agreement for the Energy
Hedging LC Exposure. The Facility Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Facility Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Facility Agent to reimburse any Energy
Hedging Issuing Bank for Energy Hedging LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the Energy
Hedging LC Exposure at such time, but shall not be applied for any other
purpose. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days following the earlier of (i) the cure or waiver of all
Events of Default or (ii) the date there is no longer any outstanding Energy
Hedging LC Exposure.

SECTION 2.14. Existing Letters of Credit.

Existing Letters of Credit. Pursuant to terms and conditions reasonably
satisfactory to each applicable Issuing Bank, the Borrower and the Facility
Agent, each Existing Letter of Credit that is outstanding on the Financial
Closing Date shall (a) be continued hereunder on the Financial Closing Date, and
as of the Financial Closing Date the applicable Liquidity Lenders and Energy
Hedging Lenders shall acquire a participation therein as if such Existing Letter
of Credit were

 

   56    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

issued hereunder pursuant to the applicable Facility, (b) be replaced with
Letters of Credit issued hereunder under the applicable Facility or (c) be
permitted pursuant to Section 7.03(b).

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

SECTION 3.01. Taxes.

(a) Except as provided in this Section 3.01, any and all payments by or on
behalf of the Borrower to or for the account of any Agent, any Issuing Bank or
any Lender under any Financing Document shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities (including additions to tax, penalties and interest with respect
thereto), imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding in the case of each Agent, each Issuing Bank and each
Lender, Excluded Taxes. All taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and liabilities described in
the immediately preceding sentence other than Excluded Taxes are hereinafter
referred to as “Taxes”. If the Borrower shall be required by any Laws to deduct
any Taxes or Other Taxes from or in respect of any sum payable under any
Financing Document to any Agent, any Issuing Bank or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01), each of such Agent, such Issuing Bank and such Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Laws, and (iv) within
sixty (60) days after the date of such payment (or, if receipts or evidence are
not available within sixty (60) days, as soon as possible thereafter), the
Borrower shall furnish to such Agent, such Issuing Bank or Lender (as the case
may be) the original or a certified copy of a receipt evidencing payment thereof
to the extent such a receipt is issued therefor, or other written proof of
payment thereof that is reasonably satisfactory to the Facility Agent. If the
Borrower fails to pay any Taxes or Other Taxes when due to the appropriate
taxing authority or fails to remit to any Agent, any Issuing Bank or any Lender
the required receipts or other required documentary evidence, the Borrower shall
indemnify such Agent, such Issuing Bank and such Lender for any incremental
taxes, interest or penalties that may become payable by such Agent, such Issuing
Bank or such Lender arising out of such failure.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or similar charges or levies which arise from any
payment made under any Financing Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Financing Document (hereinafter referred to as “Other Taxes”).

(c) The Borrower agrees to indemnify each Agent, each Issuing Bank and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 3.01) paid by such Agent, such Issuing Bank and such Lender and
(ii) any liability (including additions to tax,

 

   57    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

penalties, interest and expenses) arising therefrom or with respect thereto
(other than those resulting from such Person’s gross negligence or willful
misconduct), in each case whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that such Agent, Issuing Bank or Lender, as the case may be, provides
the Borrower with a written statement thereof setting forth in reasonable detail
the basis and calculation of such amounts. Payment under this Section 3.01(c)
shall be made within sixty (60) days after the date such Lender, such Issuing
Bank or such Agent provides such written statement.

(d) Each Lender and each Issuing Bank agrees that, upon the occurrence of any
event giving rise to the operation of Section 3.01(a), (b) or (c) with respect
to such Lender or such Issuing Bank, it will use its commercially reasonable
efforts to minimize any increased cost or other compensation payable by the
Borrower including, if requested by the Borrower, designating (subject to such
Lender’s or such Issuing Bank’s overall internal policies of general application
and legal and regulatory restrictions) another Lending Office for any Loan or
Letter of Credit affected by such event; provided that such efforts are made on
terms that, in the judgment of such Lender or such Issuing Bank exercised in
good faith, cause such Lender or such Issuing Bank and its Lending Office(s) to
suffer no material economic, tax, legal or regulatory disadvantage, and provided
further that nothing in this Section 3.01(d) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender or such Issuing Bank
pursuant to Section 3.01(a), (b) or (c). Nothing herein contained shall
interfere with the right of a Lender, Issuing Bank or Agent to arrange its tax
affairs in whatever manner it thinks fit nor oblige any Lender, Issuing Bank or
Agent to make available its tax returns or disclose any information relating to
its tax affairs (other than providing IRS forms, to the extent required by
Sections 3.01(e) and (f)) or any computations in respect thereof or require any
Lender, Issuing Bank or Agent to do anything that would prejudice its ability to
benefit from any other refunds, credits, reliefs, remissions or repayments to
which it may be entitled.

(e) Each Foreign Lender, if it is legally able to do so, shall deliver to the
Borrower (with a copy to the Facility Agent), prior to receipt of any payment
subject to withholding under the Code (or upon accepting an assignment of an
interest herein or upon designation of a new Lending Office), two (2) duly
signed and properly completed copies of either IRS Form W-8BEN or any successor
thereto (relating to such Foreign Lender and entitling it to an exemption from,
or reduction of, withholding tax on all payments to be made to such Foreign
Lender by the Borrower pursuant to the Financing Documents) or IRS Form W-8ECI
or any successor thereto (relating to all payments to be made to such Foreign
Lender by the Borrower pursuant to the Financing Documents) or such other
evidence satisfactory to the Borrower and the Facility Agent that such Foreign
Lender is entitled to an exemption from, or reduction of, Taxes, including any
exemption pursuant to Section 881(c) of the Code. Thereafter and from time to
time, each such Foreign Lender shall, (i) if it is legally able to do so,
promptly submit to the Borrower (with a copy to the Facility Agent) such
additional properly completed and duly signed copies of one of such forms (or
such successor forms as shall be adopted from time to time by the relevant
United States taxing authorities) as may then be required under then current
laws and regulations to avoid, or such evidence as is satisfactory to the
Borrower and the Facility Agent of any available exemption from or reduction of,
Taxes in respect of all payments to be made to such Foreign Lender by the
Borrower pursuant to the Financing Documents, and

 

   58    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

(ii) promptly notify the Borrower and the Facility Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

(f) If a Lender, an Issuing Bank or successor Facility Agent is a United States
person under Section 7701(a)(30) of the Code, such person shall, at the request
of the Borrower or the Facility Agent, provide two duly signed and properly
completed copies of IRS Form W-9 (or any successor form thereto) to the Borrower
(with a copy to the Facility Agent), certifying that such person is entitled to
a complete exemption from United States backup withholding tax on payments
pursuant to the Financing Documents. Any person supplying forms pursuant to this
Section 3.01(f) shall deliver to the Borrower and the Facility Agent additional
copies of the relevant forms on or before the date that such form expires, and
shall promptly notify the Borrower and Facility Agent of any change in
circumstances that would modify or render invalid any forms previously provided.

(g) If any Agent, Issuing Bank or Lender determines, in good faith and in its
sole discretion, that it has received a refund of Taxes or Other Taxes as to
which it has received additional amounts pursuant to this Section 3.01, it shall
pay over such refund to the Borrower (but only to the extent of additional
amounts paid by the Borrower under this Section 3.01 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses of such Agent, Issuing Bank or Lender (including any Taxes imposed with
respect to such refund) as is determined by such Agent, Issuing Bank or Lender
in good faith and in its sole discretion, and as will leave such Agent, Issuing
Bank or Lender in no worse position than it would be in if no such Taxes or
Other Taxes had been imposed and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided,
however, that Borrower, upon the request of such Agent, Issuing Bank or Lender,
agrees to promptly repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent, Issuing Bank or Lender in the event such Agent,
Issuing Bank or Lender is required to repay such refund to such Governmental
Authority.

SECTION 3.02. Illegality. If any Lender shall reasonably determine in good faith
(which determination shall, upon notice thereof to the Borrower and the Facility
Agent, be conclusive and binding on the Borrower absent manifest error) that any
Law makes it unlawful, or any central bank or other Governmental Authority or
comparable agency asserts that it is unlawful, for such Lender to make, continue
or maintain any Loan as a LIBO Rate Loan, the obligations of such Lender to
make, continue or maintain any such Loans shall, upon such determination,
forthwith be suspended until such Lender shall notify the Facility Agent that
the circumstances causing such suspension no longer exist (and the Facility
Agent will promptly so notify the Borrower). Upon receipt of notice of such
determination, the Borrower shall upon demand from such Lender (with a copy to
the Facility Agent), prepay or convert such LIBO Rate Loans of such Lender to
Alternate Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBO Rate Loans
to such day, or promptly, if such Lender may not lawfully continue to maintain
such LIBO Rate Loans. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted and all amounts
due, if any, in connection with such prepayment or conversion under
Section 2.07(b). Each Lender agrees to designate a different Lending Office if

 

   59    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

such designation will avoid the need for such notice and will not, in the good
faith judgment of such Lender, otherwise be materially disadvantageous to such
Lender.

SECTION 3.03. Inability to Determine Rates. If prior to the commencement of any
Interest Period the Facility Agent shall have determined that by reason of
circumstances affecting the Facility Agent’s relevant market, adequate means do
not exist for ascertaining the LIBO Rate, or if the Majority Lenders determine
that the LIBO Rate for any requested Interest Period with respect to a proposed
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, or that Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and the Interest Period of
such Loan, the Facility Agent will promptly so notify the Borrower. Thereafter,
the obligation of the Lenders under this Agreement to make or continue any Loans
as LIBO Rate Loans shall forthwith be suspended until the Facility Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist. Upon receipt of notice of such determination,
(a) the Borrower shall upon demand by the Facility Agent (with a copy to the
Lenders), prepay or convert such LIBO Rate Loans to Alternate Base Rate Loans on
the last day of the Interest Period therefor and (b) the Borrower may revoke any
pending request for a Borrowing hereunder or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Alternate Base
Rate Loans in the amount specified therein.

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
LIBO Rate Loans.

(a) If any Lender or Issuing Bank reasonably determines in good faith that as a
result of any Change in Law, or such Lender’s or Issuing Bank’s compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining the Loans or any Issuing Bank or any
Lender participating in, issuing or maintaining any Letter of Credit, or a
reduction in the amount received or receivable by such Lender or Issuing Bank in
connection with the foregoing (excluding for purposes of this Section 3.04(a)
any such increased costs or reduction in amount resulting from (i) Taxes,
Excluded Taxes or Other Taxes (as to which Section 3.01 shall govern),
(ii) changes in the basis of taxation of overall net income or overall gross
income (including branch profits), and franchise (and similar) taxes imposed in
lieu of net income taxes, by the United States or any foreign jurisdiction or
any political subdivision of either thereof under the Laws of which such Lender
or Issuing Bank is organized or maintains a Lending Office) and (iii) reserve
requirements contemplated by Section 3.04(c) then from time to time within
sixty (60) days after demand by such Lender or Issuing Bank setting forth in
reasonable detail such increased costs (with a copy of such demand to the
Facility Agent given in accordance with Section 2.07(b)), the Borrower shall pay
to such Lender or Issuing Bank such additional amounts as will compensate such
Lender for such increased cost or reduction.

(b) If any Lender or Issuing Bank reasonably determines in good faith that a
Change in Law regarding capital adequacy or any change therein or in the
interpretation thereof, or compliance by such Lender or Issuing Bank (or its
Lending Office) therewith, has the effect of reducing the rate of return on the
capital of such Lender or Issuing Bank or any corporation controlling such
Lender or Issuing Bank as a consequence of such Lender’s or Issuing Bank’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s or Issuing Bank’s desired return on capital),
then from time to time upon demand

 

   60    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

of such Lender or Issuing Bank setting forth in reasonable detail the charge and
the calculation of such reduced rate of return (with a copy of such demand to
the Facility Agent given in accordance with Section 2.07(b)), the Borrower shall
pay to such Lender or Issuing Bank such additional amounts as will compensate
such Lender or Issuing Bank for such reduction within sixty (60) days after
receipt of such demand.

(c) The Borrower shall pay to each Lender or Issuing Bank, as long as such
Lender or Issuing Bank shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments,
the Loans or the Letters of Credit, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment, Loan or
Letter of Credit by such Lender or Issuing Bank (as reasonably determined by
such Lender or Issuing Bank in good faith) which in each case shall be due and
payable on each date on which interest is payable on such Loan; provided that
the Borrower shall have received at least sixty (60) days’ prior notice (with a
copy to the Facility Agent) of such additional interest or cost from such Lender
or Issuing Bank. If a Lender or Issuing Bank fails to give notice sixty (60)
days prior to the relevant payment date, such additional interest or cost shall
be due and payable sixty (60) days from receipt of such notice.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section 3.04 shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to Section 3.04(a) or (b) for any such increased cost or reduction incurred more
than one hundred eighty (180) days prior to the date that such Lender or Issuing
Bank demands, or notifies the Borrower of its intention to demand, compensation
therefor; provided, further that, if the circumstance giving rise to such
increased cost or reduction is retroactive, then such 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

(e) If any Lender or Issuing Bank requests compensation under this Section 3.04,
then such Lender or Issuing Bank will use its commercially reasonable efforts to
minimize any increased cost or other compensation payable by the Borrower
including, if requested by the Borrower, designating another Lending Office for
any Loan or Letter of Credit affected by such event; provided that such efforts
are made on terms that, in the reasonable judgment of such Lender or Issuing
Bank, cause such Lender or Issuing Bank and its Lending Office(s) to suffer no
material economic, legal or regulatory disadvantage, and; provided, further that
nothing in this Section 3.04(e) shall affect or postpone any of the Obligations
of any Borrower or the rights of such Lender pursuant to Section 3.04(a), (b) or
(d).

SECTION 3.05. Matters Applicable to All Requests for Compensation. Any Agent,
Issuing Bank or Lender claiming compensation under this Article III shall
deliver a certificate, prepared by the such Agent or Lender (as applicable) in
good faith, to the Borrower setting forth the additional amount or amounts to be
paid to it hereunder which shall be conclusive in the absence of manifest error.
In determining such amount, such Agent, Issuing Bank or Lender may use any
reasonable averaging and attribution methods.

 

   61    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

SECTION 3.06. Replacement of Lenders Under Certain Circumstances.

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 or Section 3.04 as a result of
any condition described in such Sections or any Lender ceases to make LIBO Rate
Loans as a result of any condition described in Section 3.02 or Section 3.03, or
(ii) any Lender becomes a Defaulting Lender, then the Borrower may, on ten (10)
Business Days’ prior written notice to the Facility Agent and such Lender,
replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement to one or more Permitted Replacement Lenders; provided that
neither the Facility Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person and; provided,
further that in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments.

(b) Any Lender being replaced pursuant to Section 3.06(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in Letters of
Credit and (ii) deliver any Notes evidencing such Loans to the Borrower or
Facility Agent. Pursuant to such Assignment and Assumption, (A) the Assignee
Lender shall acquire all or a portion, as the case may be, of the assigning
Lender’s Commitment and outstanding Loans and participations in Letters of
Credit, (B) all obligations of the Borrower owing to the assigning Lender
relating to the Loans and participations in Letters of Credit so assigned shall
be paid in full by the Assignee Lender to such assigning Lender concurrently
with such Assignment and Assumption and (C) upon such payment and, if so
requested by the Assignee Lender, delivery to the Assignee Lender of the
appropriate Note or Notes executed by the Borrower, the Assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans and participations in
Letters of Credit and Commitments, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender.

SECTION 3.07. Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT

SECTION 4.01. Effective Date. The occurrence of the Effective Date and the
effectiveness of this Agreement are subject to the receipt by the Facility Agent
of each of the agreements and other documents, and the conditions precedent set
forth below, each of which shall be (x) in form and substance reasonably
satisfactory to the Facility Agent and (y) if applicable, in full force and
effect (unless, in each case, waived by each Lender):

 

   62    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

(a) this Agreement duly executed and delivered by the parties hereto, with all
Exhibits attached hereto;

(b) the following documents, each certified as indicated below:

(i) a copy of a certificate as to the existence/authorization of the Borrower
from the Secretary of State of the Borrower’s state of organization dated as of
a recent date;

(ii) a copy of the articles of incorporation or certificate of formation (or
such other constitutive documents as the case may be) of the Borrower, together
with any amendments thereto, certified by the Secretary of State of the
Borrower’s state of organization dated as of a recent date; and

(iii) a certificate of the Borrower, executed by an Authorized Officer of the
Borrower certifying:

(A) that attached to such certificate is a true and complete copy of the
Organizational Documents of the Borrower, as amended and in effect on the date
of such certificate;

(B) that attached to such certificate is a true and complete copy of resolutions
duly adopted by the authorized governing body of the Borrower as well as copies
of all shareholder resolutions authorizing the execution, delivery and
performance of the Financing Documents to which it is a party and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect; and

(C) as to the incumbency and specimen signature of each officer, member or
partner (as applicable) of the Borrower executing the Financing Documents to
which the Borrower is a party and each other document to be delivered by the
Borrower from time to time pursuant to the terms thereof (and the Facility Agent
and each Lender may conclusively rely on such incumbency certification until it
receives notice in writing from the Borrower).

(c) receipt of the ratings evaluation service letter from S&P dated as of
October 22, 2007 and the ratings assessment service letter from Moody’s dated as
of October 19, 2007, each of which the Facility Agent acknowledges has been
received prior to the Effective Date; and

(d) payment of all fees and expenses due as of the Effective Date as the
Borrower shall have agreed to pay to any Lender or the Facility Agent in
connection herewith, including the fees and expenses of special New York and
local counsel to the Facility Agent and the Joint Mandated Lead Arrangers, in
connection with the negotiation, preparation, execution and delivery of this
Agreement, the other Financing Documents and the transactions contemplated
hereby and thereby.

 

   63    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

SECTION 4.02. Financial Closing Date. The obligation of each Lender to make its
Commitments available to the Borrower and make Loans on the Financial Closing
Date hereunder is subject to the receipt by the Facility Agent of each of the
agreements and other documents, and the satisfaction of the conditions precedent
set forth below, each of which shall be (x) in form and substance reasonably
satisfactory to the Facility Agent, (y) if applicable, in full force and effect
and (z) in the case of any certification, true and correct (unless, in each
case, waived by each Lender):

(a) (i) the Effective Date shall have occurred (or shall occur on the Financial
Closing Date) and (ii) delivery of each of the Financing Documents duly executed
and delivered by the parties thereto;

(b) the following documents, each certified as indicated below:

(i) a copy of a certificate as to the existence/authorization of the Borrower
from the Secretary of State of the Borrower’s state of organization, dated as of
a recent date; and

(ii) a certificate from the Borrower executed by an Authorized Officer
certifying:

(A) that attached to such certificate is a true and complete copy of the
Organizational Documents of the Borrower, as amended and in effect on the date
of such certificate; and

(B) that attached to such certificate is a true and complete copy of resolutions
duly adopted by the authorized governing body of the Borrower, as well as copies
of all shareholder resolutions of the Borrower authorizing the execution,
delivery and performance of the Transaction Documents and all other documents,
instruments and certificates delivered in connection with the Merger Agreement
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect;

(c) a certificate of an Authorized Officer of the Borrower attaching: (i) copies
of all material shareholder approvals and Regulatory Approvals required in
respect of (x) the Merger (to the extent required under the Merger Agreement)
and (y) the borrowing of the Facilities and (ii) to the extent required to be
delivered under the Merger Agreement, certifying that the Borrower has all
requisite shareholder approvals and Regulatory Approvals to continue to carry on
its business operations, but with respect to this clause (ii), only to the
extent that the lack of any such shareholder or Regulatory Approval,
individually or in the aggregate, may reasonably be expected to result in an
Initial Material Adverse Effect;

(d) delivery of executed opinions from (x) Latham & Watkins LLP, New York
counsel to the Borrower, substantially in the form of Exhibit D-1 and
(y) Perkins Coie LLP, Washington State corporate counsel to the Borrower,
substantially in the form of Exhibit D-2, with such amendments reasonably
satisfactory to the Facility Agent;

 

   64    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

(e) payment of, or a written instruction executed by an Authorized Officer of
the Borrower directing the Facility Agent to pay from the first utilization of
the Facilities all fees, costs and expenses due and payable by the Borrower
under the Financing Documents, the Fee Letters and any other fees and expenses
as the Borrower shall have agreed or shall otherwise be required to pay to any
Lender, Joint Mandated Lead Arranger, Agent or Issuing Bank in connection
herewith on or prior to the first utilization of the Facilities, including,
without limitation, Attorney Costs of the Agents and the Joint Mandated Lead
Arrangers, in connection with the negotiation, preparation, execution and
delivery of this Agreement, the other Financing Documents and the transactions
contemplated hereby and thereby;

(f) an updated Business Plan and a budget (which shall include updated
projections and a projected Capital Expenditure schedule) for the period from
the Effective Date through the end of the current fiscal year and certified as
provided in Section 6.01(c) and (d);

(g) evidence that the Borrower has received ratings on the Facilities from S&P
and Moody’s;

(h) evidence that the Shareholder Funding has been funded in full in cash;

(i) certificates of insurance evidencing that all insurance set forth in
Schedule 6.09 hereto has been obtained and is in effect together with a report
of Marsh Private Equity and M&A Services Group, dated as of a recent date, in
form and substance reasonably satisfactory to the Facility Agent;

(j) certification from an Authorized Officer of the Borrower that the Merger has
been or will be simultaneously completed in accordance with the Merger Agreement
without amendment, modification or waiver of any material provision thereof in a
manner materially adverse to the Lenders in any material respect without the
prior consent of the Facility Agent (acting on the instructions of the Majority
Lenders) (which consent shall not be unreasonably withheld or delayed);

(k) documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the USA PATRIOT Act, shall have been
received by the Facility Agent and the Lenders and shall include, without
limitation, evidence consisting of the following information: (i) the Borrower’s
full legal name, (ii) the Borrower’s address and mailing address, (iii) the
Borrower’s W-9 forms including its tax identification number, (iv) the
Borrower’s articles of incorporation, (v) a list of directors of the Borrower or
list of such persons controlling the Borrower and (vi) an executed resolution or
other such documentation stating who is authorized to open an account for the
Borrower, in form and substance reasonably satisfactory to the Facility Agent,
and such other similar information relating to the Borrower or the Operating
Company Group as may reasonably be requested by the Facility Agent;

 

   65    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

(l) delivery of (i) the consolidated audited statements of income, stockholder’s
equity and cash flows of the Borrower and its consolidated Subsidiaries for the
most recent fiscal year of the Borrower ending at least ninety (90) days prior
to the Financial Closing Date; and (ii) unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Borrower and its consolidated Subsidiaries for each fiscal quarter and portion
of the fiscal year ended after the delivery of the financial statements
delivered pursuant to the foregoing subclause (i) and at least forty-five
(45) days prior to the Financial Closing Date, which financial statements shall
be prepared in accordance with GAAP;

(m) a certificate from the CFO substantially in the form of Exhibit E, attesting
to (i) the Solvency (as evidenced by the updated Financial Model referred to in
Section 4.02(o)) of the Borrower after giving effect to the transactions
contemplated by the Transaction Documents, (ii) the Operating Company FFO
Coverage Ratio being at least 1.80 to 1.00, calculated on the basis of the
financial projections delivered pursuant to Section 4.02(o) and after giving
effect to the transactions contemplated by the Transaction Documents, for the
period of twelve (12) months after the Financial Closing Date, (iii) the
Operating Company FFO Leverage Ratio is at least 13.0%, for the period of
12 months occurring after the Financial Closing Date, calculated on the basis of
the financial projections delivered pursuant to Section 4.02(o) after giving
effect to the transactions contemplated by the Financing Documents, (iv) no
payment default by the Borrower in respect of principal, interest or other
amounts owing in respect of Indebtedness other than (x) Indebtedness being
repaid with the proceeds of Loans made on the Financial Closing Date and (y) if
such payment default is in respect of any Indebtedness having an aggregate
principal amount of less than $50,000,000 (1) such failure to pay is caused by
an error or omission of an administrative or operational nature; (2) funds were
available to such party to enable it to make the relevant payment when due and
there were no restrictions or prohibitions on the use of such funds to make such
payments at such time; and (3) such party confirms in writing to the Facility
Agent that such payment will be made within one (1) Business Day;

(n) evidence that the Borrower shall have taken all necessary actions such that,
after giving effect to the transactions contemplated hereby, all existing
Indebtedness of the Borrower and its Subsidiaries (other than Indebtedness
permitted by Section 7.03) shall have been repaid and any Liens associated
therewith shall have been released (other than Liens permitted by Section 7.01)
and the Borrower and its Subsidiaries shall have outstanding no Indebtedness
other than Indebtedness permitted by Section 7.03; and

(o) (i) a certified copy of the updated audited Financial Model showing
financial projections up to the Final Maturity Date, reflecting the Borrower’s
ability to pay debt service up to the Final Maturity Date, accompanied by a
certificate of the CFO certifying that such financial projections were prepared
in good faith based upon reasonable assumptions, together with a reasonably
detailed summary of the material assumptions with respect thereto (but no
representation shall be made as to the actual attainability of such projections)
and (ii) a certified copy of a sources and uses of funds statement relating to
the Merger, which shall be reasonably consistent with the expected sources and
uses as of the Signing Date (subject to adjustment for Transaction Costs).

 

   66    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

SECTION 4.03. Conditions to All Borrowings. The obligation of each Lender to
honor any Borrowing Request, and of each Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the following additional conditions
precedent:

(a) on the Financial Closing Date, no Default under Section 8.01(a),
Section 8.01(b) (with respect to compliance with Section 7.13), Section 8.01(f),
Section 8.01(g) or Section 8.01(k) has occurred and is continuing, or would
result from the proposed Borrowings or the proposed issuance, amendment, renewal
or extension of such Letter of Credit or from the application of the proceeds
therefrom;

(b) after the Financial Closing Date, no Default or Event of Default has
occurred and is then continuing or would result from the proposed Borrowings or
the proposed issuance, amendment, renewal or extension of such Letter of Credit
or from the application of the proceeds therefrom;

(c) (i) in the case of the Borrowing Request or request for a Letter of Credit
to be made on the Financial Closing Date, (A) the representations and warranties
of the Holding Company and the Borrower contained in the Merger Agreement that
are material to the interests of the Lenders, but only to the extent that Puget
Holdings has the right to terminate its obligations under the Merger Agreement
as a result of a breach of any such Company Representations (determined without
regard to whether any notice is required to be delivered by Puget Holdings) (the
“Company Representations”) and (B) the representations and warranties of the
Borrower in Sections 5.01, 5.02, 5.03, 5.04, 5.07(c)(i) and 5.17 (the “Specified
Representations”) shall be true and correct on and as of the date of such
Borrowing or, with respect to a Letter of Credit, the date of the applicable
issuance, amendment, extension or renewal, as the case may be (or to the extent
that such representations and warranties specifically refer to an earlier date,
as of such earlier date); or (ii) in the case of each other Borrowing Request or
request for a Letter of Credit, the representations and warranties of the
Borrower contained in Article V and each other Financing Document shall be true
and correct in all material respects (provided that any representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects) on and as of the date of such Borrowing
or, with respect to a Letter of Credit, the date of the applicable issuance,
amendment, extension or renewal, as the case may be (or to the extent that such
representations and warranties specifically refer to an earlier date, as of such
earlier date);

(d) the Facility Agent shall have received a Borrowing Request or request for a
Letter of Credit in accordance with the requirements of Section 2.02(a),
Section 2.11(a), Section 2.12(b) or Section 2.13(b), as applicable.

Each Borrowing Request or request for a Letter of Credit submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in this Section 4.03 have been satisfied on and as of the date of the
applicable Borrowing or, with respect to a Letter of Credit, the date of the
applicable issuance, amendment, extension or renewal, as the case may be.

 

   67    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents and warrants the following matters to the
Facility Agent, each Issuing Bank and the Lenders as to itself and each of its
Subsidiaries (as applicable), as of the Financial Closing Date and as of the
date of each Borrowing or to the extent that such representations and warranties
specifically refer to an earlier date, as of such earlier date and each
issuance, amendment or renewal of a Letter of Credit.

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Operating Company Group Member and, in the case of clause (e) only, each of the
other Subsidiaries of the Borrower, (a) is a Person duly organized or formed,
validly existing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to (i) own or lease its
material assets and carry on its business and (ii) in the case of the Borrower,
execute, deliver and perform its obligations under the Financing Documents to
which it is a party, (c) is duly organized and validly existing under the Laws
of the jurisdiction of its incorporation or organization and each jurisdiction
where its ownership, lease or operation of material Properties or the conduct of
its business as now conducted requires such qualification, (d) is in compliance
in all material respects with all Laws, orders, writs, injunctions and orders
and (e) has all requisite Regulatory Approvals to own its material Properties
and operate its business as currently conducted, in the case of the foregoing
clauses (c) through (e), except for such matters that could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.02. Binding Effect. This Agreement and each other Financing Document
has been duly executed and delivered by the Borrower. This Agreement and each
other Financing Document constitutes the legal, valid and binding obligation of
the Borrower enforceable against the Borrower in accordance with its terms,
except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity.

SECTION 5.03. Authorization; No Contravention. The execution, delivery and
performance by the Borrower of the Financing Documents, are within the
Borrower’s corporate or other powers, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of the Borrower’s Organizational Documents, (b) conflict with
or result in any breach or contravention of, or the creation of any Lien under
(other than as permitted by Section 7.01), or require any payment to be made
under (i) any Contractual Obligation to which the Borrower or any of its
Subsidiaries is a party or affecting the Borrower or any of its Subsidiaries or
the properties of the Borrower or any of its Subsidiaries or (ii) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which the Borrower or any of its Subsidiaries or any of their property
is subject or (c) violate any applicable Law, in the case of the foregoing
clauses (b) and (c), except for such matters that could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.04. Governmental Authorization; Other Consents. Other than as
specified in Schedule 5.04, there is no Regulatory Approval and no approval,
consent,

 

   68    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

exemption, authorization, or other action by, or notice to, or filing with any
other Person is necessary or required in connection with (a) the execution,
delivery or performance by, or enforcement against, the Borrower of this
Agreement or any other Financing Document and the consummation of the
transactions contemplated hereby and thereby, or (b) the ability of each
Operating Company Group Member to operate its businesses as currently operated,
except for (i) the Regulatory Approvals and the other approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect and (ii) in the
case of clause (b) only, those Regulatory Approvals and other approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not reasonably be expected to result
in, with respect to the Financial Closing Date only, an Initial Material Adverse
Effect and thereafter, a Material Adverse Effect.

SECTION 5.05. Taxes. The income tax of the Borrower and its Subsidiaries is
included in a consolidated tax return for U.S. Federal income tax purposes, of
which Puget Holdings is the “common parent” (within the meaning of Section 1504
of the Code) of such group. Each Operating Company Group Member has filed all
tax returns and reports required to be filed, and has paid all income taxes and
other material taxes, assessments, fees and other governmental charges levied or
imposed upon it or its properties, income or assets otherwise due and payable,
except in each case those (a) which are not yet due and payable or (b) which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.

SECTION 5.06. No Default. None of the Borrower nor any Operating Company
Subsidiary is in default under or with respect to, any material Contractual
Obligation, except for any such default which could not reasonably be expected
to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 5.07. Financial Statements; No Material Adverse Effect; Indebtedness.

(a) The financial statements furnished pursuant to Section 4.02(l) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP, consistently applied throughout
the periods covered thereby. As of the date of such financial statements, there
has been (i) no sale, transfer or other disposition by the Borrower or any of
its Subsidiaries of any material part of the business or Property of the
Borrower and its Subsidiaries, taken as a whole, (ii) no purchase or other
acquisition by the Borrower or any of its Subsidiaries of any business or
Property (including any Equity Interests of any other Person) material in
relation to the consolidated financial condition of the Borrower and its
consolidated Subsidiaries (taken as a whole) and (iii) the Operating Company
Group did not have any material contingent liabilities, material liabilities for
Taxes, material and unusual forward or long-term commitments or material and
unrealized or anticipated losses from any unfavorable commitments, except as
referred to or reflected or provided for in such financial statements or as
arising solely from the execution and delivery of the Financing Documents, in
each case, which is not reflected in the foregoing financial statements or in
the notes thereto or has not otherwise been disclosed in writing to the Lenders
prior to the Financial Closing Date.

 

   69    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

(b) The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Borrower and its Subsidiaries for each fiscal year ending
after the Financial Closing Date until the Final Maturity Date, copies of which
have been furnished to the Facility Agent prior to the Financial Closing Date in
a form reasonably satisfactory to it, have been prepared in good faith on the
basis of the assumptions stated therein, which assumptions were believed to be
reasonable at the time of preparation of such forecasts and no representation or
warranty is made as to the actual attainability of any such forecasts.

(c) Since December 31, 2006, there has been no event or circumstance, either
individually or in the aggregate, that has resulted in or could reasonably be
expected to result in, (i) on the Financial Closing Date, an Initial Material
Adverse Effect or, (ii) after the Financial Closing Date, a Material Adverse
Effect.

(d) No Operating Company Group Member has any Indebtedness, other than
Indebtedness permitted pursuant to Section 7.03.

SECTION 5.08. Ranking. The Financing Documents and the Obligations evidenced
thereby rank and will at all times rank at least pari passu with all other
senior unsecured Indebtedness of the Borrower, whether now existing or hereafter
outstanding.

SECTION 5.09. Ownership of Assets.

(a) (i) Each Operating Company Group Member owns and (to the extent applicable)
has good and defensible title to its material Properties and assets, in each
case free and clear of all Liens other than Liens permitted pursuant to
Section 7.01 and (ii) each Operating Company Group Member has good and
defensible title in fee simple to, or valid leasehold interests in, or easements
or other limited property interests in, all material real property necessary in
the ordinary conduct of its business, free and clear of all Liens except for
Liens permitted pursuant to Section 7.01, and, in each case, subject to such
exceptions, defects and qualifications as do not (x) affect the value of any
such properties of such Operating Company Group Member in any material respect
or (y) affect the use made or proposed to be made of such properties by the
Borrower or any such Operating Company in any material respect.

(b) Neither the Borrower nor any other Operating Company Group Member has
pledged, assigned, sold, granted a Lien on or security interest in, or otherwise
conveyed any of its Properties, assets or revenues, other than Liens permitted
pursuant to Section 7.01.

SECTION 5.10. No Other Business. Since the Signing Date, the Borrower has not
engaged in any business other than those carried on by the Borrower and its
Subsidiaries as of such date or, after the Financial Closing Date, in connection
with any Permitted Acquisition and activities reasonably related thereto.

SECTION 5.11. Insurance. All insurance required to be obtained by the Operating
Company Group Members pursuant to Section 6.09 has been obtained and is in full
force and effect, and all premiums then due and payable on all such insurance
have been paid.

SECTION 5.12. Disclosure. No report, financial statement, certificate or other
written information (including the Information Memorandum) furnished by or on
behalf

 

   70    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

of the Borrower or any of its Subsidiaries to any Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or any other Transaction Document (as modified
or supplemented by other information so furnished) at the time so furnished when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading, except as
could not reasonably be expected to result in a Material Adverse Effect;
provided that with respect to the Projections and any other projected financial
information, forecasts, estimates or forward-looking information, the Borrower
represents only that such information and materials have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time of preparation of such forecasts, and no
representation or warranty is made as to the actual attainability of any such
Projections or forecasts.

SECTION 5.13. Subsidiaries; Equity Interests. As of the Financial Closing Date,
the Borrower has no other Subsidiaries other than those listed in
Schedule 5.13A, and Immaterial Subsidiaries created after the Effective Date.
All of the outstanding Equity Interests in such Subsidiaries have been validly
issued, are fully paid and non-assessable and all Equity Interests owned by the
Borrower are owned free and clear of all Liens except those, if any, created
under the Liens permitted by Section 7.01. As of the Financial Closing Date,
Schedule 5.13B (a) sets forth the name and jurisdiction of each such Subsidiary
and (b) sets forth the ownership interest of the Borrower and any other
Subsidiary in each such Subsidiary, including the percentage of such ownership.

SECTION 5.14. Affiliate Transactions. Except as specified on Schedule 5.14 or
permitted by Section 7.09, no Operating Company Group Member has, directly or
indirectly, entered into any transaction since the Signing Date or that is in
effect on the Signing Date and that is otherwise permitted hereunder with or for
the benefit of any Affiliate.

SECTION 5.15. Litigation. There are no actions, suits, proceedings, disputes or
known claims pending or, to the knowledge of the Borrower, threatened in writing
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues, except as described in the Merger Agreement or
as set forth in Schedule 5.15, or which individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.16. Solvency. Prior to and after giving effect to the transactions
contemplated by the Transaction Documents, the Borrower, on a consolidated basis
with its Subsidiaries, is Solvent.

SECTION 5.17. Margin Regulations; Investment Company Act; USA PATRIOT Act;
Federal Power Act.

(a) Neither the Borrower nor any Operating Company Group Member is engaged nor
will they engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation T, U and X issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.

 

   71    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

(b) Neither the Borrower nor any Operating Company Group Member is or, after
giving effect to the transactions contemplated hereby, will be an “investment
company” as defined in and subject to regulation under the Investment Company
Act of 1940.

(c) The making of the Loans and the use of the proceeds thereof shall not
violate the Trading With the Enemy Act, as amended, or any of the foreign assets
control regulations of the U.S. Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto and each Operating Company Group Member is in compliance with the U.S.
Executive Order 13224 of September 24, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit or Support Terrorism
(66 Fed. Reg. 49, 079 (2001)) (the “Anti-Terrorism Order”) and the provisions of
Public Law 107-56 (the “USA PATRIOT Act”).

(d) On and after the Financial Closing Date, the Borrower is a “holding company”
within the meaning of Section 1262(8) of the Public Utility Holding Company Act
of 2005 solely with respect to its ownership of exempt wholesale generators. On
and after the Financial Closing Date, the Borrower and certain of its
subsidiaries are exempt from the books and records access, accounting,
recordkeeping, reporting, and filing requirements of 18 C.F.R. §§ 366.2, 366.21,
366.22, and 366.23 pursuant to 18 C.F.R. § 366.3(a).

SECTION 5.18. ERISA Compliance.

(a) Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other Federal or state Laws.

(b) (i) No ERISA Event has occurred during the five-year period prior to the
date on which this representation is made or deemed made with respect to any
Pension Plan; (ii) no Pension Plan has an “accumulated funding deficiency” (as
defined in Section 412 of the Code), whether or not waived; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (iv) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could
reasonably be subject to Sections 4069 or 4212(c) of ERISA, except, with respect
to each of the foregoing clauses (i) through (iv) of this Section 5.18(b), as
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect.

SECTION 5.19. Environmental Compliance.

(a) Except as set forth in Schedule 5.19, there are no claims, actions, suits,
or proceedings in respect of or affecting the Borrower or any of its
Subsidiaries (or any of their respective Properties) alleging potential
liability or responsibility for violation of, or otherwise relating to, any
Environmental Law that could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

(b) Except as specified in Schedule 5.19, the properties owned, leased or
operated by the Operating Company Group Members do not contain any Hazardous
Materials in amounts or

 

   72    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

concentrations which (i) constitute, or constituted a violation of, (ii) require
remedial action under, or (iii) could give rise to liability under,
Environmental Laws, which violations, remedial actions and liabilities,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

(c) Except as specified in Schedule 5.19, none of the Operating Company Group is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law except for such investigation or
assessment or remedial or response action that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(d) Except as specified in Schedule 5.19, all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Operating Company Group Member
have been disposed of in a manner not reasonably expected to result,
individually or in the aggregate, in a Material Adverse Effect.

(e) Except as specified in Schedule 5.19, and except as could not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect, none of the Operating Company Group Members has contractually assumed,
with a Governmental Authority or otherwise, any liability or obligation under or
relating to any Environmental Law.

SECTION 5.20. Labor Disputes. No labor dispute with the Borrower or any of its
Subsidiaries exists or is imminent that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

ARTICLE VI

AFFIRMATIVE COVENANTS

From and after the Financial Closing Date and for so long as any Lender or
Issuing Bank shall have any Commitment hereunder or any Loan, Letter of Credit
or other Obligation hereunder or under any other Financing Document which is
accrued and payable shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Section 6.01,
Section 6.02 and Section 6.03) cause each Operating Company Group Member to:

SECTION 6.01. Financial Statements. Deliver to the Facility Agent (for prompt
further distribution each Lender):

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower or as otherwise earlier required by the
Securities and Exchange Commission, a consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows for such fiscal year, setting

 

   73    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by (i) a report and opinion by any firm of independent registered
public accounting of nationally recognized standing (or any other independent
registered public accounting firm acceptable to the Facility Agent in its sole
discretion), which report and opinion shall be prepared in accordance with GAAP,
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit and shall state
that said consolidated financial statements fairly present the consolidated
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries as at the end of, and for, such fiscal year in
accordance with GAAP and (ii) an “income statement variance report” showing the
actual experience for the current fiscal year (or portion thereof) against the
income statement projections for the current fiscal year (or portion thereof);

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower or as otherwise earlier required by the Securities and Exchange
Commission, an unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of each such fiscal quarter, and the
related (i) consolidated statements of income or operations for such fiscal
quarter and for the portion of the fiscal year then ended and (ii) consolidated
statements of cash flows for the portion of the fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by the CFO as
fairly presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of the Borrower and its
consolidated Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;

(c) as soon as available, and in any event no less than ninety (90) days after
the commencement of each fiscal year of the Borrower, a detailed consolidated
budget by fiscal quarter for the following fiscal year (which may be updated as
required and including a projected consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as of the end of the following fiscal year,
the related consolidated statements of projected cash flow and projected income
and a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of the CFO stating that such Projections are based
on estimates, information and assumptions believed to be reasonable at the time
of preparation of the Projections (but no representation shall be made as to the
actual attainability of such Projections);

(d) simultaneously with the Projections delivered pursuant to Section 6.01(c), a
schedule setting forth the projected Capital Expenditure requirements of the
Operating Company Group and a comprehensive business plan of the Operating
Company Group for such period (the “Business Plan”) which schedule of Capital
Expenditures and Business Plan shall be accompanied by a certificate of the CFO
stating that such schedule and Business Plan have been prepared in good faith
and have been delivered (without

 

   74    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

variance or modification) to the senior management and Board of Directors of the
Borrower;

(e) promptly after the same become publicly available, notice of all
registration statements, regular periodic reports and press releases filed by
the Borrower or any Operating Company Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange;

(f) such other information regarding the Operating Company Group Members as the
Facility Agent or any Lender may reasonably request for the Facility Agent or
such Lender to carry out and be satisfied with the “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
USA PATRIOT Act or other checks required to be carried out by local regulatory
authorities; and

(g) such other information regarding the Borrower and its Subsidiaries as the
Facility Agent may reasonably request and which is reasonably available to the
Borrower and its Subsidiaries.

SECTION 6.02. Compliance Certificate. Deliver to the Facility Agent for prompt
further distribution to each Lender, (a) concurrently with any delivery of
financial statements under Section 6.01(a) or Section 6.01(b), a certificate of
the CFO (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 7.14, and (iii) stating
whether any change in GAAP applicable to the financial statements or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 4.02(l) or, if more recent, Section 6.01(a),
(and except as described in the financial statements provided pursuant to
Section 4.02(l), or Section 6.01(a) or Section 6.01(b)) and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate, and (b) concurrently with any delivery of
financial statements under Section 6.01(a), a certificate of the accounting firm
that reported on such financial statements stating whether they obtained
knowledge during the course of their examination of such financial statements of
any Default under Section 7.14 (which certificate may be limited to the extent
required by accounting rules or guidelines and in any event shall be limited to
Defaults insofar as they may relate to accounting matters).

SECTION 6.03. Notices. Promptly after the Borrower has obtained knowledge
thereof and in the case of clauses (a) through (d), unless prohibited by
applicable Law, notify or deliver to the Facility Agent (for prompt notification
or delivery to each Lender):

(a) copies of any written notice received by the Borrower regarding any actual
or threatened dispute, litigation, investigation or proceeding with respect to
the Borrower or any of its Subsidiaries by or before any court or any
Governmental Authority which could reasonably be expected to result in a
Material Adverse Effect;

 

   75    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

(b) copies of all Material Notices and Material Communications received by the
Borrower or any of its Subsidiaries in connection with any material Contractual
Obligation or from any Governmental Authority which could reasonably be expected
to result in a Material Adverse Effect;

(c) details of (i) the transfer of more than 5% of any Equity Interests of the
Borrower or any Operating Company Group Member except for any such transfers
between Operating Companies or (ii) changes in the composition of the Board of
Directors or executive management of the Borrower or any Operating Company Group
Member (or, prior to the Financial Closing Date, the Company or any of its
Subsidiaries); provided that it is the present intention on the Effective Date
that the Board of Directors of the Borrower shall have at least one independent
director;

(d) details of any other events or circumstances that results in or would
reasonably be expected to result in a Material Adverse Effect; and

(e) any Default or Event of Default.

Each notice pursuant to this Section shall be accompanied by a written statement
of an Authorized Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a), (b), (c), (d) or (e) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.

SECTION 6.04. Inspection Rights. At any reasonable time and from time to time
upon reasonable notice (but no more than once at the Borrower’s expense in any
fiscal year so long as no Event of Default has occurred and is continuing),
permit or arrange for the Facility Agent, to examine and make copies of and
abstracts from the records and books of account of, and the properties of, the
Borrower and each of its Subsidiaries, and to discuss the affairs, finances and
accounts of the Borrower and its Subsidiaries with the Borrower and its
Subsidiaries and their respective officers, directors and accountants (provided
that (i) so long as no Event of Default has occurred and is continuing, a
representative of the Borrower may be present for any communication with the
independent public accountants and (ii) the Borrower reserves the right to
restrict access to any generating facilities in accordance with reasonably
adopted procedures relating to safety and security, and to the extent reasonably
requested to maintain normal operations of the Borrower or any of its
Subsidiaries).

SECTION 6.05. Compliance with Laws.

(a) Subject to Section 6.07, comply in all material respects with all applicable
Laws, including, without limitation, ERISA and the Code and shall from time to
time obtain and renew, and shall comply in all material respects with, each
material Regulatory Approval as is or in the future shall be necessary for the
operation of its business under applicable Laws (except any such applicable Laws
and Regulatory Approvals the failure to obtain or the non-compliance with which
could not reasonably be expected to result in a Material Adverse Effect).

(b) No Operating Company Group Member shall petition, request or take any legal
or administrative action that seeks any amendment, supplement or modification of
any Regulatory

 

   76    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

Approval in any material respect unless such amendment, supplement or
modification could not reasonably be expected to result in a Material Adverse
Effect. The Borrower shall promptly upon receipt by it or any of the other
members of the Operating Company Group upon publication furnish to the Facility
Agent a copy of each material amendment, supplement or modification to any
material Regulatory Approval other than notices given by an Operating Company
Group Member in the ordinary course of business. In the case of Regulatory
Approvals required in respect of (i) the borrowing of the Facilities or (ii) the
granting of collateral, said copies shall be certified by an Authorized Officer
of the Borrower.

SECTION 6.06. Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization, except as expressly
permitted by Section 7.06; and

(b) take all reasonable action to maintain all rights, privileges (including its
status as validly existing), permits, licenses and franchises necessary in the
normal conduct of its business, except such rights, privileges, permits,
licenses or franchise which, if not maintained, could not reasonably be expected
to result in a Material Adverse Effect.

SECTION 6.07. Compliance with Environmental Laws. Except as specified in
Schedule 5.19 and except, and in each case, to the extent that the failure to do
so could not reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect: (i) comply, and take all reasonable
actions to cause all lessees and other Persons operating or occupying its
properties to comply, with all applicable Environmental Laws and Environmental
Permits; (ii) obtain and renew all Environmental Permits reasonably necessary
for its operations and properties; and (iii) in each case to the extent required
by Environmental Laws, conduct any investigation, study, sampling and testing,
and undertake any cleanup, removal, remedial or other action reasonably
necessary to remove and clean up all Hazardous Materials from any of its
properties, to the extent required by the requirements of all Environmental
Laws.

SECTION 6.08. Maintenance of Properties; Ownership of the Borrower. Except as
contemplated by Schedule 6.08, and except to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect,
(i) maintain, preserve and protect all of its material Properties and equipment
necessary in the operation of its business in good working order, repair and
condition, ordinary wear and tear excepted and casualty or condemnation
excepted, and (ii) make all necessary renewals, replacements, modifications,
improvements, upgrades, extensions and additions thereof or thereto in
accordance with prudent industry practice.

SECTION 6.09. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies (a) the insurance listed on Schedule 6.09, except
to the extent that such insurance cannot be obtained or renewed on commercially
reasonable terms, and (b) with respect to all of its Properties and assets, as
is usually carried by companies engaged in similar business and as is consistent
with the prudent operation of its business; provided, however, neither the
Borrower nor any Operating Company Group Member shall be prohibited from
self-insuring to the extent that such self-insurance is consistent with the
insurance report

 

   77    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

delivered pursuant to Section 4.02(i) or is consistent with the prudent
operation of its business and companies engaged in similar businesses.

SECTION 6.10. Use of Proceeds.

(a) The Borrower shall use the proceeds of the Capital Expenditure Loans to fund
Utility Capital Expenditures.

(b) The Borrower shall use the proceeds of the Energy Hedging Loans to support
energy purchases and hedging activities (in each case in the ordinary course of
business and not for speculative purposes) and for the issuance of Letters of
Credit in respect thereof.

(c) The Borrower shall use the proceeds of the Liquidity Loans for general
corporate purposes of the Borrower, including commercial paper backup, working
capital purposes (for the avoidance of doubt, not to be used for Utility Capital
Expenditures or other Capital Expenditures), to replace and refinance the
Existing Revolving Credit Agreement (other than the Existing Letters of Credit)
and for the issuance of Letters of Credit with respect thereto.

SECTION 6.11. Capital Expenditures. The Borrower shall not make any Capital
Expenditures other than Utility Capital Expenditures.

SECTION 6.12. Maintenance of Ratings. From and after the Financial Closing Date,
maintain monitored public ratings on the Facilities from S&P and Moody’s.

SECTION 6.13. Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities in
respect of material Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its Property,
except to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.

SECTION 6.14. Cooperation. Perform such acts as are reasonably requested by the
Facility Agent to carry out the intent of, and transactions contemplated by,
this Agreement and the other Financing Documents.

SECTION 6.15. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
transactions and matters involving the assets and business of the Borrower or
such Operating Company Subsidiary, as the case may be.

SECTION 6.16. Financing Documents; Material Documents.

(a) Perform and observe all of its covenants and obligations pursuant to any
material Contractual Obligation to which it is a party or pursuant to which it
has any obligations, except to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect;

 

   78    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

(b) Take all reasonable and necessary action to prevent the termination or
cancellation of any Financing Document or other material Contractual Obligation
in accordance with the terms of such Financing Document or other material
Contractual Obligation or otherwise (except for, prior to the Financial Closing
Date, the Merger Agreement, and for the expiration of any Financing Document or
other material Contractual Obligation in accordance with its terms and not as a
result of a breach or default thereunder), except to the extent, in the case of
any material Contractual Obligation, that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect; and

(c) enforce against the relevant party to a material Contractual Obligation
(other than the Lenders, Issuing Bank, Agents or Joint Mandated Lead Arrangers)
such covenants of such material Contractual Obligation in accordance with its
terms, except to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

ARTICLE VII

NEGATIVE COVENANTS

For so long as any Lender or Issuing Bank shall have any Commitment hereunder or
any Loan, Letter of Credit or other Obligation hereunder or under any other
Financing Document which is accrued and payable shall remain unpaid or
unsatisfied, the Borrower shall not, nor shall it permit any other Operating
Company Group Member, to:

SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its material Property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

(a) Liens for the benefit of the Lenders, the Issuing Banks and the Agent
pursuant to any Financing Document;

(b) (i) Liens existing on the Effective Date and listed on Schedule 7.01(b) or
(ii) Liens securing any Existing Indebtedness contemplated by clause (b) of the
definition thereof; provided, in the case of this clause (ii), that such Lien
shall apply only to Property (whether now owned or after-acquired) of a type
that is subject to a Lien securing the corresponding Existing Indebtedness
referred to in clause (a) of the definition thereof (including the proceeds
thereof) and shall not extend to any other Property;

(c) Liens for taxes, assessments or governmental charges imposed on the Borrower
or any Operating Company Subsidiary or any of their property by any Governmental
Authority which are not yet due and payable or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the Borrower or such
Operating Company Subsidiary, to the extent required by and in accordance with
GAAP;

(d) Liens of carriers, warehousemen, mechanics, materialmen, repairmen,
construction contractors, statutory Liens of landlords or other like Liens
arising in the

 

   79    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

ordinary course of business which secure amounts not yet due and payable or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person to the extent required by and in
accordance with GAAP;

(e) pledges or deposits in the ordinary course of business (i) in connection
with workers’ compensation, unemployment insurance and other social security
legislation or (ii) required to secure performance bids, tenders, trade
contracts, performance bonds, statutory obligations, leases, government
contracts, surety and appeals bonds, indemnity, performance or other similar
bonds in connection with judicial or administrative proceedings and other
obligations of a like nature (exclusive of obligations for borrowed money);

(f) easements, rights-of-way, licenses, restrictions, encroachments, protrusions
and other similar encumbrances and minor title defects affecting real property
which, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of any Operating Company Group Member;

(g) Liens securing judgments that do not involve any risk of forfeiture of any
assets of any of the Operating Company Group or any Financing Document that do
not exceed $50,000,000 in the aggregate and that within ten (10) days are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP for the payment of money not
constituting an Event of Default under Section 8.01(i);

(h) Liens securing payment of Tax-Free Debt and credit enhancement obligations
related to such Tax-Free Debt; provided that (i) any claims in respect of the
principal balance of the obligations being secured thereby shall not exceed
$250,000,000 at any time, and (ii) each such Lien shall extend only to the
property, and proceeds thereof, being financed by the Tax-Free Debt secured
thereby;

(i) Liens for purchase money security interests or Capitalized Leases which are
secured solely by the assets acquired (and proceeds and products thereof), up to
$40,000,000 in the aggregate; provided that such Lien arises prior to or within
sixty (60) days after such acquisition or the incurrence of such Capital Lease;

(j) zoning, building and other generally applicable land use restrictions,
which, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of any Operating Company Group Member;

(k) licenses of intellectual property entered into in the ordinary course of
business;

(l) Liens that have been placed by a third party on the fee title of leased real
property or property over which any Operating Company Group Member has easement
rights, and subordination or similar agreements relating thereto;

 

   80    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

(m) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Operating Company Group Member arising in the ordinary course
of business from netting services, overdraft protection, Cash Management
Obligations and otherwise in connection with the maintenance of deposit,
securities and commodities accounts;

(n) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(o) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property or
consignments or similar arrangements entered into in the ordinary course of
business;

(p) Liens on (i) insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto permitted under Section 7.03(l),
(ii) dividends and rebates and other identifiable proceeds therefrom which may
become payable under insurance policies and loss payments which reduce the
incurred premiums on such insurance policies, (iii) rights which may arise under
state insurance guarantee funds relating to any such insurance policy, in each
case securing Indebtedness permitted to be incurred pursuant to Section 7.03(l)
and (iv) pledges or deposits of cash and Cash Equivalents securing deductibles,
self-insurance, co-payment, co-insurance, retentions or similar obligations to
providers of property, casualty or liability insurance in the ordinary course of
business; provided, however, that claims in respect of such Liens shall not
exceed $5,000,000 at any time;

(q) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(r) Liens on conservation investment assets as security for obligations incurred
in financing or refinancing bondable conservation investments in accordance with
the laws of the State of Washington;

(s) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Operating Company Subsidiary or existing on any property
or asset of any Person that becomes an Operating Company Subsidiary after the
date hereof pursuant to a Permitted Acquisition (or on such Person’s assets)
prior to the time such Person becomes an Operating Company Subsidiary; provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming an Operating Company Subsidiary, as the case
may be, (ii) such Lien shall not apply to any other property or assets of the
Borrower or any other Operating Company Subsidiary (other than the proceeds of
such property or assets), (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
an Operating Company Subsidiary, as the case may be, and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof, and (iv) such Lien, together with other Liens incurred pursuant

 

   81    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

to this paragraph (s) shall not secure Indebtedness or other obligations in
excess of $50,000,000 in the aggregate; and

(t) other Liens securing Indebtedness and other obligations in an aggregate
amount not to exceed $25,000,000 at any time.

SECTION 7.02. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions in the ordinary course of business (including Dispositions of
obsolete or worn out or surplus property no longer required or useful in the
business or operations of the Borrower or any of its Subsidiaries);

(b) Dispositions of assets and businesses specified on Schedule 6.08 or expected
to be sold or terminated under the Business Plan most recently delivered to the
Facility Agent prior to the Signing Date;

(c) Dispositions of Investments in Cash Equivalents;

(d) Dispositions of assets which individually or in the aggregate are less than
15% of the Consolidated Tangible Net Assets as of the Effective Date and for
which no less than 80% of the proceeds received therefor are in cash or Cash
Equivalents;

(e) Dispositions constituting a Lien permitted pursuant to Section 7.01;

(f) the sale or issuance of any Operating Company Subsidiary’s Equity Interests
to the Borrower;

(g) Dispositions of assets in connection with any transaction permitted by
Section 7.05;

(h) assignments and licenses of intellectual property or other intangibles of
the Operating Company Group Members in the ordinary course of business;

(i) any Disposition of any asset or interest therein in exchange for utility
plant, equipment or other utility assets (other than notes or other obligations)
in each case equal to the fair market value (as determined in good faith by the
Borrower) of such asset or interest therein; provided, however, that the fair
market value of any such assets or interests Disposed of under this paragraph
(i) shall not exceed $5,000,000 in the aggregate in any fiscal year; and

(j) other Dispositions, in one transaction or a series of related transactions,
resulting in Net Cash Proceeds not exceeding $10,000,000 in the aggregate in any
fiscal year;

provided that any Disposition of any property pursuant to this Section 7.02
shall be for no less than the fair market value of such property at the time of
execution of the relevant agreement with respect to such Disposition and taxes
due with respect to such Dispositions shall be

 

   82    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

substantially contemporaneously paid (or reserved for future payment) out of the
proceeds from such Disposition.

SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of the Borrower under the Financing Documents not to exceed an
outstanding principal amount of $1,150,000,000 plus Energy Hedging Incremental
Loans not to exceed $175,000,000;

(b) Existing Indebtedness; provided, however, if such Existing Indebtedness are
obligations in respect of letters of credit issued under the Borrower’s credit
facilities prior to the Financial Closing Date, such Existing Indebtedness shall
be permitted only to the extent such letters of credit are fully collateralized
by either cash proceeds from Loans made hereunder or Letters of Credit issued
hereunder, in each case under the Energy Hedging Facility or the Liquidity
Facility, as applicable.

(c) Indebtedness constituting Investments permitted by Section 7.04(d);

(d) Indebtedness incurred by the Borrower consisting of commercial paper
issuances to fund the working capital (for the avoidance of doubt, not including
Utility Capital Expenditures or other Capital Expenditures) of the Operating
Company Group in an aggregate principal amount not to exceed, together with
amounts outstanding under the Liquidity Facility, $400,000,000;

(e) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes an Operating Company Subsidiary, or Indebtedness
attaching to assets that are acquired by any Operating Company Group Member, in
each case pursuant to a Permitted Acquisition after the Financial Closing Date,
in an aggregate principal amount not to exceed $50,000,000 at any one time
outstanding for all such Indebtedness under this paragraph (e), provided that
(x) such Indebtedness existed at the time such Person became an Operating
Company Subsidiary or at the time such assets were acquired and, in each case,
was not created in anticipation thereof and (y) such Indebtedness is not
guaranteed in any respect by any Operating Company Group Member (other than by
any such person that so becomes an Operating Company Subsidiary or that acquires
such assets), and (ii) any replacements, refunding, renewal or extension of any
Indebtedness specified in subclause (i) above, provided, that such replaced,
refunded, renewed or extended Indebtedness satisfies the definition of Permitted
Refinancing Indebtedness as if such definition were applicable to such
Indebtedness;

(f) Indebtedness arising from Capitalized Leases or with respect to purchase
money security interests in an aggregate principal amount not exceeding
$40,000,000 at any one time outstanding;

(g) Indebtedness arising from the deferred purchase price of property or
services in an aggregate principal amount not exceeding $15,000,000 at any one
time outstanding;

 

   83    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

(h) Indebtedness under or reimbursement obligations in respect of letters of
credit and bankers acceptances issued for performance, surety, appeal or
indemnity bonds or with respect to workers’ compensation claims, insurance or
statutory obligations, in each case incurred in the ordinary course of business
in an aggregate principal amount not exceeding $100,000,000 at any one time
outstanding;

(i) Indebtedness arising from netting services, overdraft protection, Cash
Management Obligations and otherwise in connection with deposit, securities and
commodities accounts in the ordinary course of business;

(j) Permitted Refinancing Indebtedness;

(k) Tax-Free Debt in an aggregate amount not to exceed $250,000,000;

(l) Indebtedness owed to any Person providing property, casualty, business
interruption or liability insurance to Borrower or any Operating Company Group
Member, so long as such Indebtedness shall not be in excess of the amount of the
unpaid cost of, and shall be incurred only to defer the cost of, such insurance
for the annual period in which such Indebtedness is incurred and, in any event,
not in excess of $5,000,000 at any time;

(m) Indebtedness arising from agreements providing for indemnification,
holdbacks, working capital or other purchase price adjustments, earn-outs,
non-compete agreements, deferred compensation or similar obligations, or from
guaranties, surety bonds or performance bonds securing the performance of any
Operating Company Group Member pursuant to such agreements, in connection with
Permitted Acquisitions or Dispositions permitted under Section 7.02;

(n) other Indebtedness incurred by the Borrower (x) under the First Mortgage
Bond Documents or (y) pursuant to the issuance of Hybrid Debt Securities (and,
in the case of each of clauses (x) and (y), any refinancing thereof incurred in
accordance with the definition of “Permitted Refinancing Indebtedness”, except
that the terms of such refinanced Indebtedness may permit make-whole payments
and call premiums) to repay Capital Expenditure Loans in an aggregate principal
amount not exceeding $500,000,000 in any fiscal year after the Financial Closing
Date plus 100% of any unused amounts from the prior fiscal years after the
Financial Closing Date, such amount to be adjusted, with respect to the fiscal
year in which the Financial Closing Date occurs, on a pro rata basis for the
number of days remaining in such fiscal year since the Financial Closing Date;

(o) Indebtedness incurred by the Borrower in respect of Interest Hedging
Agreements or Other Hedging Agreements not for speculative purposes;

(p) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (o) above;

(q) Intercompany Loans from the Holding Company;

 

   84    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

(r) (i) other Indebtedness incurred by the Borrower between the date of the
Merger Agreement and the Financial Closing Date in the ordinary course of
business in an amount not to exceed $50,000,000 in the aggregate and any
Permitted Refinancing Indebtedness thereof, and (ii) other Indebtedness in an
aggregate amount not to exceed $25,000,000 at any time; and

(s) Planned Indebtedness and any Permitted Refinancing Indebtedness thereof.

SECTION 7.04. Investments. Make or hold any Investments, except:

(a) Investments by the Borrower or any Operating Company Subsidiary in cash and
Cash Equivalents;

(b) Investments in Interest Hedging Agreements permitted under Section 7.03;

(c) Investments in Other Hedging Agreements entered into in the ordinary course
of business and not for speculative purposes;

(d) Intercompany Loans from the Holding Company to the Borrower or any Operating
Company Subsidiary or from the Borrower to the Operating Company Subsidiaries;

(e) Equity Interests in (x) Subsidiaries in existence on the date hereof,
(y) Operating Company Subsidiaries acquired or created after the Financial
Closing Date in connection with Permitted Acquisitions, and (z) Subsidiaries
consisting of Immaterial Subsidiaries;

(f) the Merger;

(g) Permitted Acquisitions;

(h) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and supplies,
in each case in the ordinary course of business;

(i) extensions of trade credit in the ordinary course of business;

(j) Investments made as a result of the receipt of non-cash consideration from a
Disposition in compliance with Section 7.02;

(k) Investments made by any Person that becomes a Subsidiary after the date
hereof; provided that such Investment exists at the time such Person becomes a
Subsidiary and are not made in contemplation of or in connection with such
Person becoming a Subsidiary;

 

   85    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

(l) loans and advances made in the ordinary course of business to their
respective employees, officers and directors so long as the aggregate principal
amount thereof at any time outstanding (excluding temporary advances in the
ordinary course of business) shall not exceed $3,000,000;

(m) Investments existing on the date hereof and identified on Schedule 7.04(m);
and

(n) in addition to Investments permitted by clauses (a) through (m) above,
additional Investments so long as the aggregate amount invested, loaned or
advanced pursuant to this clause (n) does not exceed $10,000,000 in the
aggregate at any time outstanding.

SECTION 7.05. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment; provided, however that

(a) each Operating Company Group Member may declare and make Restricted Payments
to the Borrower and to another Operating Company Group Member so long as such
Restricted Payments are declared and paid ratably to the shareholders, partners
and other equity holders of such Operating Company Group Member; and

(b) the Borrower may declare and make Restricted Payments in cash provided that
no Event of Default shall have occurred and be continuing and no Event of
Default shall occur as a result of making such Restricted Payment.

SECTION 7.06. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except for (a) Permitted
Acquisitions, (b) Dispositions permitted under Section 7.02, (c) the
consummation of the Merger, (d) the liquidation or dissolution of any Immaterial
Subsidiary and (e) if at the time thereof and immediately after giving effect
thereto no Event of Default or Default shall have occurred and be continuing,
(i) the merger, amalgamation or consolidation of any Operating Company
Subsidiary into or with the Borrower in a transaction in which the Borrower is
the surviving corporation, and (ii) the merger, amalgamation or consolidation of
any Operating Company Subsidiary into or with any other Operating Company
Subsidiary or the liquidation or dissolution of any Operating Company Subsidiary
into the Borrower or any other Operating Company Subsidiary; provided, however,
that in any merger or amalgamation or consolidation involving the Borrower or
any liquidation or dissolution of any Operating Company Subsidiary into the
Borrower, the Borrower shall be the surviving corporation.

SECTION 7.07. Operating Leases. Enter into any operating lease as lessee except
to the extent that, after giving effect thereto, the net present value of
remaining lease payments required to be made by the Operating Company Group
Members under all operating leases entered into by the Operating Company Group
Members on and after the Financial Closing Date would not exceed $200,000,000.

SECTION 7.08. Nature of Business.

 

   86    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

(a) Engage in any line of business substantially different from those lines of
business conducted by the Operating Company Group Members on the Signing Date or
in connection with any Permitted Acquisition or any business reasonably related
or ancillary thereto.

(b) Terminate or amend, waive, modify or supplement any of the provisions of its
Organizational Documents or consent to any such termination, amendment, waiver,
modification or supplement, unless any of the foregoing actions could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 7.09. Transactions with Affiliates; Affiliate Services Agreements.

(a) Enter into any transaction of any kind with any Affiliate (including
Affiliate Service Agreements), whether or not in the ordinary course of
business, other than (i) on terms substantially as favorable to the Operating
Company Group Member as would be obtainable by such Operating Company Group
Member at the time in a comparable arm’s-length transaction with a Person other
than an Affiliate, (ii) Intercompany Loans to the extent permitted under
Section 7.03, (iii) as approved or required by any Governmental Authority or as
required by applicable Law, and (iv) the payment of Management Fees permitted by
clause (b) below.

(b) Pay any Management Fees or enter into or permit to exist any agreement or
arrangement for the payment of Management Fees, unless such fees are expressly
subordinated to the Facilities on the terms set forth in Exhibit F.

SECTION 7.10. Subsidiaries. Except as in existence on the Effective Date or
acquired or formed in connection with a Permitted Acquisition pursuant to
Section 7.04(g), (a) create, acquire or permit to exist any Subsidiary, except
for Immaterial Subsidiaries and wholly-owned Subsidiaries formed to make Utility
Capital Expenditures, (b) become a general or limited partner in any partnership
or a joint venturer in any joint venture except with any other Operating Company
Group Member, (c) acquire any Equity Interest in or make any capital
contribution to any Person, (d) enter into any profit-sharing or royalty
agreement or other similar arrangement whereby the Operating Company Group
Member’s, income or profits are or might be shared with any other Person,
(e) enter into any material management contract or material similar arrangement
whereby a material portion of such Operating Company Group Member’s business or
operations are managed by any other Person (except the Borrower or a
wholly-owned Operating Company Group Member), other than in each case as
expressly contemplated by the Transaction Documents, (f) permit any Subsidiary
that is a wholly-owned Subsidiary on the Effective Date to become a Subsidiary
that is not wholly-owned (other than in connection with a Disposition permitted
by Section 7.02), or (g) permit any Immaterial Subsidiary to take any action
that would result in such Immaterial Subsidiary ceasing to be an Immaterial
Subsidiary and becoming an Operating Company Group Member if such action would
not be permitted hereunder if such Immaterial Subsidiary were an Operating
Company Group Member immediately prior to the taking of such action.

SECTION 7.11. Accounting Changes. Make any change in its fiscal year except to
the extent required by applicable Law and/or GAAP. In such event, the Borrower
may, upon written notice to the Facility Agent, change its fiscal year to any
other fiscal year

 

   87    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

reasonably acceptable to the Facility Agent, in which case, the Borrower and the
Facility Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year arising as a result of such change in applicable Law.

SECTION 7.12. Restrictive Agreements. Directly or indirectly, enter into, or
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of any Operating Company
Group Member to create, incur or permit to exist any Lien upon any of its
material Property or assets (except as permitted under Section 7.01), or (b) the
ability of any wholly-owned Subsidiary to pay dividends or other distributions
with respect to, or to return capital in respect of its common Equity Interests
or to make or repay loans or advances to any Operating Company Group Member or
to Guarantee Indebtedness of any Operating Company Group Member; provided that
the foregoing shall not apply to

(i) prohibitions, restrictions and conditions imposed by applicable Laws, any
Governmental Authority or this Agreement;

(ii) prohibitions, restrictions and conditions identified on Schedule 5.14 or
otherwise resulting from or relating to Existing Indebtedness (without
amendment, modification or waiver, other than in connection with Permitted
Refinancing Indebtedness);

(iii) provisions of the type described in clause (a) above imposed by the holder
of any Lien permitted by Section 7.01(d), (e), (h), (i), (m), (n), (r) and
(s) but solely with respect to the property purported to be encumbered by such
Lien;

(iv) any agreement in effect at the time any Person becomes an Operating Company
Subsidiary pursuant to a Permitted Acquisition and not in contemplation of, or
in connection with, such Person becoming an Operating Company Subsidiary and
only relating to or in connection with the Property or assets of such Person
(and any extensions, renewals, or replacements of such agreement so long as any
restrictions and conditions in such extended, renewed or replaced agreement are
not more restrictive than the applicable original agreement or extend to
additional Property);

(v) customary restrictions and conditions contained in agreements relating to
any Disposition of any asset or property; provided that such restrictions and
conditions only apply to the asset or property to be sold, assigned or
transferred and such sale, assignment or transfer is permitted by Section 7.02;
and

(vi) customary provisions restricting assignment or transfer of any agreement
entered into in the ordinary course of business.

SECTION 7.13. Abandonment. Abandon any of its businesses, other than
(a) pursuant to a transaction permitted by Section 7.02(b) and (b) dormant
companies acquired in connection with the Merger.

 

   88    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

SECTION 7.14. Certain Financial Covenants.

(a) Operating Company FFO Coverage Ratio. The Borrower will not permit the
Operating Company FFO Coverage Ratio at the end of any Test Period to be less
than 1.80 to 1.00.

(b) Operating Company FFO Leverage Ratio. The Borrower will not permit the
Operating Company FFO Leverage Ratio (expressed as a percentage) at the end of
any Test Period to be less than 13.0%, in respect of any Test Period; provided,
however this covenant shall not apply during any period in which the Borrower
has an Investment Grade or higher rating from both Moody’s and S&P.

SECTION 7.15. Existing Indebtedness. Prepay, prior to the stated maturity
thereof, any Indebtedness of the Borrower or any Subsidiary listed on
Schedule 7.03(b) or otherwise constituting Existing Indebtedness, unless such
prepayment is required by (i) applicable Law, (ii) any Governmental Authority,
(iii) the terms of such contractual obligations or (iv) is consented to by the
Majority Lenders (or is otherwise contemplated in Schedule 7.03(b)); provided
that this Section 7.15 shall not restrict any Permitted Refinancing Indebtedness
in respect of Existing Indebtedness.

SECTION 7.16. Preservation of Rights. Assign, cancel, terminate, waive any
material default under, material breach of or material right under, or
materially amend, supplement or modify or give any material consent under
(including any consent or assignment of), any Transaction Document or material
Contractual Obligation, except, other than in the case of any Transaction
Document, to the extent that any such action would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 7.17. Equity Issuance. Make any Equity Issuance that would result in
Puget Holdings, Parent Holdco (to the extent such Person is not Puget Holdings),
the Parent, the Borrower and the Operating Company Subsidiaries not being a
consolidated tax group for U.S. Federal income tax purposes of which Puget
Holdings is the “common parent” (within the meaning of Section 1504 of the
Code).

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

SECTION 8.01. Events of Default. The occurrence of any of the following from and
after the Financial Closing Date shall constitute an “Event of Default”:

(a) Non-Payment. The Borrower fails to pay when and as required to be paid
herein, (i) any amount of principal of any Loan or any LC Disbursement or
(ii) any interest on any Loan or any other amount payable hereunder or with
respect to any other Financing Document, in each case to the extent that any
such interest or other amount is not paid within three (3) Business Days after
the same becomes due; or

 

   89    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(e), Section 6.04,
Section 6.06(a), Section 7.01, Section 7.02, Section 7.03, Section 7.04,
Section 7.05, Section 7.06, Section 7.07, Section 7.12, Section 7.13,
Section 7.14 or Section 7.15; or

(c) Other Defaults. The Borrower fails to perform or observe any other covenant
or agreement (not specified in Section 8.01(a) or (b) above) contained in any
Financing Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof to the Borrower by the
Facility Agent or the Borrower having knowledge thereof; provided that if such
failure is capable of remedy but by its nature cannot reasonably be cured within
such period, the Borrower shall have such additional time not exceeding an
additional sixty (60) days as may be necessary to cure such failure so long as
the Borrower is proceeding diligently to cure such failure and such additional
cure period could not reasonably be expected to result in a Material Adverse
Effect; or

(d) Representations and Warranties. Any representation, warranty or
certification made or deemed made by or on behalf of the Borrower herein, in any
other Financing Document or in any document required to be delivered in
connection herewith or therewith shall be untrue or misleading in any material
respect when made or deemed made; provided that such misstatement shall not
constitute an Event of Default if such condition or circumstance (i) is subject
to cure, (ii) the facts or conditions giving rise to such misstatement are cured
in such a manner as to eliminate such misstatement within sixty (60) days after
the earlier of (A) notice of such default from the Facility Agent and (B) the
Borrower having knowledge thereof, and (iii) such cure period could not
reasonably be expected to result in a Material Adverse Effect; or

(e) Cross-Default. Any Operating Company Group Member (i) fails to make any
payment beyond the applicable grace period with respect thereto, if any (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise),
in respect of any Indebtedness (other than Indebtedness hereunder) having an
aggregate principal amount of more than $50,000,000, or (ii) fails to observe or
perform any other agreement or condition relating to any such Indebtedness, or
any other event occurs and continues beyond the applicable grace period, if the
effect of such failure or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause such Indebtedness to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise) or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity; provided that clause
(ii) shall not apply to any secured Indebtedness that becomes due as a result of
the Disposition of any property or assets securing such Indebtedness, if such
Disposition is permitted pursuant to Section 7.02 and under the documents
providing for such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Operating Company Group Member institutes
or consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator,

 

   90    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

administrator, administrative receiver or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer is appointed without the application or consent of such
Person and the appointment continues undischarged or unstayed for sixty (60)
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person that continues undischarged or unstayed for
sixty (60) calendar days; or

(g) Illegality of Financing Documents. The Financing Documents or any material
provision of any Financing Document, (i) is declared in a final non-appealable
judgment to be illegal or unenforceable, (ii) should otherwise cease to be valid
and binding or in full force and effect or shall be materially Impaired (in each
case, except in connection with its expiration in accordance with its terms in
the ordinary course) and not related to any default hereunder, or (iii) is
(including the enforceability thereof) expressly terminated or repudiated by any
member of the Operating Company Group; or

(h) Material Qualification of Accounts. At any time, any financial statements to
be delivered pursuant to Section 6.01 shall be qualified by the auditors and
such qualification could reasonably be expected to result in a Material Adverse
Effect; or

(i) Judgments. There is entered against any Operating Company Group Member a
final judgment or order (other than a judgment or order for a rate refund) for
the payment of money in an aggregate amount exceeding $50,000,000 and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or

(j) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower or any Subsidiary under Title IV of ERISA in an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect, or (ii) any Subsidiary or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect; or

(k) Inability to Pay Debts; Attachment. (i) Any Operating Company Group Member
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
Property of the Operating Company Group, taken as a whole, and is not released,
vacated or fully bonded within sixty (60) days after its issue or levy; or

(l) Material Contract or Lease. The termination, transfer, revocation or
modification of any license, leases or material contracts to which any Operating
Company Group Member is a party the result of which could reasonably be expected
to result in a Material Adverse Effect and such termination, transfer,
revocation or

 

   91    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

modification remains in effect for a period of more than sixty (60) days after
the occurrence thereof.

SECTION 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Facility Agent may, and at the request of the Majority
Lenders shall, take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans to be terminated,
whereupon such Commitments and obligations shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Financing Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Financing Documents or applicable Law;
and

(d) require that the Borrower Cash Collateralize the LC Exposure (in an amount
equal to the LC Credit Exposure at such time);

provided that upon the occurrence of an Event of Default under Section 8.01(f),
the obligation of each Lender to make Loans shall automatically terminate and
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of the Facility Agent or any Lender, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower.

SECTION 8.03. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable), all amounts received by the Facility Agency on account of the
Obligations owed to the Facility Agent and the Lenders shall be applied by the
Facility Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest)
payable to the Facility Agent in its capacity as such (including Attorney Costs
payable under Section 10.04 and amounts payable under Article III), ratably in
proportion to the amounts described in this clause First then payable;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and any Issuing Bank (including Attorney Costs payable under
Section 10.04 and amounts payable under Article III), ratably among them in
proportion to the amounts described in this clause Second payable to them;

 

   92    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and LC Disbursements, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and unreimbursed LC Disbursements and the Cash Management
Obligations, ratably among the Lenders in proportion to the respective amounts
described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Facility Agent and the Lenders on such date, ratably based upon
the respective aggregate amounts of all such Obligations owing to the Facility
Agent and, for the benefit of the applicable Issuing Banks and Lenders to Cash
Collateralize the LC Exposure in an amount equal to 103% of the LC Exposure; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full in cash, to the Borrower or as otherwise required by Law;

provided that with respect to any amounts payable in respect of principal of the
Loans, amounts shall be allocated ratably to the repayment of the Loans.

SECTION 8.04. Equity Investors’ Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01(b), in
the event that the Borrower fails to comply with the requirement of the
covenants set forth in Section 7.14, until the expiration of the tenth day after
the date on which financial statements with respect to the Test Period in which
such covenant is being measured are required to be delivered pursuant to
Section 6.01(a) or (b), as applicable, the Holding Company shall have the right
to make a direct or indirect equity investment in the Borrower in cash (the
“Cure Right”), and upon the receipt by the Borrower of net cash proceeds
pursuant to the exercise of the Cure Right (including through the capital
contribution of any such net cash proceeds to such Person, the “Cure Amount”),
(x) the Borrower shall prepay an aggregate amount of the Loans (on a pro rata
basis) in an amount equal to the Cure Amount (and reduce the Commitments for
such Loans in the same amount), (y) Operating Company FFO for the most recently
ended fiscal quarter for the applicable Test Period shall be increased by an
amount equal to the Cure Amount and (z) the covenants set forth in such Section
shall be recalculated, as if such prepayment occurred immediately prior to the
commencement of the applicable Test Period; provided that such recalculation
shall be solely for the purpose of determining the existence of a Default or an
Event of Default under the covenants set forth in such Section with respect to
any Test Period that includes the fiscal quarter for which such Cure Right was
exercised and not for any other purpose under any Financing Document.

(b) If, after the exercise of the Cure Right and the recalculations pursuant to
clause (a) above, the Borrower shall then be in compliance with the requirements
of the covenants set forth in Section 7.14 during such Test Period (including
for purposes of Section 4.03), the Borrower shall be deemed to have satisfied
the requirements of such covenants as of the relevant date of determination with
the same effect as though there had been no failure

 

   93    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

to comply therewith at such date, and the applicable Default or Event of Default
under Section 8.01 that had occurred shall be deemed cured. Notwithstanding any
provision of this Section 8.04 to the contrary, (i) there shall be no more than
two (2) fiscal quarters (and no more than one (1) fiscal quarter for any period
of consecutive fiscal quarters) in which a Cure Right is exercised and (ii) with
respect to any exercise of the Cure Right, the Cure Amount shall be no greater
than the amount required to cause the Borrower to be in compliance with the
covenants set forth in Section 7.14.

ARTICLE IX

FACILITY AGENT AND OTHER AGENTS

SECTION 9.01. Appointment and Authorization of Agents. Each Lender and Issuing
Bank hereby appoints Barclays Bank PLC as the Facility Agent hereunder and
irrevocably appoints, designates and authorizes the Facility Agent to take such
action on its behalf under the provisions of this Agreement and each other
Financing Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Financing
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Financing Document, the Facility Agent shall have no duties or
responsibilities, except those expressly set forth herein, nor shall the
Facility Agent have or be deemed to have any fiduciary relationship with any
Lender, Issuing Bank or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Financing Document or otherwise exist against the
Facility Agent. Without limiting the generality of the foregoing sentence, the
use of the term “agent” herein and in the other Financing Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

SECTION 9.02. Delegation of Duties. The Facility Agent may execute any of its
duties under this Agreement or any other Financing Document by or through
agents, employees or attorneys-in-fact including for the purpose of any
Borrowings, such sub-agents as shall be deemed necessary by the Facility Agent
and shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Facility Agent shall not
be responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).

SECTION 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Financing Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein), or
(b) be responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by the Borrower, any Operating
Company Subsidiary or any officer thereof, contained herein or in any other
Financing Document, or in any certificate,

 

   94    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

report, statement or other document referred to or provided for in, or received
by the Facility Agent under or in connection with, this Agreement or any other
Financing Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Financing Document, or for any
failure of the Borrower or any other party to any Financing Document to perform
its obligations hereunder or thereunder. No Agent-Related Person shall be under
any obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Financing Document, or to inspect the
properties, books or records of the Borrower, any Operating Company Subsidiary
or any Affiliate thereof.

SECTION 9.04. Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Financing Document unless it
shall first receive such advice or concurrence of the Majority Lenders as it
deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders and the Issuing Banks against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. Each Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other
Financing Document in accordance with a request or consent of the Majority
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and each Issuing Bank.

(b) For purposes of determining compliance with the conditions specified in
Section 4.02, each Lender that has signed this Agreement and each Issuing Bank
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender and Issuing Bank unless
the Facility Agent shall have received notice from such Lender or Issuing Bank
prior to the proposed Financial Closing Date (or such earlier date on which the
approval of the Facility Agent may be required) specifying its objection
thereto.

SECTION 9.05. Notice of Default. The Facility Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, except with respect to
Defaults in the payment of principal, interest and fees required to be paid to
the Facility Agent for the account of the Lenders, unless the Facility Agent
shall have received written notice from a Lender, an Issuing Bank or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Facility Agent will notify the Lenders
of its receipt of any such notice. The Facility Agent shall take such action
with respect to any Event of Default as may be directed by the Majority Lenders
in accordance with Article VIII; provided that unless and until the Facility
Agent has received any such direction, the Facility Agent may (but shall not be
obligated to) take such action, or refrain from taking such action,

 

   95    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

with respect to such Event of Default as it shall deem advisable or in the best
interest of the Lenders and each Issuing Bank.

SECTION 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
and Issuing Bank acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of the Borrower or any Affiliate thereof, shall be deemed to constitute
any representation or warranty by any Agent-Related Person to any Lender or
Issuing Bank as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender and Issuing Bank
represents to each Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Operating Company Group, and all applicable bank or
other regulatory Laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to the
Borrower hereunder. Each Lender and Issuing Bank also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Financing Documents, and to
make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders and any Issuing Bank
by any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender or Issuing Bank with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of Borrower or any of its Affiliates which may
come into the possession of any Agent-Related Person.

SECTION 9.07. Indemnification of Agents and Issuing Banks.

(a) Whether or not the transactions contemplated hereby are consummated, the
Lenders and each Issuing Bank or shall indemnify upon demand the Facility Agent
(to the extent the Facility Agent is required to be but is not reimbursed by or
on behalf of the Borrower and without limiting the obligation of the Borrower to
do so), pro rata (at the time such indemnity is sought), and hold harmless the
Facility Agent from and against any and all Indemnified Liabilities incurred by
it; provided that no Lender or Issuing Bank shall be liable for the payment to
the Facility Agent of any portion of such Indemnified Liabilities resulting from
the Facility Agent’s own gross negligence or willful misconduct, as determined
by the final judgment of a court of competent jurisdiction; provided that no
action taken in accordance with the directions of the Majority Lenders (or such
other number or percentage of the Lenders as shall be required by the Financing
Documents) shall be deemed to constitute gross negligence or willful misconduct
for purposes of this Section 9.07(a). In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07(a) applies whether any such investigation, litigation or proceeding
is brought by any Lender, any Issuing Bank or any other Person. Without
limitation of the foregoing, each Lender and Issuing Bank shall reimburse the
Facility Agent upon demand for its ratable share (determined at the time such
reimbursement

 

   96    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

is sought) of any costs or out-of-pocket expenses (including Attorney Costs)
incurred by the Facility Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Financing
Document, or any document contemplated by or referred to herein, to the extent
that the Facility Agent is not reimbursed for such expenses by or on behalf of
the Borrower. The undertaking in this Section 9.07(a) shall survive termination
of the Commitments, the payment of all other Obligations and the resignation of
the Facility Agent.

(b) If the transactions contemplated hereby are consummated, the Lenders shall
indemnify, upon demand, each Issuing Bank (to the extent such Issuing Bank is
required to be but is not reimbursed by or on behalf of the Borrower and without
limiting the obligation of the Borrower to do so), pro rata (based upon its
Commitment) (at the time such indemnity is sought), and hold harmless such
Issuing Bank from and against any and all Indemnified Liabilities incurred by
it; provided that no Lender shall be liable for the payment to the Issuing Bank
of any portion of such Indemnified Liabilities resulting from the Issuing Bank’s
own gross negligence or willful misconduct, as determined by the final judgment
of a court of competent jurisdiction. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07(b) applies whether any such investigation, litigation or proceeding
is brought by any Lender or any other Person. The undertaking in this
Section 9.07(b) shall survive termination of the Commitments, the payment of all
other Obligations and the resignation of such Issuing Bank.

SECTION 9.08. Agents in Their Individual Capacities. Barclays Bank PLC and its
Affiliates may make loans to, accept deposits from, acquire Equity Interests in
and generally engage in any kind of banking, trust, financial advisory,
underwriting or other business with the Borrower and its Affiliates as though
Barclays Bank PLC were not the Facility Agent hereunder and without notice to or
consent of the Lenders or any Issuing Bank. The Lenders and each Issuing Bank
acknowledge that, pursuant to such activities, Barclays Bank PLC or its
Affiliates may receive information regarding the Borrower or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Borrower or such Affiliates) and acknowledge that the Facility
Agent shall be under no obligation to provide such information to them.

SECTION 9.09. Successor Agents. The Facility Agent may resign as the Facility
Agent upon thirty (30) days’ notice to the Lenders, each Issuing Bank and the
Borrower. If the Facility Agent resigns under this Agreement, the Majority
Lenders shall appoint a successor agent for the Lenders and each Issuing Bank,
which successor agent shall be consented to by the Borrower at all times other
than during the occurrence and continuance of a Default (which consent of the
Borrower shall not be unreasonably withheld or delayed). If no successor agent
is appointed prior to the effective date of the resignation of the Facility
Agent, the Facility Agent may appoint, after consulting with the Lenders and
each Issuing Bank and subject to the consent of the Borrower as provided for
above, a successor agent from among the Lenders. Upon the acceptance of its
appointment as successor agent hereunder, the Person acting as such successor
agent shall succeed to all the rights, powers and duties of the retiring
Facility Agent and the term “Facility Agent,” shall mean such successor Facility
Agent, and the retiring Facility Agent’s appointment, powers and duties as the
Facility Agent shall be

 

   97    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

terminated. After the retiring Facility Agent’s resignation hereunder as the
Facility Agent, the provisions of this Article IX and Section 10.04 and
Section 10.05 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was the Facility Agent under this Agreement. If no
successor agent has accepted appointment as the Facility Agent by the date which
is thirty (30) days following the retiring Facility Agent’s notice of
resignation, the retiring Facility Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Facility Agent hereunder until such time, if any, as the Majority Lenders
appoint a successor agent as provided for above. Upon the acceptance of any
appointment as the Facility Agent hereunder by a successor, the Facility Agent
shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Facility Agent, and the
retiring Facility Agent shall be discharged from its duties and obligations
under the Financing Documents. After the retiring Facility Agent’s resignation
hereunder as the Facility Agent, the provisions of this Article IX shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Facility Agent.

SECTION 9.10. Facility Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Borrower or any of its Subsidiaries, the Facility Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Facility Agent shall have made any demand on any Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Facility Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Facility Agent and their respective agents
and counsel and all other amounts due the Lenders and the Facility Agent under
Section 2.06 and Section 10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Facility Agent and, in
the event that the Facility Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Facility Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agents and
their respective agents and counsel, and any other amounts due the Facility
Agent under Section 2.06 and Section 10.04.

Nothing contained herein shall be deemed to authorize the Facility Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Facility Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

   98    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

SECTION 9.11. Other Agents; Arrangers and Managers. None of the Lenders, Issuing
Banks or other Persons identified on the facing page or signature pages of this
Agreement as “joint bookrunner,” “arranger,” “syndication agent,” “documentation
agent” or “Co-Documentation Agent” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders or Issuing Banks, as the case may be. Without limiting
the foregoing, none of the Lenders, the Issuing Banks or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender or Issuing Bank. Each Lender and Issuing Bank acknowledges that it has
not relied, and will not rely, on any of the Lenders, any Issuing Bank or other
Persons so identified in deciding to enter into this Agreement or in taking or
not taking action hereunder.

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement, and no consent to any
departure by the Borrower therefrom, shall be effective unless in writing signed
by the Majority Lenders (or by the Facility Agent acting on the written
instructions of the Majority Lenders) and the Borrower, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that, no such amendment, waiver or consent
shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.01, Section 4.02 or Section 4.03
or the waiver of any Default shall not constitute an extension or increase of
any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Section 2.04 or Section 2.05, or of any
unreimbursed LC Disbursements, or waive an Event of Default under
Section 8.01(a), without the written consent of each Lender directly affected
thereby;

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or any fees (including fees set forth in Section 2.06 or other
amounts payable hereunder or under any other Financing Document), or extend,
postpone or waive the date upon which any fees are to be paid, without the
written consent of each Lender directly affected thereby; or

(d) change any provision of this Section 10.01, the definition of “Majority
Lenders” or Section 2.03(d), Section 2.09(a), Section 2.09(g), or Section 2.10
without the written consent of each Lender affected thereby;

provided further that (x) no Borrower Affiliate or Macquarie Affiliate shall be
entitled to a vote on any of the matters specified in the foregoing clauses
(a) through (d), and (y) no amendment, waiver or consent shall, unless in
writing and signed by the Facility Agent in addition to the

 

   99    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

Lenders required above, affect the rights or duties of, or any fees or other
amounts payable to, the Facility Agent under this Agreement and no amendment,
waiver or consent shall, unless in writing and signed by any Issuing Bank in
addition to the Lenders required above, affect the rights or duties of, or any
fees or other amounts payable to, such Issuing Bank under this Agreement.

SECTION 10.02. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Financing Document
shall be in writing (including by facsimile transmission or electronic mail).
All such written notices shall be mailed, faxed or delivered to the applicable
address, facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(1) if to the Borrower, any Subsidiary, an Issuing Bank, or the Facility Agent,
to the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 10.02 or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and

(2) if to any Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Lender on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such Lender in a notice to the Borrower and the Facility Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Facility Agent pursuant to Article II shall not be
effective until actually received by such Person. In no event shall a voice mail
message be effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Financing Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on each party to
Financing Document.

(c) Reliance by Facility Agent and Lenders. The Facility Agent, each Issuing
Bank and the Lenders shall be entitled to rely and act upon any notices
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify each Agent-Related Person, each Issuing Bank and
each Lender from

 

   100    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower in the
absence of gross negligence, bad faith or willful misconduct, in accordance with
Section 10.05. All telephonic notices to the Facility Agent or an Issuing Bank
may be recorded by the Facility Agent or such Issuing Bank, and each of the
parties hereto hereby consents to such recording.

SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any Lender, any
Issuing Bank or the Facility Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Financing Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Financing Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

SECTION 10.04. Attorney Costs and Expenses. The Borrower agrees (a) to pay or
reimburse the Facility Agent, the Joint Mandated Lead Arrangers and the Issuing
Banks for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation, due diligence, negotiation,
syndication and execution of this Agreement and the other Financing Documents,
and any amendment, waiver, consent or other modification of the provisions
hereof and thereof (whether or not the transactions contemplated hereby and
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including all Attorney Costs of
Shearman & Sterling LLP, any local counsel retained by the Facility Agent and
any experts retained in connection herewith and therewith, and (b) to pay or
reimburse the Facility Agent, the Joint Mandated Lead Arrangers, each Issuing
Bank and each Lender for all documented out-of-pocket costs and expenses
incurred in connection with the enforcement of any rights or remedies under this
Agreement or the other Financing Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law, and provided that Attorney Costs shall be limited to
Attorney Costs of one New York counsel and one local state counsel to the
Facility Agent and one New York counsel and one local state counsel for all of
the Lenders). The foregoing costs and expenses shall include all reasonable
search, filing and recording charges and fees and taxes related thereto, and
other reasonable and documented out-of-pocket expenses incurred by any Agent.
The agreements in this Section 10.04 shall survive the termination of the
Commitments and repayment of all of the Obligations. All amounts due under this
Section 10.04 shall be paid within ten (10) Business Days of receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If the Borrower fails to pay when due any costs, expenses or
other amounts payable by it hereunder or under any Financing Document, such
amount may be paid on behalf of the Borrower by the Facility Agent in its sole
discretion.

SECTION 10.05. Indemnification by the Borrower.

(a) Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify and hold harmless each Agent-Related Person, each
Issuing Bank, each Lender and their respective Affiliates, directors, officers,
employees, agents, representatives, trustees and attorneys-in-fact
(collectively, the “Indemnified Parties”) from and

 

   101    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnified Party
in any way relating to or arising out of or in connection with (a) the
execution, delivery, enforcement, performance or administration of any Financing
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby, (b) any Commitment, Loan or Letter
of Credit or the use or proposed use of the proceeds therefrom, or (c) any
actual or alleged presence or release of Hazardous Materials on or from any
property currently or formerly owned or operated by the Borrower or any
Subsidiary, or any Environmental Liability related in any way to the Borrower or
any Subsidiary, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for or defense of any pending or threatened claim, investigation, litigation or
proceeding) (all the foregoing, collectively, the “Indemnified Liabilities”), in
all cases, whether or not caused by or arising, in whole or in part, out of the
negligence of the Indemnified Party; provided that such indemnity shall not, as
to any Indemnified Party, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements resulted from (i) the gross negligence,
bad faith or willful misconduct of such Indemnified Party or of any Affiliate,
director, officer, employee, agent, trustee or attorney-in-fact of such
Indemnified Party or (ii) any actions or claims solely among Indemnified
Parties. No Indemnified Party shall be liable for any damages arising from the
use by others of any information or other materials obtained through intralinks
or other similar information transmission systems in connection with this
Agreement, nor shall any Indemnified Party or the Borrower have any liability
for any special, punitive, indirect or consequential damages relating to this
Agreement or any other Financing Document or arising out of its activities in
connection herewith or therewith (whether before or after the Financial Closing
Date). In the case of an investigation, litigation or other proceeding to which
the indemnity in this Section 10.05 applies, such indemnity shall be effective
whether or not any of the transactions contemplated hereunder or under any of
the other Financing Documents is consummated. All amounts due under this
Section 10.05 shall be paid within ten (10) Business Days after demand therefor.
The agreements in this Section 10.05 shall survive the resignation of the
Facility Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

(b) In the event that any claim or demand by a third party for which the
Borrower may be required to indemnify an Indemnified Party hereunder (a “Claim”)
is asserted against or sought to be collected from any Indemnified Party by a
third party, such Indemnified Party shall as promptly as practicable notify the
Borrower in writing of such Claim, and such notice shall specify (to the extent
known) in reasonable detail the amount of such Claim and any relevant facts and
circumstances relating thereto; provided, however, that any failure to give such
prompt notice or to provide any such facts and circumstances shall not
constitute a waiver of any rights of the Indemnified Party, except to the extent
that the rights of the Borrower are actually prejudiced thereby.

(c) The Borrower shall be entitled to appoint counsel of its choice at the
expense of the Borrower to represent an Indemnified Party in any action for
which indemnification is sought (in which case the Borrower shall not thereafter
be responsible for the fees and expenses of any

 

   102    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

separate counsel retained by that Indemnified Party except as set forth below);
provided, however, that such counsel shall be satisfactory to such Indemnified
Party. Notwithstanding the Borrower’s election to appoint counsel to represent
an Indemnified Party in any action, such Indemnified Party shall have the right
to employ separate counsel (including local counsel, but only one such counsel
in any jurisdiction in connection with any action), and the Borrower shall bear
the reasonable fees, costs and expenses of such separate counsel if (i) the use
of counsel chosen by the Borrower to represent the Indemnified Party would
present such counsel with a conflict of interest; (ii) the actual or potential
defendants in, or targets of, any such action include both the Indemnified Party
and the Borrower and the Indemnified Party shall have reasonably concluded that
there may be legal defenses available to it and/or other Indemnified Parties
which are different from or additional to those available to the Borrower;
(iii) the Borrower shall not have employed counsel to represent the Indemnified
Party within a reasonable time after notice of the institution of such action;
or (iv) the Borrower shall authorize the Indemnified Party to employ separate
counsel at the Borrower’s expense. The Borrower shall not be liable for any
settlement or compromise of any action or claim by an Indemnified Party affected
without the Borrower’s prior written consent, which consent shall not be
unreasonably withheld.

SECTION 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent, any Issuing Bank or any Lender, or
any Agent, any Issuing Bank or any Lender exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, such Issuing
Bank or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each Issuing Bank severally agrees to pay
to the Facility Agent upon demand its applicable share of any amount so
recovered from or repaid by any Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect.

SECTION 10.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Assignee in accordance with the
provisions of Section 10.07(b)(1), (ii) by way of participation in accordance
with the provisions of Section 10.07(e), or (iii) by way of pledge or assignment
of a security interest subject to the restrictions of Section 10.07(g). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Assignees, Participants to the extent provided in
Section 10.07(e) and, to the extent expressly contemplated hereby, the
Indemnified Parties) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

   103    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

(b) Subject to the conditions set forth in clause (b)(1) below and the second
proviso in Section 2.11(b), any Lender may assign to one or more assignees
(“Assignees”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (x) of the Facility Agent (such
consent not to be unreasonably withheld or delayed), (y) each Liquidity Issuing
Bank (with respect to any assignment of the Liquidity Loans and Liquidity
Commitments) and (z) each Energy Hedging Issuing Bank (with respect to any
assignment of the Energy Hedging Loans or Energy Hedging Commitments); provided
that no consent of the Facility Agent shall be required for an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund; provided, further, that
from the date hereof until the date that is twelve (12) months after the
Financial Closing Date (such period the “Blackout Period”) no Borrower Affiliate
or Macquarie Affiliate shall be an Assignee without the prior consent of the
Joint Mandated Lead Arrangers. Notwithstanding the foregoing, and without
limitation of each Issuing Bank’s consent rights set forth in this
Section 10.07(b), assignments of Liquidity Loans, Liquidity Commitments, Energy
Hedging Loans and Energy Hedging Commitments shall not be permitted hereunder to
Persons who are not OECD Member Banks.

(1) Assignments shall be subject to the following additional conditions:

(i) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Facility Agent) shall not be less than $1,000,000 (unless the Facility Agent
otherwise consents); provided that such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds, if any;

(ii) the parties to each assignment shall execute and deliver to the Facility
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500; and

(iii) the Assignee, if it shall not be a Lender, shall provide to the Facility
Agent its address, facsimile number, electronic mail address or telephone number
for receipt of notices and other communications hereunder.

Each assignment under this clause (b) shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, including with respect to the separate Facilities.

(c) Subject to acceptance and recording thereof by the Facility Agent pursuant
to Section 10.07(d), from and after the effective date specified in each
Assignment and Assumption, the Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender (subject to the
restrictions hereunder with respect to Borrower Affiliates and Macquarie
Affiliates) under this Agreement, and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under

 

   104    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

this Agreement (and, in the case of an Assignment and Assumption covering all of
the assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.07(b), Section 3.01, Section 3.04, Section 10.04 and
Section 10.05 with respect to facts and circumstances occurring prior to the
effective date of such assignment). Upon request, and the surrender by the
assigning Lender of its Note, the Borrower (at its expense) shall execute and
deliver a Note to the Assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with clause (b)
and this clause (c) of this Section 10.07 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.07(e).

(d) The Facility Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Facility Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders and Issuing Banks, and the Commitments
of, and principal amounts (and related interest amounts) of the Loans and
amounts owing to each Lender and Issuing Bank pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Facility Agent, each Issuing Bank
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender or an Issuing Bank, as the case may be,
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Agent, any Issuing Bank and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

(e) Subject to the second proviso in Section 2.11(b), any Lender may at any
time, without the consent of, or notice to, the Borrower or the Facility Agent
or each Issuing Bank, sell participations to any Person (other than a natural
person) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (together with all or a portion of its
Commitment and/or the Loans owing to it); provided that during the Blackout
Period, without the prior consent of the Joint Mandated Lead Arrangers, no
Borrower Affiliate or Macquarie Affiliate shall be a Participant; provided,
further, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Facility Agent, each Issuing Bank and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Financing Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement or the other Financing Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 10.01 that directly affects such Participant;
provided, further that no such consent shall be required from Participants that
are Borrower Affiliates or Macquarie Affiliates. Subject to Section 10.07(f),
the Borrower agrees that each Participant shall be entitled to the benefits of
Section 3.01, Section 3.04 and Section 2.07(b) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to
Section 10.07(c) but (x) shall not be entitled to recover greater amounts under
any such Section than the selling Lender would be entitled to recover and

 

   105    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

(y) shall be subject to replacement by the Borrower under Section 3.06 to the
same extent as if it were a Lender. To the extent permitted by applicable Law,
each Participant also shall be entitled to the benefits of Section 10.09 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.10 as though it were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under any
of Section 3.01, Section 3.04 and Section 2.07(b) than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant. Without limitation of the preceding,
(i) a Participant that would be a Foreign Lender if it were a Lender shall not
be entitled to the benefits of Section 3.01 of this Agreement unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(e) of this Agreement as though it were a Lender and (ii) a
Participant that is a United States resident individual shall not be entitled to
the benefits of Section 3.01 as if it were a Lender unless the Participant
agrees to comply with Section 3.01(f) of this Agreement as though it were a
Lender.

(g) Any Lender may at any time, without the consent of the Borrower or the
Facility Agent, pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, (i) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any held by it and (ii) any
Lender that is a Fund may, without the consent of the Borrower or the Facility
Agent, create a security interest in all or any portion of the Loans owing to it
and the Note, if any, held by it to the trustee for holders of obligations owed,
or securities issued, by such Fund as security for such obligations or
securities; provided that unless and until such trustee actually becomes a
Lender in compliance with the other provisions of this Section 10.07, (x) no
such pledge shall release the pledging Lender from any of its obligations under
the Financing Documents and (y) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Financing Documents even though such
trustee may have acquired ownership rights with respect to the pledged interest
through foreclosure or otherwise.

SECTION 10.08. Confidentiality. Each of the Facility Agent, each Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information,
except that Information may be disclosed (a) to its Affiliates and its
Affiliates’ directors, officers, employees, trustees, investment advisors and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent required to be disclosed to any
Governmental Authority; (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process;

 

   106    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

(d) to any other party to this Agreement, (e) subject to an agreement containing
provisions substantially the same as those of this Section 10.08 (or as may
otherwise be reasonably acceptable to the Borrower), to any pledgee referred to
in Section 10.07(g), counterparty to a Interest Hedging Agreement or Other
Hedging Agreement, Assignee of or Participant in, or any prospective Assignee of
or Participant in, any of its rights or obligations under this Agreement;
(f) with the written consent of the Borrower; (g) to the extent such Information
becomes publicly available other than as a result of a breach of this
Section 10.08; (h) to any Governmental Authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) regulating any Lender, to the extent requested by such
Governmental Authority or examiner; or (i) to any rating agency when required by
it (it being understood that, prior to any such disclosure, such rating agency
shall undertake to preserve the confidentiality of any Information relating to
the Borrower received by it from such Lender). In addition, the Facility Agent,
each Issuing Bank and the Lenders may disclose the existence of this Agreement
and information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Facility Agent,
each Issuing Bank and the Lenders in connection with the administration and
management of this Agreement, the other Financing Documents, the Commitments and
the Loans. For the purposes of this Section 10.08, “Information” means all
information received from the Borrower relating to the Borrower or any Operating
Company Subsidiary or its business, other than any such information that is
publicly available to any Agent, any Issuing Bank or any Lender prior to
disclosure by the Borrower other than as a result of a breach of this
Section 10.08; provided that, in the case of information received from the
Borrower after the date hereof, such information (i) is clearly identified at
the time of delivery as confidential or (ii) is delivered pursuant to
Section 6.01, Section 6.02, or Section 6.03 hereof.

SECTION 10.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and each of its Affiliates are authorized at any time and
from time to time, without prior notice to the Borrower or any of its
Subsidiaries, any such notice being waived by the Borrower (on its own behalf
and on behalf of its Subsidiaries) to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and other Indebtedness at any
time owing by, such Lender and its Affiliates to or for the credit or the
account of the Borrower and its Subsidiaries against any and all Obligations
owing to such Lender and its Affiliates hereunder or under any other Financing
Document, now or hereafter existing, irrespective of whether or not such Agent
or such Lender or Affiliate shall have made demand under this Agreement or any
other Financing Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness. Each Lender agrees promptly to notify the Borrower and
the Facility Agent after any such set off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Facility Agent and each Lender
under this Section 10.09 are in addition to other rights and remedies (including
other rights of setoff) that the Facility Agent and such Lender may have.

SECTION 10.10. Counterparts. This Agreement and each other Financing Document
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

   107    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

Delivery by telecopier or other means of electronic delivery of an executed
counterpart of a signature page to this Agreement and each other Financing
Document shall be effective as delivery of an original executed counterpart of
this Agreement and such other Financing Document. The Facility Agent may also
require that any such documents and signatures delivered by telecopier or other
means of electronic delivery be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by telecopier or other
means of electronic delivery.

SECTION 10.11. Integration. This Agreement, together with the other Financing
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Financing Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Facility Agent, any Issuing Bank
or the Lenders in any other Financing Document shall not be deemed a conflict
with this Agreement. Each Financing Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

SECTION 10.12. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Financing Document or other
document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent,
each Issuing Bank and each Lender, regardless of any investigation made by any
Agent, any Issuing Bank or any Lender or on their behalf and notwithstanding
that any Agent, any Issuing Bank or any Lender may have had notice or knowledge
of any Default at the time of any Borrowing.

SECTION 10.13. Severability. If any provision of this Agreement or the other
Financing Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Financing Documents shall not be affected or Impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

SECTION 10.14. GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER FINANCING DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY FINANCING DOCUMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY FINANCING DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING,

 

   108    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY
OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, EACH AGENT, EACH ISSUING
BANK AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, EACH AGENT, EACH
ISSUING BANK AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY FINANCING DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.

SECTION 10.15. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY FINANCING DOCUMENT OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF
THEM WITH RESPECT TO ANY FINANCING DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10.15 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

SECTION 10.16. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, each Issuing Bank, each Lender and the
Facility Agent and thereafter shall be binding upon and inure to the benefit of
the Borrower, each Agent, each Issuing Bank and each Lender and their respective
permitted successors and assigns.

SECTION 10.17. Lender Action. Each Lender and Issuing Bank agrees that it shall
not take or institute any actions or proceedings, judicial or otherwise, for any
right or remedy against the Borrower under any of the Financing Documents
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any
actions or proceedings, or otherwise commence any remedial procedures, with
respect to any collateral or any other Property of the Borrower and its
Subsidiaries, without prior written notice to the Facility Agent. The provision
of this Section 10.17 are for the sole benefit of the Lenders and shall not
afford any right to, or constitute a defense available to, the Borrower and its
Subsidiaries.

SECTION 10.18. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the USA PATRIOT
Act.

 

   109    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

   110    Puget Opco Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

PUGET SOUND ENERGY, INC. By  

/S/    DONALD E. GAINES

Name:   Donald E. Gaines Title:   Vice President Finance & Treasurer BARCLAYS
BANK PLC, as Facility Agent By  

/S/    SYDNEY G. DENNIS

Name:   Sydney G. Dennis Title:   Director DRESDNER BANK AG NEW YORK BRANCH, as
Syndication Agent By  

/S/    RYAN FLOHRE

Name:   Ryan Flohre Title:   Vice President BAYERISCHE LANDESBANK, NEW YORK
BRANCH, as Co-Documentation Agent By  

/S/    JOHN GREGORY

Name:   John Gregory Title:   First Vice President By  

/S/    NIKOLAI VON MENGDEN

Name:   Nikolai von Mengden Title:   Senior Vice President CAIXA GERAL DE
DEPOSITOS, NEW YORK BRANCH, as Co-Documentation Agent By  

/S/    PEDRO MCCARTHY DA CUNHA

Name:   Pedro McCarthy da Cunha Title:   General Manager By  

/S/    DALE PRUSINOWSKI

Name:   Dale Prusinowski Title:   Deputy General Manager



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA, as
Co-Documentation Agent By  

/S/    GUILLERMO FREIRE

Name:   Guillermo Freire Title:   Senior Associate, Project Finance By  

/S/    ANTON PFISZTNER

Name:   Anton Pfisztner Title:   Project Finance Manager BARCLAYS BANK PLC, as
Lender By  

/S/    SYDNEY G. DENNIS

Name:   Sydney G. Dennis Title:   Director DRESDNER BANK AG NEW YORK BRANCH, as
Lender By  

/S/    CRAIG MEISNER

Name:  

Craig Meisner

Title:  

Managing Director

COBANK, ACB, as Lender By  

/S/    DALE KEYES

Name:   Dale Keyes Title:   Vice President THE BANK OF NOVA SCOTIA, as Lender By
 

/S/    THANE RATTEW

Name:   Thane Rattew Title:   Managing Director CAIXA GERAL DE DEPOSITOS, NEW
YORK BRANCH, as Lender By  

/S/    PEDRO MCCARTHY DA CUNHA

Name:   Pedro McCarthy da Cunha Title:   General Manager



--------------------------------------------------------------------------------

By  

/S/    DALE PRUSINOWSKI

Name:   Dale Prusinowski Title:   Deputy General Manager EXPORT DEVELOPMENT
CANADA, as Lender By  

/S/    GUILLERMO FREIRE

Name:   Guillermo Freire Title:   Senior Associate, Project Finance By  

/S/    FRANK KELLY

Name:   Frank Kelly Title:   Director (Energy), Project Finance THE ROYAL BANK
OF SCOTLAND PLC, as Lender By  

/S/    ANDREW TAYLOR

Name:   Andrew Taylor Title:   Vice President BAYERISCHE LANDESBANK, NEW YORK
BRANCH, as Lender By  

/S/    JOHN GREGORY

Name:   John Gregory Title:   First Vice President By  

/S/    NIKOLAI VON MENGDEN

Name:   Nikolai von Mengden Title:   Senior Vice President WELLS FARGO BANK,
N.A., as Lender By  

/S/    LISA LARPENTEUR

Name:   Lisa Larpenteur Title:   Vice President BANK OF AMERICA, N.A., as Lender
By  

/S/    JAMES J. TEICHMAN

Name:   James J. Teichman Title:   Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender By  

/S/    NANCY BARWIG

Name:   Nancy Barwig Title:   Vice President KEYBANK NATIONAL ASSOCIATION, as
Lender By  

/S/    KEVEN D. SMITH

Name:   Keven D. Smith Title:   Senior Vice President SUNTRUST BANK, as Lender
By  

/S/    ANDREW JOHNSON

Name:   Andrew Johnson Title:   Director THE BANK OF NEW YORK, as Lender By  

/S/    MARK W. ROGERS

Name:   Mark W. Rogers Title:   Vice President WESTPAC BANKING CORPORATION, as
Lender By  

/S/    GRANT J. CRENE

Name:   Grant J. Crene Title:   Director MIZUHO CORPORATE BANK, LTD., as Lender
By  

/S/    LEON W. MO

Name:   Leon W. Mo Title:   Senior Vice President TORONTO DOMINION (TEXAS) LLC,
as Lender By  

/S/    DEBBI BRITO

Name:   Debbi Brito Title:   Corporate Lending Vice President



--------------------------------------------------------------------------------

CATHAY UNITED BANK, as Lender By  

/S/    ALLEN PENG

Name:   Allen Peng Title:   EVP & General Manager INTESA SANPAOLO S.P.A. NEW
YORK BRANCH, as Lender By  

/S/    NICHOLAS A. MATACCHIERI

Name:   Nicholas A. Matacchieri Title:   Vice President By  

/S/    FRANCESCO DIMARIO

Name:   Francesco DiMario Title:   First Vice President BARCLAYS BANK PLC, as
Liquidity Issuing Bank By  

/S/    SYDNEY G. DENNIS

Name:   Sydney G. Dennis Title:   Director DRESDNER BANK AG NEW YORK BRANCH, as
Liquidity Issuing Bank By  

/S/    RYAN FLOHRE

Name:   Ryan Flohre Title:   Vice President By  

/S/    CRAIG MEISNER

Name:   Craig Meisner Title:   Managing Director WELLS FARGO, NATIONAL
ASSOCIATION, as Liquidity Issuing Bank By  

/S/    YANN BLINDERT

Name:   Yann Blindert Title:   Assistant Vice President BARCLAYS BANK PLC, as
Energy Hedging Issuing Bank By  

/S/    SYDNEY G. DENNIS



--------------------------------------------------------------------------------

Name:   Sydney G. Dennis Title:   Director DRESDNER BANK AG NEW YORK BRANCH, as
Energy Hedging Issuing Bank By  

/S/    RYAN FLOHRE

Name:   Ryan Flohre Title:   Vice President By  

/S/    CRAIG MEISNER

Name:   Craig Meisner Title:   Managing Director WELLS FARGO, NATIONAL
ASSOCIATION, as Energy Hedging Issuing Bank By  

/S/    YANN BLINDERT

Name:   Yann Blindert Title:   Assistant Vice President